 


116 S1215 IS: National Defense Authorization Act for Fiscal Year 2020
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
116th CONGRESS1st Session 
S. 1215 
IN THE SENATE OF THE UNITED STATES 
 
April 11, 2019 
Mr. Inhofe (for himself and Mr. Reed) (by request) introduced the following bill; which was read twice and referred to the Committee on Armed Services 
 
A BILL 
To authorize appropriations for fiscal year 2020 for military activities of the Department of Defense and for military construction, to prescribe military personnel strengths for such fiscal year, and for other purposes. 
 
 
1.Short title This Act may be cited as the National Defense Authorization Act for Fiscal Year 2020. 2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Division A—Department of Defense authorizations 
Title I—Procurement 
Subtitle A—Authorization of appropriations 
Sec. 101. Army. 
Sec. 102. Navy and Marine Corps. 
Sec. 103. Air Force. 
Sec. 104. Defense-wide activities. 
Sec. 105. Defense Production Act purchases. 
Subtitle B—Defense-Wide, joint, and multiservice matters 
Sec. 111. Economic order quantity contracting authority F–35 joint strike fighter program. 
Title II—Research, development, test, and evaluation 
Sec. 201. Authorization of appropriations. 
Title III—Operation and maintenance 
Subtitle A—Authorization of appropriations 
Sec. 301. Operation and maintenance funding. 
Subtitle B—Energy and environment 
Sec. 311. Expediting Federal agency environmental reviews. 
Sec. 312. Native American lands environmental mitigation program. 
Sec. 313. Inclusion of over-the-horizon radars in early outreach procedures and voluntary contributions. 
Subtitle C—Logistics and sustainment 
Sec. 321. Inclusion of product support providers in public-private partnerships with respect to Centers of Industrial and Technical Excellence. 
Sec. 322. Inclusion of depot services as eligible for sales by industrial facilities. 
Sec. 323. Logistics support and services for weapon systems contractors. 
Subtitle D—Other matters 
Sec. 331. Updating and modernizing the Department of Defense explosives safety board. 
Sec. 332. Officers authorized to command Army dental units. 
Sec. 333. Expanded transfer and adoption of military animals. 
Sec. 334. Repeal of statutory requirement for Commander of the Defense Logistics Agency to be notified three years prior to implementing changes to any uniform or uniform component. 
Sec. 335. Transition from service-specific Defense Readiness Reporting Systems. 
Title IV—Military personnel authorizations 
Subtitle A—Active forces 
Sec. 401. End strengths for active forces. 
Subtitle B—Reserve forces 
Sec. 411. End strengths for Selected Reserve. 
Sec. 412. End strengths for reserves on active duty in support of the reserves. 
Sec. 413. End strengths for military technicians (dual status). 
Sec. 414. Maximum number of reserve personnel authorized to be on active duty for operational support. 
Sec. 415. Authorized strengths for Marine Corps Reserves on active duty. 
Sec. 416. Authorized strength: exclusion of certain reserve component general and flag officers on active duty. 
Subtitle C—Authorization of appropriations 
Sec. 421. Military personnel. 
Subtitle D—Other matters 
Sec. 431. Authorities of Secretary of Defense and Service Secretaries to vary personnel end strengths. 
Title V—Military personnel policy 
Subtitle A—Officer personnel policy 
Sec. 501. Revision to management policies for joint qualified officers. 
Sec. 502. Repeal of report on end-of-quarter strength levels. 
Sec. 503. Original appointment authority. 
Subtitle B—Reserve component management 
Sec. 511. Repeal of requirement for review of certain Army reserve officer unit vacancy promotions by commanders of associated active duty units. 
Subtitle C—General service authorities and correction military records 
Sec. 521. Reduction in required number of members of discharge review boards. 
Sec. 522. Privacy Act exclusion for courts-martial to allow for public access to dockets, filings, and court records. 
Subtitle D—Military justice 
Sec. 531. Revisions to requirements relating to Department of Defense policy on evidence retention to reflect the length of time a sexual assault forensic examination (SAFE) kit must be retained. 
Sec. 532. Command influence under the Uniform Code of Military Justice. 
Subtitle E—Member education, training, resilience, and transition 
Sec. 541. Enhancing joint professional military education. 
Sec. 542. Eligibility of additional enlisted members for associate degree programs of the Community College of the Air Force. 
Sec. 543. Degree granting authority for United States Army Armament Graduate School. 
Sec. 544. Authority for the military departments’ accredited institutions to accept research grants. 
Sec. 545. Preparation of budget requests for operation of professional military education schools. 
Subtitle F—Decorations and awards 
Sec. 551. Expansion of Gold Star Lapel Button eligibility to stepbrothers and stepsisters. 
Sec. 552. Authority to award or present a decoration following a congressionally requested review. 
Subtitle G—Other Matters 
Sec. 561. Expansion of personal property tax relief for servicemembers. 
Sec. 562. Clarification regarding military orders required for termination of leases pursuant to the Servicemembers Civil Relief Act. 
Sec. 563. Clarification of requirements for residence and domicile tax relief under the Servicemembers Civil Relief Act. 
Sec. 564. Determination of residence or domicile for tax purposes of spouses of military personnel. 
Sec. 565. Extension of protections for servicemembers against default judgments. 
Title VI—Compensation and other personnel benefits 
Sec. 601. Inclusion of active duty service for a preplanned mission as eligible service for reduction of eligibility age for a non-regular retirement. 
Sec. 602. Authority to waive recoupment of separation pay, severance pay, or readjustment pay for involuntary discharge for members who subsequently become entitled to retired or retainer pay. 
Sec. 603. Authority for payment of death gratuity to trusts. 
Sec. 604. Payment of transitional compensation for certain dependents. 
Sec. 605. Treatment of commissary user fees. 
Sec. 606. One-year extension of certain expiring bonus and special pay authorities. 
Title VII—Health care provisions 
Sec. 701. Reauthorization of demonstration project for health care coverage through the Federal Employees Health Benefits Program. 
Sec. 702. Revision of authority for sole source contracts with designated providers. 
Sec. 703. Five-year extension of authority to continue the DOD–VA health care incentive fund. 
Sec. 704. Clarification of Office of Special Needs policy for individualized services plans. 
Sec. 705. Military health system fraud and abuse prevention program. 
Sec. 706. Extension and clarification of authority for the joint Department of Defense–Department of Veterans Affairs medical facility demonstration project. 
Sec. 707. Strengthening the Department of Defense Academic Health System in the National Capital Region. 
Sec. 708. Endowments at the Uniformed Services University of the Health Sciences. 
Sec. 709. Authority to plan, design, and construct, or lease, shared medical facilities with Department of Veterans Affairs. 
Sec. 710. TRICARE payment options for retirees. 
Sec. 711. Modification of eligibility for TRICARE Reserve Select and TRICARE Retired Reserve of certain members of the reserve components. 
Title VIII—Acquisition policy, acquisition management, and related matters 
Subtitle A—Acquisition policy and management 
Sec. 801. Senior Military Acquisition Advisor eligibility. 
Sec. 802. Reestablishment of authority for Joint Urgent Operational Needs Fund. 
Sec. 803. Authority for life-of-type buys to prevent materiel shortages associated with diminishing manufacturing sources and obsolescence. 
Subtitle B—Amendments to general contracting authorities, procedures, and limitations 
Sec. 811. Use of technical data during challenges. 
Sec. 812. Codification and permanent authorization of the Mentor-Protégé Program. 
Sec. 813. Removal of prohibition on delegation of determinations for improved conventional defense capabilities in cooperative research and development agreements. 
Sec. 814. Authority to cease selected acquisition reporting on certain major defense acquisition programs. 
Sec. 815. Pilot program to accelerate contracting and pricing processes. 
Sec. 816. Extension of authority to acquire products and services produced in countries along a major route of supply to Afghanistan. 
Sec. 817. Extension and revision of direct hire authority for technical experts into the defense acquisition workforce. 
Sec. 818. Amendments to research project transaction authorities to eliminate cost-sharing requirements and reduce burdens on use. 
Sec. 819. Defense Modernization Account. 
Subtitle C—Matters relating to small business 
Sec. 821. Change of basis for calculating required expenditure amount for SBIR and STTR. 
Sec. 822. Phase flexibility permanency for Small Business Innovation Research and Small Business Technology Transfer programs. 
Sec. 823. Permanency of administrative funds pilot program. 
Sec. 824. Clarification of eligibility for sequential phase II awards. 
Sec. 825. Partnership intermediary pilot program. 
Subtitle D—Other matters 
Sec. 831. Timeliness rules for filing bid protests at the United States Court of Federal Claims. 
Sec. 832. Removing barriers to, and extension of, the Defense Production Act. 
Sec. 833. Authority to enter into contracts for contracted adversary air and contracted close air support. 
Title IX—Department of Defense organization and management 
Sec. 901. Update of authorities relating to nuclear command, control, and communications. 
Sec. 902. Codification and permanent extension of Government lodging program. 
Title X—General provisions 
Sec. 1001. Refueling and complex overhaul of USS John C. Stennis. 
Sec. 1002. Reduction in the minimum number of Navy carrier air wings and carrier air wing headquarters required to be maintained. 
Sec. 1003. Ensuring operational readiness of littoral combat ships on extended deployments. 
Sec. 1004. Regulation of discharges incidental to the normal operations of a vessel of the Armed Forces under the Federal Water Pollution Control Act. 
Sec. 1005. Providing protection to the National Museum of the Marine Corps and the National Museum of the United States Army. 
Sec. 1006. Revisions to working-capital funds statute. 
Sec. 1007. Access to and use of military postal service by U.S. citizens employed overseas by the North Atlantic Treaty Organization who perform functions in support of military operations of the Armed Forces of the United States. 
Sec. 1008. Permanent authority of Secretary of Transportation to issue non-premium aviation insurance. 
Sec. 1009. Extension of authority for Secretary of Defense to use Department of Defense reimbursement rate for transportation services provided to certain non-Department of Defense entities. 
Sec. 1010. Increase of minimum dollar threshold for Department of Defense interest penalty payments. 
Sec. 1011. Technical and grammatical corrections and repeal of obsolete provisions relating to energy. 
Sec. 1012. Inclusion of veterans on temporary disability or permanent disabled retirement lists in military adaptive sports programs. 
Sec. 1013. Revision to authorities relating to mail service for members of the Armed Forces and Department of Defense civilians overseas. 
Sec. 1014. Clarification of inspector general authorities concerning overseas contingency operations. 
Sec. 1015. Licensure requirements for Department of Defense veterinary professionals: emergencies and disasters. 
Sec. 1016. Elimination of requirement to submit reports to Congress in paper format. 
Sec. 1017. Clarification of the authority of military commissions established under chapter 47A to punish contempt. 
Sec. 1018. Tariffs on aircraft traveling through channel routes. 
Sec. 1019. Transfer of administrative jurisdiction and control over public lands located in Arlington, Virginia. 
Title XI—Civilian personnel matters 
Sec. 1101. Enhancement of capabilities to manage civilian faculty at Army and Navy educational institutions. 
Sec. 1102. Employment authority for civilian faculty at certain military department schools. 
Sec. 1103. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas. 
Sec. 1104. One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zone. 
Sec. 1105. Revision to certain overseas contingency operations-related inspector general authorities: hiring authorities. 
Title XII—Matters relating to foreign nations 
Sec. 1201. Extension of cross-servicing agreements for loan of personnel protection and survivability equipment in coalition operations. 
Sec. 1202. Extension of Commanders’ Emergency Response Program. 
Sec. 1203. Authority to reimburse National Guard and reserve salaries for certain activities in support of the Department of State. 
Sec. 1204. Department of Defense support to stabilization activities in the national security interest of the United States. 
Sec. 1205. Extension of authority for support of special operations for irregular warfare. 
Sec. 1206. Extension of authority for reimbursement of certain coalition nations for support provided to United States military operations. 
Sec. 1207. Extension of Afghan Special Immigrant Program. 
Sec. 1208. NATO special operations headquarters. 
Sec. 1209. Afghanistan Security Forces Fund. 
Sec. 1210. Extension of authority to support operations and activities of the Office of Security Cooperation in Iraq. 
Sec. 1211. Extension of authority to provide assistance to the vetted Syrian opposition. 
Sec. 1212. Extension of authority to provide assistance to counter the Islamic State of Iraq and Syria. 
Sec. 1213. Provision of goods and services at Kwajalein Atoll, Republic of the Marshall Islands. 
Sec. 1214. Availability of appropriations for Ri’katak Guest Student Program at United States Army Garrison–Kwajalein Atoll. 
Sec. 1215. Two-year extension of program authority for the Global Security Contingency Fund. 
Title XIII—Cooperative threat reduction 
Sec. 1301. Authority to carry out Department of Defense Cooperative Threat Reduction Program. 
Sec. 1302. Use of contributions to Department of Defense Cooperative Threat Reduction Program. 
Title XIV—Other authorizations 
Subtitle A—Military programs 
Sec. 1401. Working capital funds. 
Sec. 1402. Joint Urgent Operational Needs Fund. 
Sec. 1403. Chemical Agents and Munitions Destruction, Defense. 
Sec. 1404. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1405. Defense Inspector General. 
Sec. 1406. Defense Health Program. 
Subtitle B—Other matters 
Sec. 1411. Authority for transfer of funds to joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois. 
Sec. 1412. Authorization of appropriations for Armed Forces Retirement Home. 
Title XV—Authorization of additional appropriations for overseas contingency operations 
Sec. 1501. Purpose. 
Sec. 1502. Army procurement. 
Sec. 1503. Navy and Marine Corps procurement. 
Sec. 1504. Air Force procurement. 
Sec. 1505. Defense-wide activities procurement. 
Sec. 1506. Research, development, test, and evaluation. 
Sec. 1507. Operation and maintenance. 
Sec. 1508. Military personnel. 
Sec. 1509. Working capital funds. 
Sec. 1510. Defense Health Program. 
Sec. 1511. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1512. Defense Inspector General. 
Title XVI—Strategic programs, cyber, and intelligence matters 
Subtitle A—Space activities 
Sec. 1601. Demonstration of backup and complementary positioning, navigation, and timing capabilities of global positioning system. 
Subtitle B—Defense intelligence and intelligence-Related activities 
Sec. 1611. Authority to provide additional allowances and benefits for Defense Clandestine Service employees. 
Sec. 1612. Modification of integration of Department of Defense intelligence, surveillance, and reconnaissance capabilities. 
Sec. 1613. Renaming the Under Secretary of Defense for Intelligence to Under Secretary of Defense for Intelligence and Security. 
Sec. 1614. Expenditure of funds for Department of Defense intelligence and counterintelligence activities. 
Subtitle C—Cyberspace-Related matters 
Sec. 1621. Authority to use operation and maintenance funds for cyber operations-peculiar capability development projects. 
Sec. 1622. Expansion of authority for access and information relating to cyberattacks on Department of Defense operationally critical contractors. 
Subtitle D—Other matters 
Sec. 1631. Additional protection of certain facilities and assets from unmanned aircraft threats. 
Title XVII—Space Force 
Subtitle A—United States Space Force 
Sec. 1701. Establishment of United States Space Force in the Department of the Air Force. 
Sec. 1702. Under Secretary of the Air Force for Space. 
Sec. 1703. Inclusion of the Space Force on the Joint Chiefs of Staff and Joint Staff. 
Sec. 1704. Civilian personnel supporting the Space Force. 
Sec. 1705. Decorations and awards. 
Sec. 1706. Repeal of provision related to Air Force Space Command. 
Sec. 1707. Transfer of personnel, property, and resources and other transition matters. 
Subtitle B—Conforming amendments 
Sec. 1711. Department of the Air Force provisions in title 10, United States Code. 
Sec. 1712. Other provisions of title 10, United States Code. 
Sec. 1713. Title 5, United States Code. 
Sec. 1714. Title 14, United States Code. 
Sec. 1715. Title 18, United States Code. 
Sec. 1716. Title 31, United States Code. 
Sec. 1717. Title 37, United States Code. 
Sec. 1718. Title 38, United States Code. 
Sec. 1719. Title 41, United States Code. 
Sec. 1720. Title 51, United States Code. 
Sec. 1721. Other provisions of law. 
Division B—Military construction authorizations 
Sec. 2001. Short title. 
Sec. 2002. Expiration of authorizations and amounts required to be specified by law. 
Sec. 2003. Effective date. 
Title XXI—Army military construction 
Sec. 2101. Authorized Army construction and land acquisition projects. 
Sec. 2102. Family housing. 
Sec. 2103. Authorization of appropriations, Army. 
Sec. 2104. Modification of authority to carry out certain fiscal year 2019 project. 
Title XXII—Navy military construction 
Sec. 2201. Authorized Navy construction and land acquisition projects. 
Sec. 2202. Family housing. 
Sec. 2203. Improvements to military family housing units. 
Sec. 2204. Authorization of appropriations, Navy. 
Title XXIII—Air Force military construction 
Sec. 2301. Authorized Air Force construction and land acquisition projects. 
Sec. 2302. Family housing. 
Sec. 2303. Improvements to military family housing units. 
Sec. 2304. Authorization of appropriations, Air Force. 
Sec. 2305. Modification of authority to carry out certain fiscal year 2015 project. 
Sec. 2306. Modification of authority to carry out certain fiscal year 2016 project. 
Sec. 2307. Modification of authority to carry out certain fiscal year 2017 project. 
Sec. 2308. Modification of authority to carry out certain fiscal year 2018 projects. 
Sec. 2309. Modification of authority to carry out certain fiscal year 2019 projects. 
Title XXIV—DEFENSE AGENCIES MILITARY CONSTRUCTION 
Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. 
Sec. 2402. Authorized energy conservation projects. 
Sec. 2403. Authorization of appropriations, Defense Agencies. 
Title XXV—International programs 
Subtitle A—North Atlantic Treaty Organization Security Investment Program 
Sec. 2501. Authorized NATO construction and land acquisition projects. 
Sec. 2502. Authorization of appropriations, NATO. 
Subtitle B—Host country in-Kind contributions 
Sec. 2511. Republic of Korea funded construction projects. 
Title XXVI—Guard and Reserve Forces facilities 
Sec. 2601. Authorized Army National Guard construction and land acquisition projects. 
Sec. 2602. Authorized Army Reserve construction and land acquisition projects. 
Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. 
Sec. 2604. Authorized Air National Guard construction and land acquisition projects. 
Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. 
Sec. 2606. Authorization of appropriations, National Guard and Reserve. 
Title XXVII—Base realignment and closure activities 
Sec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account. 
Title XXVIII—Military construction general provisions 
Sec. 2801. Revision to architectural and engineering services and construction design authority. 
Sec. 2802. Expansion of temporary authority for acceptance and use of contributions for certain construction, maintenance, and repair projects mutually beneficial to the Department of Defense and the military forces of Kuwait and the Republic of Korea. 
Sec. 2803. Authorized cost variations for unspecified minor military construction. 
Sec. 2804. Modification of alternative authority for acquisition and improvement of military housing. 
Title XXIX—Overseas contingency operations military construction 
Sec. 2901. Authorized Army construction and land acquisition projects. 
Sec. 2902. Authorized Navy construction and land acquisition projects. 
Sec. 2903. Authorized Air Force construction and land acquisition projects. 
Sec. 2904. Authorized Defense Agencies construction and land acquisition projects. 
Sec. 2905. Authorization of appropriations. 
Title XXX—Military construction funding 
Sec. 3001. Authorization of amounts in funding tables. 
Sec. 3002. Military construction table. 
Sec. 3003. Military construction table for overseas contingency operations. 
Sec. 3004. Military construction table for emergency funding.   
ADepartment of Defense authorizations 
IProcurement 
AAuthorization of appropriations 
101.ArmyFunds are hereby authorized to be appropriated for fiscal year 2020 for procurement for the Army as follows: (1)For aircraft, $3,696,429,000. 
(2)For weapons and tracked combat vehicles, $4,715,566,000. (3)For other procurement, $7,443,101,000. 
102.Navy and Marine CorpsFunds are hereby authorized to be appropriated for fiscal year 2020 for procurement for the Navy and Marine Corps as follows: (1)For aircraft, $18,522,204,000. 
(2)For shipbuilding and conversion, $23,783,710,000. (3)For other procurement, $9,652,956,000. 
(4)For procurement, Marine Corps, $3,090,449,000. 103.Air ForceFunds are hereby authorized to be appropriated for fiscal year 2020 for procurement for the Air Force as follows: 
(1)For aircraft, $16,784,279,000. (2)For missiles, $2,889,187,000. 
(3)For space procurement, $2,414,383,000. (4)For other procurement, $20,687,857,000. 
104.Defense-wide activitiesFunds are hereby authorized to be appropriated for fiscal year 2020 for Defense-wide procurement in the amount of $5,109,416,000. 105.Defense Production Act purchasesFunds are hereby authorized to be appropriated for fiscal year 2020 for purchases under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) in the amount of $34,393,000. 
BDefense-Wide, joint, and multiservice matters 
111.Economic order quantity contracting authority F–35 joint strike fighter program 
(a)In generalSubject to subsections (b) through (e), from amounts made available for obligation under the F–35 aircraft program, the Secretary of Defense may enter into one or more contracts, beginning with the fiscal year 2020 program year, for the procurement of economic order quantities of material and equipment that have completed formal hardware qualification testing for the F–35 aircraft program for use in procurement contracts to be awarded for such program during fiscal years 2021 through 2023. (b)LimitationThe total amount obligated under all contracts entered into under subsection (a) shall not exceed $574,000,000. 
(c)Preliminary findingsBefore entering into a contract under subsection (a), the Secretary shall make each of the following findings with respect to such contract: (1)The use of such a contract will result in significant savings of the total anticipated costs of carrying out the program through annual contract. 
(2)The minimum need for the property to be procured is expected to remain substantially unchanged during the contemplated contract period in terms of production rate, procurement rate, and total quantities. (3)There is a reasonable expectation that, throughout the contemplated contract period, the Secretary will request funding for the contract at the level required to avoid contract cancellation. 
(4)There is a stable design for the property to be procured and the technical risks associated with such property are not excessive. (5)The estimates of both the cost of the contract and the anticipated cost avoidance through the use of an economic order quantity contract are realistic. 
(6)Entering into the contract will promote the national security interests of the United States. (d)Certification requirementExcept as provided in subsection (e), the Secretary of Defense may not enter into a contract under subsection (a) until a period of 30 days has elapsed following the date on which the Secretary certifies to the congressional defense committees, in writing, that each of the following conditions is satisfied: 
(1)A sufficient number of end items of the system being acquired under such contract have been delivered at or within the most recently available estimates of the program acquisition unit cost or procurement unit cost for such system to determine that the estimates of the unit costs are realistic. (2)During the fiscal year in which such contract is to be awarded, sufficient funds will be available to perform the contract in such fiscal year, and the future-years defense program submitted to Congress under section 221 of title 10, United States Code, for that fiscal year will include the funding required to execute the program without cancellation. 
(3)The contract is a fixed-price type contract. (4)The proposed contract provides for production at not less than minimum economic rates given the existing tooling and facilities. 
(5)The Secretary has determined that each of the conditions described in paragraphs (1) through (6) of subsection (c) will be met by such contract and has provided the basis for such determination to the congressional defense committees. (6)The determination under paragraph (5) was made after the completion of a cost analysis performed by the Director of Cost Assessment and Program Evaluation for the purpose of section 2334(f)(2) of title 10, United States Code, and the analysis supports that determination. 
(e)ExceptionNotwithstanding subsection (d), the Secretary of Defense may enter into a contract under subsection (a) on or after December 1, 2019, if— (1)the Director of Cost Assessment and Program Evaluation has not completed a cost analysis of the preliminary findings made by the Secretary under subsection (c) with respect to the contract; 
(2)the Secretary certifies to the congressional defense committees, in writing, that each of the conditions described in paragraphs (1) through (5) of subsection (d) is satisfied; and (3)a period of 30 days has elapsed following the date on which the Secretary submits the certification under paragraph (2). 
IIResearch, development, test, and evaluation 
201.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Department of Defense for research, development, test, and evaluation as follows: (1)For the Army, $12,192,771,000. 
(2)For the Navy, $20,270,499,000. (3)For the Air Force, $45,616,122,000. 
(4)For Defense-wide activities, $24,346,953,000. (5)For the Director of Operational Test and Evaluation, $221,200,000. 
IIIOperation and maintenance 
AAuthorization of appropriations 
301.Operation and maintenance fundingFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, in amounts as follows: (1)For the Army, $22,797,873,000. 
(2)For the Navy, $25,952,718,000. (3)For the Marine Corps, $3,928,045,000. 
(4)For the Air Force, $21,278,499,000. (5)For the Space Force, $72,436,000. 
(6)For Defense-wide activities, $37,399,341,000. (7)For the Army Reserve, $1,080,103,000. 
(8)For the Navy Reserve, $261,284,000. (9)For the Marine Corps Reserve, $61,090,000. 
(10)For the Air Force Reserve, $2,231,445,000. (11)For the Army National Guard, $3,335,755,000. 
(12)For the Air National Guard, $3,612,156,000. (13)For the United States Court of Appeals for the Armed Forces, $14,771,000. 
(14)For Environmental Restoration, Army, $207,518,000. (15)For Environmental Restoration, Navy, $335,932,000. 
(16)For Environmental Restoration, Air Force, $302,744,000. (17)For Environmental Restoration, Defense-wide, $9,105,000. 
(18)For Environmental Restoration, Formerly Used Defense Sites, $216,499,000. (19)For Overseas Humanitarian, Disaster, and Civic Aid programs, $108,600,000. 
(20)For Cooperative Threat Reduction programs, $338,700,000. (21)For Department of Defense Acquisition Workforce Development Fund, $400,000,000. 
BEnergy and environment 
311.Expediting Federal agency environmental reviews 
(a)Definition of serviceIn this section the term Service means the National Marine Fisheries Service or the United States Fish and Wildlife Service, as appropriate. (b)Agreements authorized (1)In generalThe Secretary of a military department is authorized to enter into an agreement with a Service to expedite an environmental review, planning, consultation, permitting, or approval process under the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.) or the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) for a project or program undertaken by the military department. 
(2)Agreement contentsEach such agreement shall— (A)provide for a payment to a Service for the estimated or actual expenses of undertaking an expedited environmental review, planning, consultation, permitting, or approval process for a project or program undertaken by the military, including payment for— 
(i)support of or participation in military planning activities that precede the initiation of the environmental review process; (ii)activities directly related to the environmental review process, including any associated permitting, authorization, consultation or approval process; 
(iii)dedicated staffing of agency personnel; (iv)information gathering or mapping; or 
(v)development of programmatic agreements; (B)specify the amount of and basis for the payment the Secretary will provide to the Service pursuant to the agreement; and 
(C)require the Director of the Service to use the payment received pursuant to the agreement only to contribute toward undertaking the environmental review, planning, consultation, permitting, or approval process within the time period described in subsection (c)(1). (c)Payment conditionsThe Secretary of a military department may provide a payment pursuant to an agreement under this section only if— 
(1)the Secretary determines that it is in the interest of national defense to complete an environmental review, planning, consultation, permitting, or approval process by a Service under an Act described in subsection (b) for a project or program undertaken by the military department within a particular time period; and (2)the Director of a Service provides to the Secretary notice that the Service does not have sufficient funds or adequate personnel to complete such environmental review, planning, consultation, permitting, or approval process within such time period. 
(d)Payment fundingThe Secretary of a military department may use funds available for operations and maintenance to make payments pursuant to an agreement under this section. (e)Crediting of paymentsPayments to a Service under this section, including any payments provided in advance, may be credited to the appropriations of such agency for salaries and expenses. Subject to satisfaction of the requirements of subparagraphs (B) and (C) of subsection (b)(2), on use of payments by the Director of a Service, amounts so paid shall be merged with and shall be available for the same purposes and for the same time period as the appropriations so credited. 
(f)GuidanceNot later than 180 days after the date of enactment of this section, the Secretary of Defense shall issue guidance to implement this section. 312.Native American lands environmental mitigation program (a)In generalChapter 160 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2712.Native American lands environmental mitigation program 
(a)EstablishmentThe Secretary of Defense may establish and carry out a program to mitigate the environmental effects of Department of Defense actions on Indian lands and culturally connected locations. (b)Program activitiesThe activities that may be carried out under the program established under subsection (a) are the following: 
(1)Identification, investigation, and documentation of suspected environmental effects attributable to past Department of Defense actions. (2)Development of mitigation options for such environmental effects, including development of cost-to-complete estimates and a system for prioritizing mitigation actions. 
(3)Direct mitigation actions that the Secretary determines are necessary and appropriate to mitigate the adverse environmental effects of past Department of Defense actions. (4)Demolition and removal of unsafe buildings and structures used by, under the jurisdiction of, or formerly used by or under the jurisdiction of the Department of Defense. 
(5)Training, technical assistance, and administrative support to facilitate the meaningful participation of Indian tribes in mitigation actions under the program. (6)Development and execution of a policy governing consultation with Indian tribes that have been or may be affected by Department of Defense actions, including training Department of Defense personnel to ensure compliance with the policy. 
(c)Cooperative agreements 
(1)In carrying out the program established under subsection (a), the Secretary of Defense may enter into a cooperative agreement with an Indian tribe or an instrumentality of tribal government. (2)Notwithstanding chapter 63 of title 31, a cooperative agreement under this section may be used to acquire property or services for the direct benefit of the United States Government. 
(3)Any cooperative agreement under this section for the procurement of severable services may begin in one fiscal year and end in another fiscal year provided the total period of performance does not exceed two calendar years. (d)DefinitionsIn this section: 
(1)The term Indian land includes— (A)any land located within the boundaries and a part of an Indian reservation, pueblo, or rancheria; 
(B)any land that has been allotted to an individual Indian but has not been conveyed to such Indian with full power of alienation; (C)Alaska Native village and regional corporation lands; and 
(D)lands and waters upon which any federally recognized Indian tribe has rights reserved by treaty, act of Congress, or action by the President. (2)The term Indian tribe has the meaning given such term in section 2701(d)(4)(A) of this title. 
(3)The term culturally connected location means a location or place that has demonstrable significance to Indians or Alaska Natives based on its association with the traditional beliefs, customs, and practices of a living community, including locations or places where religious, ceremonial, subsistence, medicinal, economic, or other lifeways practices have historically taken place.. (b)Table of sections amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2711 the following new item: 
 
 
2712. Native American lands environmental mitigation program.. 
313.Inclusion of over-the-horizon radars in early outreach procedures and voluntary contributionsSection 183a of title 10, United States Code, is amended— (1)in subsection (c)(6) in the second sentence, by striking or airport surveillance radar and inserting , airport surveillance radar, or wide area surveillance over-the-horizon radar; and 
(2)in subsection (f) in the first sentence, by striking applicant for a project filed with the Secretary of Transportation pursuant to section 44718 of title 49 and inserting entity requesting a review by the Clearinghouse under this section. CLogistics and sustainment 321.Inclusion of product support providers in public-private partnerships with respect to Centers of Industrial and Technical Excellence (a)In generalSubsection (b) of section 2474 of title 10, United States Code, is amended— 
(1)in paragraph (1)— (A)in the matter preceding subparagraph (A), by inserting or the head of a component that provides product support to the Center (in this section referred to as a product support provider) after the head of the Center; 
(B)in subparagraph (A), by inserting a product support provider, after employees of the Center,; and (C)in subparagraph (B), by inserting or a product support provider after the Center; and 
(2)in paragraph (2)— (A)in subparagraph (A), by inserting and product support providers after Center of Industrial and Technical Excellence; 
(B)in subparagraph (B), by inserting or a facility of a product support provider after Center; (C)in subparagraph (C), by inserting or a facility of a product support provider after Center; and 
(D)in subparagraph (D)— (i)in clause (i), by inserting or a product support provider after Center; and 
(ii)in clause (ii), by striking at a Center and inserting of a Center or a product support provider. (b)Private sector use of excess capacitySubsection (c) of such section is amended by inserting or a product support provider after Center of Industrial and Technical Excellence. 
(c)Crediting of amounts for performanceSubsection (d) of such section is amended in the first sentence by inserting or a product support provider after Center. (d)Availability of excess equipment to private-Sector partnersSubsection (e) of such section is amended— 
(1)in the matter preceding paragraph (1), by inserting or a product support provider after Center of Industrial and Technical Excellence; and (2)in paragraph (1), by inserting or a product support provider after Center. 
322.Inclusion of depot services as eligible for sales by industrial facilities 
(a)In generalSection 2563 of title 10, United States Code, is amended— (1)in the heading, by striking facilities and inserting facilities or operations; 
(2)in subsection (a)(2)— (A)in subparagraph (A), by striking working-capital funded industrial facility and inserting working-capital funded industrial facility or industrial operation; and 
(B)in subparagraph (B), by striking a working-capital funded Army industrial facility and inserting a working-capital funded Army industrial facility or an Army industrial operation; (3)in subsection (b)— 
(A)in the heading, by striking facilities and inserting facilities or operations; and (B)by striking facilities each place it appears and inserting facilities or operations; 
(4)in subsection (c), by striking facility each place it appears and inserting facilities or operation; and (5)in subsection (g)— 
(A)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and (B)by inserting after paragraph (1) the following new paragraph: 
 
(2)The term industrial operation means a working-capital funded organization, a depot repair organization, or a product support activity supporting these organizations.. (b)Table of sections amendmentThe table of sections at the beginning of chapter 152 of title 10, United States Code, is amended by striking the item relating to section 2563 and inserting the following new item: 
 
 
2563. Articles and services of industrial facilities or operations: sale to persons outside the Department of Defense.. 
323.Logistics support and services for weapon systems contractors 
(a)AuthorityThe Secretary of Defense may make available logistics support and logistics services to a contractor, including contractors of F–35 participant nations, in support of the performance by the contractor of a contract for the construction, modification, or maintenance or repair of the F–35 Lightning II weapon system. (b)Support contracts (1)In generalAny logistics support and logistics services to be provided under this section to a contractor in support of the performance of a contract described in subsection (a) shall be provided under a separate contract that is entered into by the Director of the Defense Logistics Agency with that contractor. The requirements of section 2208(h) of title 10, United States Code, and the regulations prescribed pursuant to such section shall apply to the contract between the Director of the Defense Logistics Agency and the contractor. 
(2)LimitationThe number of contracts described in subsection (a) for which the Secretary of Defense makes logistics support and logistics services available under the authority of this section may not exceed 10 contracts. No contract entered into by the Director of the Defense Logistics Agency under subsection (b) may be for a period in excess of five years, including periods for which the contract is extended under options to extend the contract. (c)Scope of support and servicesThe logistics support and logistics services that may be provided under this section in support of the performance of a contract described in subsection (a) are the cataloging, storage and distribution, disposal, and supply chain management, including supply and provisioning, of materiel and parts necessary for the performance of that contract. 
(d)RegulationsThe Secretary shall prescribe regulations implementing this section. The regulations shall include the following: (1)A requirement that the solicitation of offers for a contract described in subsection (a) that will be awarded by a military department or the Department of Defense, for which logistics support and logistics services are to be made available under this section, shall include— 
(A)a statement that the logistics support and logistics services are to be made available under the authority of this section to any contractor awarded the contract, but only on a basis that does not require acceptance of the support and services; and (B)a description of the range of the logistics support and logistics services that are to be made available to the contractor. 
(2)A requirement for the rates charged a contractor for logistics support and logistics services provided to a contractor under the authority of this section to reflect the full cost to the United States of the resources used in providing the support and services, including the costs of resources used, but not paid for, by the Department of Defense. (3)A prohibition on the imposition of any charge on a contractor for any effort of the contractor to correct a deficiency in the performance of logistics support and logistics services provided to the contractor under this section. 
(4)A requirement that logistics support and logistics services provided under the authority of this section may not interfere with the mission of the Defense Logistics Agency or of any military department involved with the program. (e)Relationship to treaty obligationsThe Secretary shall consult with the Secretary of State to ensure that the exercise of authority under the authority of this section does not conflict with any obligation of the United States under any treaty or other international agreement. 
(f)Reports 
(1)Secretary of DefenseNot later than the end of the fourth year of operation of the authority under this section, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report describing— (A)the cost effectiveness for both the Government and industry of operation of the authority; and 
(B)the effects, if any, on the performance of prime contracts being supported by support contracts awarded under the authority of this section. (2)Comptroller GeneralNot later than the end of the fifth year of operation of the authority under this section, the Comptroller General of the United States shall review the report of the Secretary under paragraph (1) for sufficiency and provide such recommendations in a report to the Committees on Armed Services of the Senate and the House of Representatives as the Comptroller General considers appropriate. 
(g)SunsetThe authority to enter into contracts under the authority of this section shall expire six years after the date of the enactment of this Act. Any contracts entered into before such date shall continue in effect according to their terms. (h)F–35 participant nations definedIn this section, the term F–35 participant nations means each of the following: 
(1)The United States. (2)The United Kingdom. 
(3)Italy. (4)The Netherlands. 
(5)The Republic of Turkey. (6)Canada. 
(7)Australia. (8)Denmark. 
(9)Norway. (10)Any additional nations given participant nation status by the Secretary of Defense with the concurrence of the Secretary of State. 
DOther matters 
331.Updating and modernizing the Department of Defense explosives safety board 
(a)In generalSection 172 of title 10, United States Code, is amended to read as follows:  172.Explosives safety board (a)Explosives safety risk managementThe Secretary of Defense, acting through a joint board composed of members as described in subsection (b), shall develop guidance for oversight of the explosives safety munitions risk management life-cycle of the production, storage, and transportation of supplies of military munitions for use of the organizations listed in section 111(b) of this title, with particular regard to keeping those supplies properly dispersed and stored and to preventing hazardous conditions from arising to endanger life and property inside or outside of storage reservations. 
(b)Composition of boardThe joint board referred to in subsection (a) shall include members selected by the Secretaries of the military departments and be composed of military officers, civilian officers and employees of the Department of Defense, or both. The joint board may, under agreement with the Secretary of Homeland Security, include a member from the Coast Guard, when the Coast Guard is not operating as a service in the Department of the Navy.. (b)Table of sections amendmentThe table of sections at the beginning of chapter 7 of such title is amended by striking the item relating to section 172 and inserting the following new item: 
 
 
172. Explosives safety board.. 
332.Officers authorized to command Army dental unitsSection 3081(d) of title 10, United States Code, is amended by striking Dental Corps Officer and inserting Army Medical Department Officer. 333.Expanded transfer and adoption of military animalsSection 2583 of title 10, United States Code, is amended— 
(1)in subsection (a)— (A)in the subsection heading, by inserting transfer or before adoption; and 
(B)by striking adoption each place it appears and inserting transfer or adoption; (2)in subsection (b)— 
(A)in the subsection heading, by inserting transfer or before adoption; (B)in the first sentence, by striking adoption and inserting transfer or adoption; and 
(C)in the second sentence, by striking adoptability and inserting transferability or adoptability; (3)in subsection (c)(1)— 
(A)in the matter preceding subparagraph (A), by inserting transfer or before adoption; (B)in subparagraphs (A) and (B), by inserting adoption before by; 
(C)in subparagraph (B), by inserting or organizations after persons; and (D)in subparagraph (C), by striking by and inserting transfer to; 
(4)in subsection (e)— (A)in the subsection heading, by inserting or adopted after transferred; 
(B)in paragraphs (1) and (2), by striking transferred each place it appears and inserting transferred or adopted; and (C)in paragraph (2), by striking transfer each place it appears and inserting transfer or adoption; 
(5)in subsection (f)— (A)in the subsection heading, by striking transfer of retired and inserting transportation of retiring; and 
(B)in paragraph (1), by striking transfer and inserting transport; (6)in subsection (g)(3), by striking adoption of military working dogs and all that follows through the period at the end and inserting transfer of military working dogs to law enforcement agencies before the end of the dogs’ useful working lives.; and 
(7)in subsection (h)(2), by striking A horse and inserting An equid (horse, mule, or donkey). 334.Repeal of statutory requirement for Commander of the Defense Logistics Agency to be notified three years prior to implementing changes to any uniform or uniform componentSection 356 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1636) is amended— 
(1)by striking subsection (a); (2)by redesignating subsections (b) and (c) as subsections (a) and (b), respectively; and 
(3)in subsections (a) and (b), as so redesignated, by striking Commander each place it appears and inserting Director. 335.Transition from service-specific Defense Readiness Reporting SystemsSection 358(c) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended by striking October 1, 2019 and inserting October 1, 2020. 
IVMilitary personnel authorizations 
AActive forces 
401.End strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2020, as follows: (1)The Army, 480,000. 
(2)The Navy, 340,500. (3)The Marine Corps, 186,200. 
(4)The Air Force, 332,800. BReserve forces 411.End strengths for Selected Reserve (a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2020, as follows: 
(1)The Army National Guard of the United States, 336,000. (2)The Army Reserve, 189,500. 
(3)The Navy Reserve, 59,000. (4)The Marine Corps Reserve, 38,500. 
(5)The Air National Guard of the United States, 107,700. (6)The Air Force Reserve, 70,100. 
(7)The Coast Guard Reserve, 7,000. (b)End strength reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by— 
(1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and (2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year. 
(c)End strength increasesWhenever units or individual members of the Selected Reserve for any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members. 412.End strengths for reserves on active duty in support of the reservesWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2020, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components: 
(1)The Army National Guard of the United States, 30,595. (2)The Army Reserve, 16,511. 
(3)The Navy Reserve, 10,155. (4)The Marine Corps Reserve, 2,386. 
(5)The Air National Guard of the United States, 22,637. (6)The Air Force Reserve, 4,431. 
413.End strengths for military technicians (dual status)The minimum number of military technicians (dual status) as of the last day of fiscal year 2020 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following: (1)For the Army National Guard of the United States, 22,294. 
(2)For the Army Reserve, 6,492. (3)For the Air National Guard of the United States, 13,573. 
(4)For the Air Force Reserve, 8,848. 414.Maximum number of reserve personnel authorized to be on active duty for operational supportDuring fiscal year 2020, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following: 
(1)The Army National Guard of the United States, 17,000. (2)The Army Reserve, 13,000. 
(3)The Navy Reserve, 6,200. (4)The Marine Corps Reserve, 3,000. 
(5)The Air National Guard of the United States, 16,000. (6)The Air Force Reserve, 14,000. 
415.Authorized strengths for Marine Corps Reserves on active duty 
(a)OfficersSection 12011(a)(1) of title 10, United States Code, is amended by striking those parts of the table pertaining to the Marine Corps Reserve and inserting the following:    Marine Corps Reserve:  MajorLieutenant ColonelColonel 2,40014310534 2,50014910935 2,60015511336 2,70016111837 2,80016712239 2,90017312641 3,00017913042. (b)Senior enlisted membersSection 12012(a) of title 10, United States Code, is amended by striking those parts of the table pertaining to the Marine Corps Reserve and inserting the following: 
 
 
 
Marine Corps Reserve: 
 
E–8E–9 
2,40010624 
2,50011225 
2,60011626 
2,70012127 
2,80012528 
2,90013029 
3,00013430. 
416.Authorized strength: exclusion of certain reserve component general and flag officers on active duty Section 526a of title 10, United States Code, is amended— (1)in subsection (b), by adding at the end the following new paragraph: 
 
(3)Certain reserve component general and flag officers on active duty 
(A)The Chairman of the Joint Chiefs of Staff may designate up to 15 general and flag officer positions in the unified and specified combatant commands, and up to three general and flag officer positions on the Joint Staff, as positions to be held only by reserve component officers who are in a general or flag officer grade below lieutenant general or vice admiral. Each position so designated shall be considered to be a joint duty assignment position for purposes of chapter 38 of this title. (B)A reserve component officer serving in a position designated under subparagraph (A) while on active duty under a call or order to active duty that does not specify a period of 180 days or less shall not be counted for purposes of the limitations under subsection (a) and under section 525 of this title.; 
(2)by redesignating subsections (c) through (h) as subsections (d) through (i), respectively; and (3)by inserting after subsection (b) the following new subsection: 
 
(c)Exclusion of certain reserve officers 
(1)General or flag officers serving less than 180 daysThe limitations of this section do not apply to a reserve component general or flag officer who is on active duty for training or who is on active duty under a call or order specifying a period of less than 180 days. (2)General or flag officers serving 365 days or lessThe limitations of this section also do not apply to a number, as specified by the Secretary of the military department concerned, of reserve component general or flag officers authorized to serve on active duty for a period of not more than 365 days. The number so specified for an armed force may not exceed the number equal to 10 percent of the authorized number of general or flag officers, as the case may be, of that armed force under section 12004 of this title. In determining such number, any fraction shall be rounded down to the next whole number, except that such number shall be at least one. 
(3)General or flag officers serving more than 365 daysThe limitations of this section do not apply to a reserve component general or flag officer who is on active duty for a period in excess of 365 days but not to exceed three years, except that the number of such officers from each reserve component who are covered by this paragraph and not serving in a position that is a joint duty assignment for purposes of chapter 38 of this title may not exceed 5 per component, unless authorized by the Secretary of Defense.. CAuthorization of appropriations 421.Military personnelThere is hereby authorized to be appropriated for military personnel for fiscal year 2020 a total of $143,476,503,000. 
DOther matters 
431.Authorities of Secretary of Defense and Service Secretaries to vary personnel end strengths 
(a)Authority for Secretary of Defense variancesSection 115(f)(2) of title 10, United States Code, is amended by striking increase and inserting vary. (b)Authority for Service Secretary variancesSection 115(g) of title 10, United States Code, is amended— 
(1)in paragraph (1)— (A)in subparagraph (A), by striking and at the end; 
(B)in subparagraph (B)— (i)by striking increase and inserting vary; and 
(ii)by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(C)vary the end strength authorized pursuant to subsection (a)(1)(B) for a fiscal year for the Active Guard and Reserve category of the Selected Reserve of the reserve component of the armed force under the jurisdiction of that Secretary or, in the case of the Secretary of the Navy, for the Active Guard and Reserve category of the Selected Reserve of the reserve component of any armed force under the jurisdiction of that Secretary, by a number equal to not more than 1 percent of such authorized end strength.; and (2)in paragraph (2)— 
(A)in the second sentence, by striking increase each place it occurs and inserting variance; and (B)by adding at the end the following new sentence: Any variance under paragraph (1)(C) of the end strength for the Active Guard and Reserve category of the Selected Reserve of an armed force for a fiscal year shall be counted as part of the variance for that Selected Reserve for that fiscal year authorized under subsection (f)(2).. 
VMilitary personnel policy 
AOfficer personnel policy 
501.Revision to management policies for joint qualified officersSection 661(d)(3)(B) of title 10, United States Code, is amended in the third sentence by inserting or a designee of the Chairman who is a member of the Armed Forces in grade O–8 or higher before the period. 502.Repeal of report on end-of-quarter strength levelsSection 115(e) of title 10, United States Code, is amended by striking paragraph (3). 
503.Original appointment authoritySection 531 of title 10, United States Code, is amended— (1)in subsection (a)(1)— 
(A)by striking and captain and inserting captain, major, and lieutenant colonel; and (B)by striking and lieutenant and inserting lieutenant, lieutenant commander, and commander; and 
(2)in subsection (a)(2)— (A)by striking grades both places it appears and inserting grade; 
(B)by striking major, lieutenant colonel, and; and (C)by striking lieutenant commander, commander, and. 
BReserve component management 
511.Repeal of requirement for review of certain Army reserve officer unit vacancy promotions by commanders of associated active duty unitsSection 1113 of the Army National Guard Combat Readiness Reform Act of 1992 (10 U.S.C. 10105 note) is repealed. CGeneral service authorities and correction military records 521.Reduction in required number of members of discharge review boardsSection 1553(a) of title 10, United States Code, is amended by striking five and inserting not less than three. 
522.Privacy Act exclusion for courts-martial to allow for public access to dockets, filings, and court records 
(a)In generalSection 940a of title 10, United States Code (article 140a of the Uniform Code of Military Justice), is amended— (1)by striking The Secretary of Defense and inserting (a) The Secretary of Defense, in consultation with the Secretary of Homeland Security,; 
(2)in subsection (a) (as designated by paragraph (1) of this section) in the matter preceding paragraph (1), by inserting (including with respect to the Coast Guard) after military justice system; (3)in paragraph (4) of subsection (a) (as so designated), by inserting public before access to docket information; and 
(4)by adding at the end the following new subsections:  (b)Section 552a of title 5 shall not apply to records of trial produced or distributed within the military justice system or docket information, filings, and records made publicly accessible in accordance with the uniform standards and criteria for conduct established by the Secretary under subsection (a). 
(c)Nothing in this section shall be construed to provide public access to docket information, filings, or records that are classified, subject to a judicial protective order, or ordered sealed.. (b)Existing standards and criteriaThe Secretary of Homeland Security shall apply to the Coast Guard the standards and criteria for conduct established by the Secretary of Defense under section 940a of title 10, United States Code (article 140a of the Uniform Code of Military Justice), in effect on the date of the enactment of this Act until such time as the Secretary of Defense, in consultation with the Secretary of Homeland Security, prescribes revised standards and criteria for conduct under such section that implement the amendments made by subsection (a) of this section. 
DMilitary justice 
531.Revisions to requirements relating to Department of Defense policy on evidence retention to reflect the length of time a sexual assault forensic examination (SAFE) kit must be retainedSection 586 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 1561 note) is amended— (1)by redesignating subsection (f) as subsection (e); 
(2)in subsection (e), as so redesignated, in the subsection heading, by inserting in unrestricted reporting cases after proceedings; and (3)by adding at the end the following new subsection: 
 
(f)Return of personal property in restricted reporting cases 
(1)The Secretary of Defense shall prescribe procedures under which a victim who files a restricted report on an incident of sexual assault may request, at any time, the return of any personal property of the victim obtained as part of the sexual assault forensic examination. (2)The procedures shall ensure that— 
(A)a request of a victim under paragraph (1) may be made on a confidential basis and without affecting the restricted nature of the restricted report; and (B)at the time of the filing of the restricted report, a Sexual Assault Response Coordinator or Sexual Assault Prevention and Response Victim Advocate— 
(i)informs the victim that the victim may request the return of personal property as described in paragraph (1); and (ii)advises the victim that such a request for the return of personal property may negatively impact a subsequent case adjudication, if the victim later decides to convert the restricted report to an unrestricted report. 
(3)Except with respect to personal property returned to a victim under this subsection, nothing in this subsection shall affect the requirement to retain a sexual assault forensic examination (SAFE) kit for the period specified in subsection (c)(4)(A).. 532.Command influence under the Uniform Code of Military Justice (a)Article 37Section 837 of title 10, United States Code (article 37 of the Uniform Code of Military Justice), is amended— 
(1)in the heading, by striking Unlawfully influencing action of court and inserting Command influence; (2)in subsection (a)— 
(A)by striking (a) No authority convening a general, special, or summary court-martial and inserting (a)(1) No court-martial convening authority; (B)in paragraph (1) (as designated by subparagraph (A) of this paragraph), by striking proceeding. No person and inserting the following:  
proceeding. (3)No person; 
(C)by inserting before paragraph (3) (as designated by subparagraph (B) of this paragraph) the following new paragraph:  (2)No court-martial convening authority, nor any other commanding officer, may deter or attempt to deter a potential witness from participating in the investigatory process or testifying at a court-martial. The denial of a request to travel at government expense or refusal to make a witness available shall not by itself constitute unlawful command influence.; 
(D)in paragraph (3) (as so designated)— (i)by inserting attempt to before influence; 
(ii)by striking with respect to his judicial acts and inserting or preliminary hearing officer with respect to such acts taken pursuant to this chapter as prescribed by the President; and (iii)by striking the second sentence; and 
(E)by adding at the end the following new paragraphs:  (4)Paragraphs (1) through (3) shall not apply with respect to— 
(A)general instructional or informational courses in military justice if such courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of courts-martial; (B)statements regarding criminal activity or a particular criminal offense that do not advocate a particular disposition, or a particular court-martial finding, or sentence; or 
(C)statements and instructions given in open court by the military judge or counsel. (5) (A)Notwithstanding paragraphs (1) through (3), but subject to subparagraph (B)— 
(i)a superior convening authority or officer may generally discuss matters to consider regarding the disposition of alleged violations of this chapter with a subordinate convening authority or officer; and (ii)a subordinate convening authority or officer may seek advice from a superior convening authority or officer regarding the disposition of an alleged offense under this chapter. 
(B)No superior convening authority or officer may direct a subordinate convening authority or officer to make a particular disposition in a specific case or otherwise substitute the discretion of such authority or such officer for that of the subordinate convening authority or officer.; (3)in subsection (b)— 
(A)by striking to be advanced, in grade and inserting to be advanced in grade; and (B)by striking accused before a court-martial and inserting person in a court-martial proceeding; and 
(4)by adding at the end the following new subsections:  (c)No finding or sentence of a court-martial may be held incorrect on the ground of a violation of this section, or the doctrine of apparent unlawful command influence, unless the violation materially prejudices the substantial rights of the accused. 
(d) 
(1)A superior convening authority or commanding officer may withhold the authority of a subordinate convening authority or officer to dispose of offenses in individual cases, types of cases, or generally. (2)Except as otherwise authorized by this chapter, a superior convening authority or commanding officer may not limit the discretion of a subordinate convening authority or officer to act with respect to a case for which the subordinate convening authority or officer has authority to dispose of the offenses.. 
(b)Article 53aSection 853a(b)(5) of title 10, United States Code (article 53a of the Uniform Code of Military Justice), is amended by striking the President and inserting the President, the Secretary of Defense, or the Secretary concerned.. (c)Table of sections amendmentThe table of sections at the beginning of subchapter VII of chapter 47 of title 10, United States Code, is amended by striking the item relating to section 837 (article 37 of the Uniform Code of Military Justice) and inserting the following new item: 
 
 
837. Art. 37. Command influence.. 
EMember education, training, resilience, and transition 
541.Enhancing joint professional military educationSection 2154(a)(2)(A) of title 10, United States Code, is amended by striking the Joint Forces Staff College or a and inserting a joint or. 542.Eligibility of additional enlisted members for associate degree programs of the Community College of the Air ForceSection 9415(b) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)Enlisted members of the armed forces other than the Air Force who are participating in Community College of the Air Force affiliated joint-service training and education courses.. 543.Degree granting authority for United States Army Armament Graduate School (a)In generalChapter 401 of title 10, United States Code, is amended by adding at the end the following new section: 
 
4322.Degree granting authority for United States Army Armament Graduate School 
(a)AuthorityUnder regulations prescribed by the Secretary of the Army, the Chancellor of the United States Army Armament Graduate School may, upon the recommendation of the faculty and provost of the college, confer appropriate degrees upon graduates who meet the degree requirements. (b)LimitationA degree may not be conferred under this section unless— 
(1)the Secretary of Education has recommended approval of the degree in accordance with the Federal Policy Governing Granting of Academic Degrees by Federal Agencies; and (2)the United States Army Armament Graduate School is accredited by the appropriate civilian academic accrediting agency or organization to award the degree, as determined by the Secretary of Education. 
(c)Congressional notification requirements 
(1)When seeking to establish degree granting authority under this section, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives— (A)a copy of the self-assessment questionnaire required by the Federal Policy Governing Granting of Academic Degrees by Federal Agencies, at the time the assessment is submitted to the Department of Education’s National Advisory Committee on Institutional Quality and Integrity; and 
(B)the subsequent recommendations and rationale of the Secretary of Education regarding the establishment of the degree granting authority. (2)Upon any modification or redesignation of existing degree granting authority, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the rationale for the proposed modification or redesignation and any subsequent recommendation of the Secretary of Education on the proposed modification or redesignation. 
(3)The Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing an explanation of any action by the appropriate academic accrediting agency or organization not to accredit the United States Army Armament Graduate School to award any new or existing degree.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
4322. Degree granting authority for United States Army Armament Graduate School.. 
544.Authority for the military departments’ accredited institutions to accept research grants 
(a)Army institutions 
(1)In generalSection 7487 of title 10, United States Code, is amended— (A)by striking subsection (a) and inserting the following new subsection: 
 
(a)Acceptance of research grants 
(1)The Secretary of the Army may authorize the Commandant of the United States Army War College or the head of any other accredited institution of the Army to accept qualifying research grants. Any such grant may only be accepted if the work under the grant is to be carried out by a professor or instructor of the College or institution, as appropriate, for a scientific, literary, or educational purpose. (2)A civilian member of the faculty of the Army War College or any other accredited institution of the Army may accept a grant to conduct research in the civilian faculty member’s personal capacity, but such research may not be accomplished in direct support of lectures, instruction, curriculum development, or special duties as assigned at the College or institution, as appropriate. For the purpose of determining rights with respect to any invention made under such a grant, the civilian faculty member shall be deemed a Government employee.; 
(B)in the second sentence of subsection (d), by inserting or the head of any other accredited institution of the Army, as appropriate, after The Commandant; and (C)in subsection (e), by striking Army War College and all that follows through the period and inserting Army War College or any other accredited institution of the Army may be used to pay expenses incurred by the College or institution, as appropriate, in applying for, and otherwise pursuing, the award of qualifying research grants.. 
(2)Clerical amendments 
(A)Section headingThe heading of such section is amended by inserting and other accredited institutions of the Army after United States Army War College. (B)Table of sectionsThe table of sections at the beginning of chapter 757 of such title is amended by striking the item relating to section 7487 and inserting the following new item: 
 
 
7487. United States Army War College and other accredited institutions of the Army: acceptance of grants for faculty research for scientific, literary, and educational purposes.. 
(b)Navy institutions 
(1)In generalSection 8593 of such title is amended— (A)by striking subsection (a) and inserting the following new subsection: 
 
(a)Acceptance of research grants 
(1)The Secretary of the Navy may authorize the President of the Naval War College or the head of any other accredited institution of the Navy to accept qualifying research grants. Any such grant may only be accepted if the work under the grant is to be carried out by a professor or instructor of the College or institution, as appropriate, for a scientific, literary, or educational purpose. (2)A civilian member of the faculty of the Naval War College or any other accredited institution of the Navy may accept a grant to conduct research in the civilian faculty member’s personal capacity, but such research may not be accomplished in direct support of lectures, instruction, curriculum development, or special duties as assigned at the College or institution, as appropriate. For the purpose of determining rights with respect to any invention made under such a grant, the civilian faculty member shall be deemed a Government employee.; 
(B)in the second sentence of subsection (d), by inserting or the head of any other accredited institution of the Navy, as appropriate, after Naval War College; and (C)in subsection (e), by striking Naval War College and all that follows through the period and inserting Naval War College or any other accredited institution of the Navy may be used to pay expenses incurred by the College or institution, as appropriate, in applying for, and otherwise pursuing, the award of qualifying research grants.. 
(2)Clerical amendments 
(A)Section headingThe heading of such section is amended by inserting and other accredited institutions of the Navy after Naval War College. (B)Table of sectionsThe table of sections at the beginning of chapter 859 of such title is amended by striking the item relating to section 8593 and inserting the following new item: 
 
 
8593. Naval War College and other accredited institutions of the Navy: acceptance of grants for faculty research for scientific, literary, and educational purposes.. 
(c)Marine Corps institutions 
(1)In generalSection 8594 of such title is amended— (A)by striking subsection (a) and inserting the following new subsection: 
 
(a)Acceptance of research grants 
(1)The Secretary of the Navy may authorize the President of the Marine Corps University or the head of any other accredited institution of the Marine Corps to accept qualifying research grants. Any such grant may only be accepted if the work under the grant is to be carried out by a professor or instructor of the University or institution, as appropriate, for a scientific, literary, or educational purpose. (2)A civilian member of the faculty of the Marine Corps University or any other accredited institution of the Marine Corps may accept a grant to conduct research in the civilian faculty member’s personal capacity, but such research may not be accomplished in direct support of lectures, instruction, curriculum development, or special duties as assigned at the University or institution, as appropriate. For the purpose of determining rights with respect to any invention made under such a grant, the civilian faculty member shall be deemed a Government employee.; 
(B)in the second sentence of subsection (d), by inserting or the head of any other accredited institution of the Marine Corps, as appropriate, after Marine Corps University; and (C)in subsection (e), by striking Marine Corps University and all that follows through the period and inserting Marine Corps University or any other accredited institution of the Marine Corps may be used to pay expenses incurred by the University or institution, as appropriate, in applying for, and otherwise pursuing, the award of qualifying research grants.. 
(2)Clerical amendments 
(A)Section headingThe heading of such section is amended by inserting and other accredited institutions of the Marine Corps after Marine Corps University. (B)Table of sectionsThe table of sections at the beginning of chapter 859 of such title is amended by striking the item relating to section 8594 and inserting the following: 
 
 
8594. Marine Corps University and other accredited institutions of the Marine Corps: acceptance of grants for faculty research for scientific, literary, and educational purposes.. 
(d)Air Force institutions 
(1)In generalSection 9487 of title 10, United States Code, is amended— (A)by striking subsection (a) and inserting the following: 
 
(a)Acceptance of research grants 
(1)The Secretary of the Air Force may authorize the Commandant of the Air War College or the head of any other accredited institution of the Air Force to accept qualifying research grants. Any such grant may only be accepted if the work under the grant is to be carried out by a professor or instructor of the College or institution, as appropriate, for a scientific, literary, or educational purpose. (2)A civilian member of the faculty of the Air War College or any other accredited institution of the Air Force may accept a grant to conduct research in the civilian faculty member’s personal capacity, but such research may not be accomplished in direct support of lectures, instruction, curriculum development, or special duties as assigned at the College or institution, as appropriate. For the purpose of determining rights with respect to any invention made under such a grant, the civilian faculty member shall be deemed a Government employee.; 
(B)in subsection (d), by inserting or the head of any other accredited institution of the Air Force, as appropriate, after Commandant; and (C)in subsection (e), by striking Air War College and all that follows through the period and inserting Air War College or any other accredited institution of the Air Force may be used to pay expenses incurred by the College or institution, as appropriate, in applying for, and otherwise pursuing, the award of qualifying research grants.. 
(2)Clerical amendments 
(A)Section headingThe heading of such section is amended by inserting and other accredited institutions of the Air Force after Air War College. (B)Table of sectionsThe table of sections at the beginning of chapter 957 of such title is amended by striking the item relating to section 9487 and inserting the following new item: 
 
 
9487. Air War College and other accredited institutions of the Air Force: acceptance of grants for faculty research for scientific, literary, and educational purposes.. 
545.Preparation of budget requests for operation of professional military education schoolsSection 2162(b)(2) of title 10, United States Code, is amended in the first sentence by striking as a separate budget request and inserting as part of the budget request for the Joint Staff. FDecorations and awards 551.Expansion of Gold Star Lapel Button eligibility to stepbrothers and stepsistersSection 1126 of title 10, United States Code, is amended— 
(1)in subsection (b), by striking and next of kin and inserting , next of kin, stepbrother, and stepsister; (2)in subsection (c), by striking may be replaced and all that follows before the period at the end and inserting may be replaced upon application and without cost; and 
(3)in subsection (d), by adding at the end the following:  (9)The terms stepbrother and stepsister shall be defined in regulations prescribed by the Secretary of Defense under subsection (b).. 
552.Authority to award or present a decoration following a congressionally requested review 
(a)In generalSection 1130 of title 10, United States Code, is amended— (1)in the section heading, by inserting and award or presentation after for review; 
(2)in subsection (a), by striking shall each place it appears and inserting may; (3)by redesignating subsection (d) as subsection (e); and 
(4)by inserting after subsection (c) the following:  (d) (1)A decoration may be awarded or presented following submission of a favorable recommendation for the award or presentation under subsection (b). 
(2)An award or presentation under paragraph (1) may not occur before the expiration of a 60-day period for congressional review beginning on the date of submission of the favorable recommendation under subsection (b) regarding the award or presentation. (3)The authority to make an award or presentation under this subsection shall apply notwithstanding any limitation described in subsection (a).. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 57 of title 10, United States Code, is amended by striking the item relating to section 1130 and inserting the following:   1130. Consideration of proposals for decorations not previously submitted in timely fashion: procedures for review and award or presentation.. GOther Matters 561.Expansion of personal property tax relief for servicemembersParagraph (1) of section 511(d) of the Servicemembers Civil Relief Act (50 U.S.C. 4001(d)) is amended— 
(1)by inserting , whether leased or owned, after spouse of a servicemember; and (2)by adding at the end the following: The relief from personal property taxes extends to a servicemember or the spouse of a servicemember who leases a motor vehicle, as well as to a lessor who leases a motor vehicle to the servicemember or spouse. When a servicemember or the spouse of the servicemember leases a motor vehicle, the leased motor vehicle shall not be deemed to be located or present in, or have a situs for taxation in, the tax jurisdiction in which the servicemember is serving in compliance with military orders unless the servicemember or spouse has adopted that tax jurisdiction as the legal residence of the servicemember or spouse, respectively.. 
562.Clarification regarding military orders required for termination of leases pursuant to the Servicemembers Civil Relief ActSection 305(i) of the Servicemembers Civil Relief Act (50 U.S.C. 3955) is amended— (1)in paragraph (1), by inserting including orders for separation or retirement, after official military orders,; and 
(2)by adding at the end the following new paragraph:  (3)Permanent change of stationThe term permanent change of station includes separation or retirement from military service.. 
563.Clarification of requirements for residence and domicile tax relief under the Servicemembers Civil Relief Act 
(a)In generalSection 511 of the Servicemembers Civil Relief Act (50 U.S.C. 4001) is amended by adding at the end the following new subsection:  (h)Determination of servicemember’s tax jurisdictionFor purposes of this section, the State or political subdivision where a servicemember is serving in compliance with military orders includes any State or political subdivision within 150 miles of the servicemember’s assigned duty location.. 
(b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to a State or local income tax return filed for any taxable year beginning on or after January 1, 2016. 564.Determination of residence or domicile for tax purposes of spouses of military personnelSection 511(a)(2) of the Servicemembers Civil Relief Act (50 U.S.C. 4001(a)(2)) is amended by striking if the residence or domicile, as the case may be, is the same for the servicemember and the spouse. 
565.Extension of protections for servicemembers against default judgments 
(a)Clarification of affidavit requirementParagraph (1) of section 201(b) of the Servicemember Civil Relief Act (50 U.S.C. 3931(b)) is amended— (1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively; 
(2)in the matter preceding clause (i), as redesignated by paragraph (1)— (A)by striking the court, before entering judgment for the plaintiff, shall require the plaintiff to and inserting the plaintiff, when seeking a default judgment, shall; and 
(B)by inserting (A) before In any action; and (3)by adding at the end the following new subparagraph: 
 
(B)The affidavit shall set forth all steps taken to determine the defendant’s military status and shall have attached the records on which the plaintiff relies in preparing the affidavit. Attached records shall include at least a copy of the certificate produced by the Department of Defense Manpower Data Center or a certificate produced by a successor to such Center.. (b)Extension of protections for servicemembers against default judgmentsParagraph (2) of section 201(b) of the Servicemembers Civil Relief Act (50 U.S.C. 3931(b)) is amended— 
(1)by inserting after the first sentence the following new sentence: The court may not appoint an attorney to represent a defendant who is selected by, or has a business affiliation with, the plaintiff, an attorney representing the plaintiff, or an employee of an entity that has a business affiliation with an attorney representing the plaintiff.; and (2)by adding at the end the following new sentence: Nothing in this paragraph shall be construed to prohibit a court from assessing court-appointed attorney fees and costs against the plaintiff.. 
(c)Searches of Department of Defense Manpower Data Center databaseSubsection (b) of such section is further amended by adding at the end the following new paragraphs:  (5)Required search of Department of Defense databaseBefore filing an affidavit under subsection (b)(1), the plaintiff shall conduct a diligent and reasonable investigation to determine whether or not the defendant is in military service, including a search of available Department of Defense Manpower Data Center records or records from a successor to such Center, and of any other information available to the plaintiff. The plaintiff shall obtain and provide to the court copies of any status reports obtained through such search. 
(6)Duties of court-appointed attorney 
(A)An attorney appointed to represent a defendant under subsection (b)(2) shall act only in the best interests of the defendant. (B)The court appointed attorney, when appropriate to represent the best interests of the defendant, shall request a stay of proceedings under this Act. 
(C)The plaintiff shall provide to the court appointed attorney all contact information the plaintiff has for the defendant. (D)The court appointed attorney shall conduct a diligent and reasonable investigation to confirm the defendant’s military status, including a search of the Department of Defense Manpower Data Center or a successor to such Center. The attorney shall file any status reports obtained through such search with the court. 
(E)Upon making contact with the defendant, the court appointed attorney shall advise the defendant of the nature of the lawsuit and the defendant’s rights provided by this Act, including rights to obtain a stay and to request the court to adjust an obligation. The attorney shall communicate to the court whether or not the defendant requests a stay or requests a continuance to obtain counsel. (F)If the court appointed attorney is unable to make contact with the defendant, the attorney shall assert rights provided by this Act on behalf of the defendant, provided there is an adequate basis in law and fact. 
(G)A court appointed attorney unable to make contact with the defendant shall report to the court on all of the attorney’s efforts to make contact by filing an affidavit indicating the following: (i)The date such attorney reviewed the court record and pleadings to ascertain contact information for the defendant. 
(ii)All of the attorney’s attempts to contact the defendant, including the date, time, and method of communication. (iii)That such attorney was unable to contact the defendant. 
(7)Effect of Department of Defense discontinuing availability of informationIf the Department of Defense discontinues the availability of active duty status information through the Department of Defense Manpower Data Center, a successor to such Center, or another related entity, then all requirements under this subsection that are related to the Department of Defense Manpower Data Center, the successor to such Center, or the other related entity shall cease to apply until such time as the Department of Defense resumes making such information available.. VICompensation and other personnel benefits 601.Inclusion of active duty service for a preplanned mission as eligible service for reduction of eligibility age for a non-regular retirementSection 12731(f)(2)(B)(i) of title 10, United States Code, is amended by inserting or 12304b after section 12301(d). 
602.Authority to waive recoupment of separation pay, severance pay, or readjustment pay for involuntary discharge for members who subsequently become entitled to retired or retainer paySection 1174(h) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (3) (A)The Secretary of Defense, or the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy, may waive the requirement to repay separation pay, severance pay, or readjustment pay under paragraph (1) if such Secretary determines that repayment would be against equity and good conscience or would be contrary to the best interests of the United States. 
(B)The authority of the Secretary of Defense in this paragraph may be delegated to the Under Secretary of Defense for Personnel and Readiness and the Principal Deputy Under Secretary of Defense for Personnel and Readiness.. 603.Authority for payment of death gratuity to trustsSection 1477(a) of title 10, United States Code, is amended by adding at the end the following new paragraph— 
 
(3)In this subsection, the term person includes— (A)the estate of the member; or 
(B)a trust legally established under any Federal, State, or territorial law, including a supplemental or special needs trust established under subparagraph (A) or (C) of section 1917(d)(4) of the Social Security Act (42 U.S.C. 1396p(d)(4)) for the sole benefit of a dependent child considered disabled under section 1614(a)(3) of that Act (42 U.S.C. 1382c(a)(3)) who is incapable of self-support because of mental or physical incapacity.. 604.Payment of transitional compensation for certain dependentsSection 1059(m) of title 10, United States Code, is amended— 
(1)in the subsection heading, by inserting members or after dependents of; (2)by inserting member or before former member each place it appears; and 
(3)by amending paragraph (3) to read as follows:  (3)For the purposes of this subsection, a member is considered separated from active duty upon the earliest of— 
(A)the date an administrative separation is initiated by a commander of the member; (B)the date the court-martial sentence is adjudged if the sentence, as adjudged, includes a dismissal, dishonorable discharge, bad conduct discharge, or forfeiture of all pay and allowances; or 
(C)the date the member’s term of service expires.. 605.Treatment of commissary user feesSection 2483(c) of title 10, United States Code, is amended by inserting fees on services provided, after handling fees for tobacco products,. 
606.One-year extension of certain expiring bonus and special pay authorities 
(a)Authorities relating to reserve forcesSection 910(g) of title 37, United States Code, relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service, is amended by striking December 31, 2019 and inserting December 31, 2020. (b)Title 10 authorities relating to health care professionalsThe following sections of title 10, United States Code, are amended by striking December 31, 2019 and inserting December 31, 2020: 
(1)Section 2130a(a)(1), relating to nurse officer candidate accession program. (2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve. 
(c)Authorities relating to nuclear officersSection 333(i) of title 37, United States Code, is amended by striking December 31, 2019 and inserting December 31, 2020. (d)Authorities relating to title 37 consolidated special pay, incentive pay, and bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2019 and inserting December 31, 2020: 
(1)Section 331(h), relating to general bonus authority for enlisted members. (2)Section 332(g), relating to general bonus authority for officers. 
(3)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers. (4)Section 335(k), relating to special bonus and incentive pay authorities for officers in health professions. 
(5)Section 336(g), relating to contracting bonus for cadets and midshipmen enrolled in the Senior Reserve Officers’ Training Corps. (6)Section 351(h), relating to hazardous duty pay. 
(7)Section 352(g), relating to assignment pay or special duty pay. (8)Section 353(i), relating to skill incentive pay or proficiency bonus. 
(9)Section 355(h), relating to retention incentives for members qualified in critical military skills or assigned to high priority units. (e)Authority To provide temporary increase in rates of basic allowance for housingSection 403(b)(7)(E) of title 37, United States Code, is amended by striking December 31, 2019 and inserting December 31, 2020. 
VIIHealth care provisions 
701.Reauthorization of demonstration project for health care coverage through the Federal Employees Health Benefits ProgramSection 1108 of title 10, United States Code, is amended— (1)in subsection (a), by striking the last sentence; 
(2)in subsection (b)— (A)by striking paragraph (1) and inserting the following new paragraph: (1) An eligible beneficiary under this subsection is a beneficiary under section 1074(a) of this title or a covered beneficiary under this chapter, but does not include a person who is entitled to hospital insurance benefits under part A of title XVIII of the Social Security Act (42 U.S.C. 1395c et seq.).; 
(B)in paragraph (2), by striking who is a family member for purposes of such chapter; (C)in paragraph (3), by striking (except as provided in paragraph (1)(C) or (1)(D)); and 
(D)by striking paragraphs (4) and (5); (3)in subsection (c), by striking In establishing the areas and all that follows through the end of the subsection; 
(4)in subsection (d)(2)— (A)by striking 2000 and inserting 2021; 
(B)by striking 1999 and inserting 2020; and (C)by striking 2002 and inserting 2023; 
(5)in subsection (f), by striking paragraphs (1) and (2) and the paragraph designation for paragraph (3); (6)by striking subsection (g); 
(7)by redesignating subsections (h) and (i) as subsections (g) and (h), respectively; (8)by striking subsection (j); and 
(9)by adding at the end the following new subsections:  (i)Health allowanceThe Secretary of Defense may make additional payments to a beneficiary under section 1074(a) of this title as a health allowance for payment of health and medical services (including premium and cost sharing) in the demonstration project under this section. 
(j)Additional terms and conditionsThe Secretary of Defense and the Director of the Office of Personnel Management are authorized to establish such other terms and conditions for the operation of the demonstration authorized by this section as they determine appropriate.. 702.Revision of authority for sole source contracts with designated providersSubtitle C of title VII of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 110 Stat. 2586 et seq.) is amended— 
(1)in section 721— (A)by amending paragraph (7) to read as follows: 
 
(7)The term health care services means the health care services referred to in section 723(a).; and (B)by adding at the end the following new paragraph: 
 
(10)The term TRICARE Select program means the program required by section 1075 of title 10, United States Code.; (2)in section 723, by amending subsections (a) and (b) to read as follows: 
 
(a)Uniform benefit requiredA designated provider shall offer to enrollees a uniform benefit that— (1)covers the services covered under the programs authorized by sections 1074g, 1075, and 1086(d) of title 10, United States Code, and parts A and B of the Medicare program; and 
(2)does not exceed the accompanying enrollment fee and cost-sharing requirements, except that the benefit may include a special rule for amounts without referrals comparable to that under section 1075a(c) of title 10, United States Code. (b)Time for implementation of benefitA designated provider shall offer the health benefit option described in subsection (a) to enrollees beginning on January 1, 2020.; 
(3)in section 724, by striking subsection (g); and (4)in section 726(b), by striking TRICARE program and inserting TRICARE Select program. 
703.Five-year extension of authority to continue the DOD–VA health care incentive fundSection 8111(d)(3) of title 38, United States Code, is amended by striking September 30, 2020 and inserting, September 30, 2025. 704.Clarification of Office of Special Needs policy for individualized services plansSection 1781c(d)(4) of title 10, United States Code, is amended by striking subparagraph (F) and inserting the following new subparagraph: 
 
(F)Procedures for the development of an individualized services plan for those military family members with special needs who have requested support and have a completed family needs assessment.. 705.Military health system fraud and abuse prevention program (a)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1073d the following new section: 
 
1073e.Health care fraud and abuse prevention 
(a)Authority 
(1)The Secretary of Defense is authorized to conduct a program to prevent and remedy fraud and abuse in health care programs of the Department of Defense, including all programs carried out under this chapter. (2)At the discretion of the Secretary, the program may be administered jointly by the Inspector General of the Department of Defense and the Director of the Defense Health Agency. 
(b)Civil monetary penalties 
(1)The authorities granted to the Secretary of Defense and the Inspector General of the Department of Defense under section 1128A(m) of the Social Security Act (42 U.S.C. 1320a–7a(m)) shall be available to the Secretary and the Inspector General in carrying out the program authorized by subsection (a). (2)Except to the extent inconsistent with this section, the provisions of such section 1128A apply to civil monetary penalties under this subsection. 
(c)Treatment of amounts collected 
(1)Amounts collected under subsection (b) shall be credited to appropriations currently available at the time of collection for expenses of the affected Department of Defense health care program. (2)Any such amounts may be used to support the administration of the program authorized by subsection (a), including support for interagency agreements entered into under subsection (d). 
(3)The authority provided under this subsection shall be in addition to the authority provided under section 1079a of this title. (d)Interagency agreementsThe Secretary of Defense is authorized to enter into agreements with the Secretary of Health and Human Services, the Attorney General, and heads of other Federal agencies for the effective and efficient implementation of the program authorized by subsection (a). 
(e)Rule of constructionNothing in this section may be construed as limiting any authority of the Inspector General of the Department of Defense under any other provision of law. (f)DefinitionsIn this section: 
(1)The term fraud and abuse means any conduct for which a civil monetary penalty may be assessed under subsection (b). (2)The term Defense Health Agency means the organizational entity established by the Secretary of Defense under section 191 of this title for the administration of programs under this chapter.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1073d the following new item:   1073e. Health care fraud and abuse prevention.. 706.Extension and clarification of authority for the joint Department of Defense–Department of Veterans Affairs medical facility demonstration projectTitle XVII of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2567) is amended— 
(1)in section 1701(a)— (A)by striking Subject to subsection (b), the and inserting The; 
(B)by striking subsection (b); and (C)by redesignating subsections (c) through (f) as subsections (b) through (e), respectively; 
(2)in section 1702(a)(1), by striking hereafter in this title and inserting hereafter in this section; (3)in subsections (a) and (c) of section 1703, by striking the facility and inserting the James A. Lovell Federal Health Care Center; 
(4)in section 1704— (A)in subsections (a)(3), (a)(4)(A) and (b)(1), by striking the facility and inserting the James A. Lovell Federal Health Care Center; and 
(B)in subsection (e), as amended by section 722 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3417), section 723 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 869), section 741 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 129 Stat. 2237), section 719 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1283), and section 731 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) by striking September 30, 2020 and inserting September 30, 2023; and (5)in section 1705— 
(A)in subsection (a), by striking the facility and inserting the James A. Lovell Federal Health Care Center (hereafter in this section referred to as the JALFHCC); (B)in the matter preceding paragraph (1) of subsection (b), by striking the facility and inserting the JALFHCC; and 
(C)in subsection (c)— (i)by striking the facility each place it appears and inserting the JALFHCC; and 
(ii)by adding at the end the following new paragraph:  (4)To permit the JALFHCC to enter into personal services contracts to carry out health care responsibilities in the JALFHCC to the same extent and subject to the same conditions and limitations as apply under section 1091 of title 10, United States Code, to the Secretary of Defense in relation to health care responsibilities in medical treatment facilities of the Department of Defense.. 
707.Strengthening the Department of Defense Academic Health System in the National Capital Region 
(a)In generalChapter 104 of title 10, United States Code, is amended by inserting after section 2113a the following new section:  2113b.Department of Defense Academic Health System (a)In generalThe Secretary of Defense may establish an Academic Health System to integrate the health care, health professions education, and health research activities of the Military Health System in the National Capital Region. 
(b)LeadershipThe Secretary may, under the authority of this chapter, appoint employees to leadership positions in the Academic Health System. Such positions may include responsibilities for management of the health care, health professions education, and health research activities of the Military Health System in the National Capital Region. Such positions are in addition to similar leadership positions for members of the Armed Forces. (c)AdministrationThe Secretary may use other authorities under this chapter for the administration of the Academic Health System authorized by this section. 
(d)National Capital Region definedIn this section, the term National Capital Region means the area, or portion thereof, as determined by the Secretary, in the vicinity of Washington, DC.. (b)Clerical amendmentThe table of sections at the beginning of chapter 104 of such title is amended by inserting after the item relating to section 2113a the following new item: 
 
 
2113b. Department of Defense Academic Health System.. 
708.Endowments at the Uniformed Services University of the Health SciencesSection 2113(g)(1) of title 10, United States Code, is amended— (1)in subparagraph (E), by striking and at the end; 
(2)by redesignating subparagraph (F) as subparagraph (G); and (3)by inserting after subparagraph (E) the following new subparagraph: 
 
(F)to establish endowments, under agreement with the Henry M. Jackson Foundation for the Advancement of Military Medicine, including with funding from gifts and bequests received under this section or royalties received under chapter 63 of title 15, to carry out medical research, medical consultation, and medical education, with such endowment funds available to the University until expended; and. 709.Authority to plan, design, and construct, or lease, shared medical facilities with Department of Veterans Affairs (a)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1104 the following new section: 
 
1104a.Shared medical facilities with Department of Veterans Affairs 
(a)AgreementsThe Secretary of Defense may enter into agreements with the Secretary of Veterans Affairs for the planning, design, and construction, or the leasing, of facilities to be operated as shared medical facilities. (b)Transfer of funds by Secretary of Defense (1)The Secretary of Defense may transfer to the Secretary of Veterans Affairs amounts as follows: 
(A)Amounts, not in excess of the amount authorized by law for an unspecified minor military construction project, for the construction of a shared medical facility if— (i)the amount of the share of the Department of Defense for the estimated cost of the project does not exceed the amount authorized under section 2805(a)(2) of this title; and 
(ii)the other requirements of such section have been met with respect to funds identified for transfer. (B)Amounts appropriated for the Defense Health Program for the purpose of the planning, design, and construction, or the leasing of space, for a shared medical facility. 
(2)The authority to transfer funds under this section is in addition to any other authority to transfer funds available to the Secretary of Defense. (3)Section 2215 of this title does not apply to a transfer of funds under this subsection. 
(c)Transfer of funds to Secretary of Defense 
(1)Any amount transferred under title 38 to the Secretary of Defense by the Secretary of Veterans Affairs for necessary expenses for the planning, design, and construction of a shared medical facility, where the amount of the share of the Department of Defense for the cost of such project does not exceed the amount specified in section 2805(a)(2) of this title, may be credited to accounts of the Department of Defense available for the construction of a shared medical facility. (2)Amounts transferred under title 38 to the Secretary of Defense by the Secretary of Veterans Affairs for the purpose of the planning and design, or the leasing of space, for a shared medical facility may be credited to accounts of the Department of Defense available for such purposes, and may be used for such purposes. 
(3)Using accounts credited with transfers from the Secretary of Veterans Affairs under paragraph (1), the Secretary of Defense may carry out unspecified minor military construction projects, if the share of the Department of Defense for the cost of such project does not exceed the amount specified in section 2805(a)(2) of this title. (d)Merger of amounts transferredAny amount transferred to the Secretary of Veterans Affairs pursuant to subsection (b), and any amount transferred to the Secretary of Defense as described in subsection (c), shall be merged with, and be available for the same purposes and the same time period as, the appropriation or fund to which transferred. 
(e)Shared medical facility definedIn this section, the term shared medical facility means a building or buildings, or a campus, intended to be used by both the Department of Defense and the Department of Veterans Affairs for the provision of health-care services, whether under the jurisdiction of the Secretary of Defense or the Secretary of Veterans Affairs, and whether or not located on a military installation or on real property under the jurisdiction of the Secretary of Veterans Affairs. Such term includes any necessary building and auxiliary structure, garage, parking facility, mechanical equipment, abutting sidewalks, and accommodations for attending personnel.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1104 the following new item: 
 
 
1104a. Shared medical facilities with Department of Veterans Affairs.. 
710.TRICARE payment options for retirees 
(a)In generalSection 1099 of title 10, United States Code, is amended— (1)by amending the section designation and heading to read as follows: 
 
1099.Health care enrollment system and payment options; 
(2)by redesignating subsection (d) as subsection (e); and (3)by inserting after subsection (c) the following new subsection: 
 
(d)Payment options 
(1)A member or former member of the uniformed services, or a dependent thereof, eligible for medical care and dental care under section 1074(b) or 1076 of this title shall pay premiums charged for the coverage under this chapter. (2)To the maximum extent practicable, the premiums shall be withheld from the retired, retainer, or equivalent pay of the member, former member, or dependent. In all other cases, the premiums shall be paid in a frequency and method determined by the Secretary.. 
(b)Conforming amendmentsSection 1097a of title 10, United States Code, is amended— (1)in the section heading, by striking ; payment options; 
(2)by striking subsection (c); and (3)by redesignating subsections (d), (e), and (f) as subsections (c), (d), and (e), respectively. 
(c)Clerical amendmentsThe table of sections at the beginning of chapter 55 of such title is amended— (1)by striking the item relating to section 1097 and inserting the following new item: 
 
 
1097a. TRICARE Prime: automatic enrollments.;and 
(2)by striking the item relating to section 1099 and inserting the following new item:   1099. Health care enrollment system and payment options.. 711.Modification of eligibility for TRICARE Reserve Select and TRICARE Retired Reserve of certain members of the reserve components (a)TRICARE Reserve SelectSection 1076d(a) of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking (1) Except as provided in paragraph (2), a member and inserting A member; and (2)by striking paragraph (2). 
(b)TRICARE Retired ReserveSection 1076e(a) of title 10, United States Code, is amended— (1)in paragraph (1), by striking (1) Except as provided in paragraph (2), a member and inserting A member; and 
(2)by striking paragraph (2). VIIIAcquisition policy, acquisition management, and related matters AAcquisition policy and management 801.Senior Military Acquisition Advisor eligibilitySection 1725(d)(2) of title 10, United States Code, is amended in the second sentence by striking 30 years and inserting 26 years. 
802.Reestablishment of authority for Joint Urgent Operational Needs FundSection 2216a(e) of title 10, United States Code, is amended by striking September 30, 2018 and inserting September 30, 2025. 803.Authority for life-of-type buys to prevent materiel shortages associated with diminishing manufacturing sources and obsolescence (a)AuthorizationChapter 141 of title 10, United States Code, is amended by inserting before section 2389 the following new section: 
 
2388.Life-of-type buys 
(a)AuthorizationNotwithstanding section 1502 of title 31, the Secretary of Defense may authorize the use of life-of-type buys to prevent weapon systems materiel shortages associated with diminishing manufacturing sources and obsolescence in such quantities that do not exceed the quantity reasonably expected to be required by the Department of Defense before a replacement item is identified. (b)GuidanceThe Secretary shall issue guidance, as necessary, to ensure appropriate use of the authorization in this section. The guidance, at a minimum, shall require the Department— 
(1)to establish that either the original manufacturer and all alternative sources intend to stop production on repair parts that are used on Government weapon systems, or all commercial sources are expected to stop production on commercial items that use older technology and are expected to become obsolete; (2)to perform an analysis of alternatives before buying spares for more than two years; and 
(3)to require approval of the Secretary (without redelegation) if the procurement is to cover requirements for a period exceeding seven years. (c)Life-of-Type buy definedIn this section, the term life-of-type buy means a one-time procurement for the total future requirement of an item that the Secretary determines is no longer expected to be produced.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting before the item relating to section 2389 the following new item:   2388. Life-of-type buys.. BAmendments to general contracting authorities, procedures, and limitations 811.Use of technical data during challengesSection 2321(i) of title 10, United States Code, is amended— 
(1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and (2)by striking paragraph (1) and adding at the end the following new paragraphs: 
 
(1) 
(A)Upon issuance of a decision by a contracting officer under subsection (g) that an asserted use or release restriction is not justified, the Secretary of Defense or the Secretary of a military department may, after providing notice to the contractor or subcontractor, authorize release, disclosure, or use of the technical data in dispute if the Secretary of Defense or the Secretary of a military department, respectively, determines in writing that it is in the national security interests of the United States to authorize such release, disclosure, or use before— (i)the filing of an appeal with the agency Board of Contract Appeals; 
(ii)the provision to the contracting officer of a written notice of intent to file suit in the United States Court of Federal Claims; (iii)the filing of a suit in the United States Court of Federal Claims; or 
(iv)the final decision by the agency Board of Contract Appeals or the United States Court of Federal Claims. (B)The authority in subparagraph (A) may be delegated only to the senior procurement executive of the agency designated pursuant to section 1702(c) of title 41. 
(C)A determination under subparagraph (A) shall not affect the right of a contractor or subcontractor to damages against the United States where an asserted use or release restriction is sustained or to pursue other relief, if any, as may be provided by law. (2)If a contractor or subcontractor does not, not later than 90 days after the issuance of a decision under subsection (g), appeal to an agency Board of Contract Appeals, provide notice to the contracting officer of intent to file suit in the United States Court of Federal Claims, or file suit in the United States Court of Federal Claims pursuant to chapter 71 of title 41, the United States may cancel or ignore the asserted use or release restriction and the contractor or subcontractor shall be deemed to have agreed to such action by the United States.. 
812.Codification and permanent authorization of the Mentor-Protégé Program 
(a)CodificationChapter 137 of title 10, United States Code, is amended by adding at the end a new section 2339a consisting of— (1)a heading as follows: 
 
2339a.Mentor-Protégé Program;and 
(2)the text of subsections (a) through (n) of section 831 of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 2302 note). (b)Permanent authorizationSection 2339a of title 10, United States Code, as added by subsection (a) of this section, is amended— 
(1)in subsection (a)— (A)in the heading, by striking pilot; and 
(B)by striking pilot program and inserting program; (2)in subsection (c)(1), by striking pilot each place it appears; 
(3)by striking subsection (j); (4)by redesignating subsections (k) through (n) as subsections (j) through (m), respectively; 
(5)in subsection (j) (as so redesignated)— (A)by striking pilot each place it appears; and 
(B)by striking the third and fourth sentences; and (6)in subsection (m) (as so redesignated), by striking has less than half in paragraph (2) and inserting is not more than. 
(c)Table of sections amendmentThe table of sections at the beginning of chapter 137 of title 10, United States Code, is amended by adding at the end the following new item:   2339a. Mentor-Protégé Program.. (d)Repeal of existing provisionSection 831 of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 2302 note) is hereby repealed. 
(e)Applicability of existing regulationsRegulations prescribed by the Secretary of Defense under section 831 of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 2302 note), as in effect the day before the date of the enactment of this Act, shall continue to apply to section 2339a of title 10, United States Code, as added by subsection (a) of this section, until such time as the Secretary of Defense prescribes regulations under such section 2339a. 813.Removal of prohibition on delegation of determinations for improved conventional defense capabilities in cooperative research and development agreementsSection 2350a(b) of title 10, United States Code, is amended— 
(1)by striking (1); and (2)by striking paragraph (2). 
814.Authority to cease selected acquisition reporting on certain major defense acquisition programsSection 2432(g) of title 10, United States Code, is amended— (1)by striking shall cease to apply after 90 percent and inserting the following:  
shall cease to apply— (1)after 90 percent; 
(2)in paragraph (1), as designated by paragraph (1) of this section, by striking the period and inserting ; or; and (3)by adding at the end the following new paragraph: 
 
(2)if— (A)the procurement unit cost for a fully configured end item is less than $500,000 in fiscal year 2019 constant dollars; 
(B)more than five years have passed since the full-rate production decision for the program; and (C)the program is stable and the procurement unit cost has not increased by a percentage equal to or greater than the significant cost threshold or the critical cost threshold (as those terms are defined in section 2433 of this title).. 
815.Pilot program to accelerate contracting and pricing processesSection 890 of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) is amended— (1)by striking subsection (b); 
(2)by redesignating subsection (c) as subsection (b); (3)in subsection (b) (as so redesignated), by striking and an assessment of whether the program should be continued or expanded; 
(4)by inserting after subsection (b) (as so redesignated) the following new subsection:  (c)Exception to Paperwork Reduction ActFor purposes of developing and submitting the report required by subsection (b), the Department of Defense shall not be subject to the requirements of section 3507 of title 44, United States Code.; and 
(5)in subsection (d), by striking January 2, 2021 and inserting January 2, 2023. 816.Extension of authority to acquire products and services produced in countries along a major route of supply to AfghanistanSection 801(f) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2399), as most recently amended by section 1214 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1649), is further amended by striking December 31, 2019 and inserting December 31, 2021. 
817.Extension and revision of direct hire authority for technical experts into the defense acquisition workforceSection 1113 of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 1701 note) is amended— (1)in subsection (a)— 
(A)by striking Each and inserting The Secretary of Defense and each; (B)by striking possessing a scientific or engineering degree; and 
(C)by striking for that military department and inserting for the Department of Defense or for that military department, respectively,; (2)in subsection (b), by striking scientific and engineering positions and inserting scientific, technical, engineering, and mathematics positions, including technicians,; 
(3)by amending subsection (c) to read as follows:  (c)LimitationThe total number of persons appointed by the Secretary of Defense or the Secretary of a military department under subsection (a) during a fiscal year may not exceed the number equal to 5 percent of the number of hires made into scientific, technical, engineering, and mathematics positions, including technicians, within the acquisition workforce of the Department of Defense or that military department, respectively.; 
(4)by striking subsection (e); (5)by redesignating subsection (f) as subsection (e); and 
(6)in subsection (e) (as so redesignated), by striking December 31, 2020 and inserting December 31, 2023. 818.Amendments to research project transaction authorities to eliminate cost-sharing requirements and reduce burdens on use (a)Cooperative agreements for research projectsSection 2371(e) of title 10, United States Code, is amended— 
(1)by striking paragraph (2); (2)by striking paragraph (1)(B); 
(3)in paragraph (1)(A), by striking ; and and inserting a period; and (4)by striking (e) Conditions.—(1) The Secretary of Defense and all that follows through (A) to the maximum extent practicable and inserting (e) Conditions.—The Secretary of Defense, to the maximum extent practicable. 
(b)Conforming amendmentSection 2371b(b) of title 10, United States Code, is amended by striking (b) Exercise of authority.— and all that follows through (2) To the maximum extent practicable and inserting (b) Exercise of authority.—To the maximum extent practicable. 819.Defense Modernization AccountSection 2216 of title 10, United States Code, is amended— 
(1)in subsection (d), by adding at the end the following new paragraph:  (5)For paying development, integration and validation, and permanent platform alteration costs associated with a technology prototype project undertaken under subchapter II of chapter 144B of this title.; 
(2)in subsection (f), by adding at the end the following new paragraph:  (4)Amounts transferred under such authority shall be merged with and be available for the same purposes and for the same time period as the fund or appropriations to which transferred.; and 
(3)in subsection (b)(1), by striking subsection (c)(1)(B)(iii) and inserting subsection (c)(1)(B)(ii). CMatters relating to small business 821.Change of basis for calculating required expenditure amount for SBIR and STTRSection 9(e)(1) of the Small Business Act (15 U.S.C. 638(e)(1)) is amended— 
(1)by striking except that for the Agency and inserting the following:  except that— 
(A)for the Agency; and (2)in subparagraph (A), as designated by paragraph (1) of this section, by striking foreign countries, and except that for and inserting the following: 
foreign countries; (B)for the Department of Defense, the Secretary of Defense shall determine the amount not later than 120 days after the date of the enactment of an appropriations Act or continuing resolution that appropriates funds for the Department of Defense through the end of the fiscal year concerned; and 
(C)for. 822.Phase flexibility permanency for Small Business Innovation Research and Small Business Technology Transfer programsSection 9(cc) of the Small Business Act (15 U.S.C. 638(cc)) is amended by striking During fiscal years 2012 through 2022, the and inserting The. 
823.Permanency of administrative funds pilot programSection 9(mm)(1) of the Small Business Act (15 U.S.C. 638(mm)(1)) is amended by striking and until September 30, 2022. 824.Clarification of eligibility for sequential phase II awardsSection 9(ff) of the Small Business Act (15 U.S.C. 638(ff)) is amended by adding at the end the following new paragraphs: 
 
(3)Clarification of sequential phase II awardsThe head of a Federal agency shall ensure that any sequential Phase II award is made in accordance with the limitations on award sizes under subsection (aa). (4)Cross-agency sequential phase II awards (A)In generalA small business concern that receives a sequential Phase II SBIR or Phase II STTR award for a project from a Federal agency is eligible to receive an additional sequential Phase II award that continues, or logically extends to other applications, the work on that project from another Federal agency. 
(B)Department of DefenseIn applying subparagraph (A), each component of the Department of Defense shall be considered a separate Federal agency.. 825.Partnership intermediary pilot program (a)EstablishmentThe Secretary of Defense may authorize the Commander of United States Special Operations Command to use not more than 10 percent of the funds required to be expended by the Department of Defense under section 9(f)(1) of the Small Business Act (15 U.S.C. 638(f)(1)) for a pilot program to increase participation by small business concerns in the development of technology-enhanced capabilities for special operations forces. 
(b)Use of partnership intermediary 
(1)AuthorizationThe Commander of United States Special Operations Command may enter into an agreement with a partnership intermediary to assist the Commander in carrying out the pilot program under this section, including with respect to the award of Small Business Innovation Research Program contracts, Small Business Technology Transfer Program contracts, and other contracts and agreements to small business concerns. (2)Use of fundsNone of the funds referred to in subsection (a) shall be used to pay a partnership intermediary for any administrative costs associated with the pilot program. 
(c)DefinitionsIn this section: (1)Partnership intermediaryThe term partnership intermediary has the meaning given the term in section 23(c) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3715(c)). 
(2)Small business concernThe term small business concern has the meaning given the term in section 3(a) of the Small Business Act (15 U.S.C. 632(a)). (3)Small Business Innovation Research ProgramThe term Small Business Innovation Research Program has the meaning given the term in section 9(e)(4) of the Small Business Act (15 U.S.C. 638(e)). 
(4)Small Business Technology Transfer ProgramThe term Small Business Technology Transfer Program has the meaning given the term in section 9(e)(5) of the Small Business Act (15 U.S.C. 638(e)). (d)SunsetThe authority to carry out a pilot program under this section shall terminate on September 30, 2022. 
DOther matters 
831.Timeliness rules for filing bid protests at the United States Court of Federal Claims 
(a)JurisdictionParagraph (1) of section 1491(b) of title 28, United States Code, is amended— (1)in the first sentence, by striking Both the and all that follows through shall have and inserting The United States Court of Federal Claims shall have; and 
(2)in the second sentence— (A)by striking Both the and all that follows through shall have and inserting The United States Court of Federal Claims shall have; and 
(B)by striking is awarded. and inserting  is awarded, but such jurisdiction is subject to time limits as follows: 
(A)A protest based upon alleged improprieties in a solicitation that are apparent before bid opening or the time set for receipt of initial proposals shall be filed before bid opening or the time set for receipt of initial proposals. In the case of a procurement where proposals are requested, alleged improprieties that do not exist in the initial solicitation but that are subsequently incorporated into the solicitation shall be protested not later than the next closing time for receipt of proposals following the incorporation. A protest that meets these time limitations that was previously filed with the Comptroller General may not be reviewed. (B)A protest other than one covered by subparagraph (A) shall be filed not later than 10 days after the basis of the protest is known or should have been known (whichever is earlier), with the exception of a protest challenging a procurement conducted on the basis of competitive proposals under which a debriefing is requested and, when requested, is required. In such a case, with respect to any protest the basis of which is known or should have been known either before or as a result of the debriefing, the initial protest shall not be filed before the debriefing date offered to the protester, but shall be filed not later than 10 days after the date on which the debriefing is held. 
(C)If a timely agency-level protest was previously filed, any subsequent protest to the United States Court of Federal Claims that is filed within 10 days of actual or constructive knowledge of initial adverse agency action shall be considered, if the agency-level protest was filed in accordance with subparagraphs (A) and (B), unless the contracting agency imposes a more stringent time for filing the protest, in which case the agency’s time for filing shall control. In a case where an alleged impropriety in a solicitation is timely protested to a contracting agency, any subsequent protest to the United States Court of Federal Claims shall be considered timely if filed within the 10-day period provided by this subparagraph, even if filed after bid opening or the closing time for receipt of proposals. (D)Under no circumstances may the United States Court of Federal Claims consider a protest that is untimely because it was first filed with the Comptroller General.. 
(b)Available reliefParagraph (2) of such section is amended by inserting monetary relief shall not be available if injunctive relief is or has been granted, and after except that. (c)Agency decisions overriding stay of contract award or performanceSuch section is further amended— 
(1)by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and (2)by inserting after paragraph (4) the following new paragraph (5): 
 
(5)The United States Court of Federal Claims shall have jurisdiction to render judgment on an action by an interested party challenging an agency’s decision to override a stay of contract award or contract performance that would otherwise be required by section 3553 of title 31. Such an action shall be filed within 10 days of actual or constructive notification of the agency’s written determination to proceed with the award or performance of the contract.. (d)Conforming amendments (1)In generalSection 3556 of title 31, United States Code, is amended— 
(A)by inserting instead of with the Comptroller General before the period at the end of the first sentence; and (B)by striking the second sentence. 
(2)Section heading amendmentThe heading of such section is amended by striking ; matter included in agency record. (e)Effective dateThe amendments made by this section shall apply to any cause of action filed 180 days or more after the date of the enactment of this Act. 
832.Removing barriers to, and extension of, the Defense Production Act 
(a)Loans to private business enterprisesSection 302 of the Defense Production Act (50 U.S.C. 4532) is amended— (1)in subsection (c)(1)— 
(A)in the matter preceding subparagraph (A), by striking or guaranteed; (B)in subparagraph (A), by striking guarantees and inserting loans; and 
(C)in subparagraph (B), by striking that may be guaranteed and inserting disbursed; and (2)in subsection (d)(2)(B), by striking , on a nondelegable basis,. 
(b)Presidential actionsSection 303(a) of the Defense Production Act (50 U.S.C. 4533(a)) is amended— (1)in paragraph (5), in the matter preceding subparagraph (A), by striking on a nondelegable basis and inserting or the Secretary of Defense if so delegated; and 
(2)in paragraph (6), by striking subparagraph (C). (c)Authorization of appropriationsSection 711 of the Defense Production Act (50 U.S.C. 4561) is amended by striking is authorized to be appropriated $133,000,000 for fiscal year 2015 and each fiscal year thereafter and inserting are hereby authorized to be appropriated such sums as may be necessary and appropriate. 
833.Authority to enter into contracts for contracted adversary air and contracted close air support 
(a)Authority To enter into contractsIn accordance with section 2401 of title 10, United States Code, the Secretary of a military department may enter into a long-term contract for contracted adversary air and contracted close air support to provide for the training of military personnel. (b)Nonapplicability of certain requirementsThe notification and certification requirements of section 2401(b) of title 10, United States Code, do not apply to contracted adversary air and contracted close air support training services authorized under this section. 
(c)Effective dateThis section shall be effective for fiscal year 2020 and each fiscal year thereafter. IXDepartment of Defense organization and management 901.Update of authorities relating to nuclear command, control, and communications (a)Duties and powers of Under Secretary of Defense for Acquisition and SustainmentSection 133b(b) of title 10, United States Code, is amended— 
(1)by redesignating paragraphs (4), (5), (6), and (7) as paragraphs (5), (6), (7), and (8), respectively; (2)by inserting after paragraph (3) the following new paragraph (4): 
 
(4)establishing policies for, and providing oversight, guidance, and coordination for, nuclear command and control systems;; and (3)in paragraph (6), as so redesignated, by inserting after overseeing the modernization of nuclear forces the following: , including the nuclear command, control, and communications system,. 
(b)Chief Information OfficerSection 142(b)(1) of such title is amended— (1)by striking subparagraph (G); and 
(2)by redesignating subparagraphs (H) and (I) as subparagraphs (G) and (H), respectively. 902.Codification and permanent extension of Government lodging program (a)CodificationSubchapter II of chapter 8 of title 37, United States Code, is amended by inserting after section 464 a new section 465 consisting of— 
(1)a heading as follows:  465.Authority to require the occupation of quarters on a rental basis while performing official travel;and (2)a text consisting of the text of subsections (a) and (c) of section 914 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (5 U.S.C. 5911 note). 
(b)Conforming amendments 
(1)In generalSection 465 of title 37, United States Code, as inserted by subsection (a) of this section, is amended— (A)in subsection (a)— 
(i)by striking , United States Code; and (ii)by striking , for the period of time described in subsection (b),; 
(B)by redesignating subsection (c) as subsection (b); and (C)in subsection (b) (as so redesignated) by striking , United States Code. 
(2)Table of sectionsThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 464 the following new item:   465. Authority to require the occupation of quarters on a rental basis while performing official travel.. (3)Repeal of pilot programSection 914 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (5 U.S.C. 5911 note) is repealed. 
XGeneral provisions 
1001.Refueling and complex overhaul of USS John C. Stennis 
(a)Refueling and complex overhaulThe Secretary of the Navy may carry out the nuclear refueling and complex overhaul of the USS John C. Stennis (CVN–74). (b)Use of incremental fundingWith respect to any contract entered into under subsection (a) for the nuclear refueling and complex overhaul of the USS John C. Stennis, the Secretary may use incremental funding for a period not to exceed six years after advance procurement funds for such nuclear refueling and complex overhaul effort are first obligated. 
(c)Condition for out-Year contract paymentsAny contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2020 is subject to the availability of appropriations for that purpose for that later fiscal year. 1002.Reduction in the minimum number of Navy carrier air wings and carrier air wing headquarters required to be maintainedSection 5062(e) of title 10, United States Code, is amended by striking paragraphs (1) and (2) and inserting the following new paragraphs: 
 
(1)the Navy maintains a minimum of 9 carrier air wings until the date on which additional operationally deployable aircraft carriers can fully support a 10th carrier air wing on a long-term sustainable basis; (2)after the date referred to in paragraph (1), the Navy maintains a minimum of 10 carrier air wings; and. 
1003.Ensuring operational readiness of littoral combat ships on extended deploymentsSection 8680(a)(2) of title 10, United States Code, is amended by striking subparagraph (D). 1004.Regulation of discharges incidental to the normal operations of a vessel of the Armed Forces under the Federal Water Pollution Control ActSubparagraph (B) of section 312(n)(6) of the Federal Water Pollution Control Act (33 U.S.C. 1322(n)) is amended by adding at the end the following: When conducted in compliance with regulations promulgated pursuant to paragraph (4), any discharge incidental to the normal operation of a vessel of the Armed Forces is considered a federally permitted release within the meaning of paragraph (10) of section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(10)), and is excluded from the definition of solid waste under paragraph (27) of section 1004 of the Solid Waste Disposal Act (42 U.S.C. 6903(27)).. 
1005.Providing protection to the National Museum of the Marine Corps and the National Museum of the United States ArmySection 2465(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (5)A contract for the performance of on-site armed security guard functions to be performed— 
(A)at the Marine Corps Heritage Center at Marine Corps Base Quantico, including the National Museum of the Marine Corps; or (B)at the Heritage Center for the National Museum of the United States Army at Fort Belvoir, Virginia.. 
1006.Revisions to working-capital funds statute Section 2208(l)(3) of title 10, United States Code, is amended by adding at the end the following: The dollar limitation in the preceding sentence on advance billing of a customer of a working-capital fund shall not apply with respect to advance billing for humanitarian assistance or for relief efforts following a declaration of a major disaster or emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).. 1007.Access to and use of military postal service by U.S. citizens employed overseas by the North Atlantic Treaty Organization who perform functions in support of military operations of the Armed Forces of the United StatesSection 406 of title 39, United States Code, is amended by adding at the end the following new subsection: 
 
(c)The Secretary of Defense may authorize the use of Armed Forces post offices in overseas locations by United States citizens who are employed by the North Atlantic Treaty Organization when such citizens perform functions in support of the Armed Forces of the United States and when the Secretary makes a written determination that it is in the best interests of the Department of Defense and that such a grant is otherwise authorized by applicable host nation law or agreement. No funds may be obligated or expended to establish, maintain, or expand an Armed Forces post office for this purpose.. 1008.Permanent authority of Secretary of Transportation to issue non-premium aviation insurance (a)In generalSection 44310(b) of title 49, United States Code, is repealed. 
(b)Technical amendmentSection 44310(a) of title 49, United States Code, is amended by striking (a) In general.—. 1009.Extension of authority for Secretary of Defense to use Department of Defense reimbursement rate for transportation services provided to certain non-Department of Defense entitiesSection 2642(b) of title 10, United States Code, is amended by striking October 1, 2019 and inserting October 1, 2024. 
1010.Increase of minimum dollar threshold for Department of Defense interest penalty payments 
(a)In generalSection 3902(c) of title 31, United States Code, is amended by adding at the end the following:  (4)In the case of payments due from the Department of Defense, paragraph (1) shall be applied by substituting $20.00 for $1.00.. 
(b)ApplicabilityThe amendment made by subsection (a) shall apply to payments that first become due from the Department of Defense after the date of the enactment of this Act. 1011.Technical and grammatical corrections and repeal of obsolete provisions relating to energy (a)Technical correctionsTitle 10, United States Code, is amended— 
(1)in section 2913(c), by striking government and inserting government or; and (2)in section 2926(d)(1), in the second sentence, by striking and Defense and inserting and the Defense. 
(b)Grammatical correctionsSuch title is further amended— (1)in section 2922a(d), by striking resilience are prioritized and included and inserting energy resilience are included as critical factors; and 
(2)in section 2925(a)(3), by striking impacting energy and all that follows and inserting degrading energy resilience at military installations (excluding planned outages for maintenance reasons), whether caused by on- or off-installation disruptions, including the total number of outages and their locations, the duration of each outage, the financial effect of each outage, whether or not the mission was affected, the downtimes (in minutes or hours) the mission can afford based on mission requirements and risk tolerances, the responsible authority managing the utility, and measures taken to mitigate the outage by the responsible authority.. (c)Clarification of applicability of conflicting amendments made by the 2018 Defense Authorization ActSection 2911(e) of such title is amended— 
(1)by striking paragraphs (1) and (2) and inserting the following new paragraphs:  (1)Opportunities to reduce the current rate of consumption of energy, the future demand for energy, and the requirement for the use of energy. 
(2)Opportunities to enhance energy resilience to ensure the Department of Defense has the ability to prepare for and recover from energy disruptions that affect mission assurance on military installations.; and (2)by amending paragraph (13) to read as follows: 
 
(13)Opportunities to leverage financing provided by a non-Department entity to address installation energy needs.. (d)Updated section headingSection 2926 of such title is amended in the heading, by striking activities. 
(e)Repeal of obsolete provisionsSections 2922b and 2922d of such title are repealed. (f)Table of sections amendmentsThe table of sections— 
(1)at the beginning of subchapter II of chapter 173 of such title is amended by striking the items relating to sections 2922b and 2922d; and (2)at the beginning of subchapter III of chapter 173 of such title is amended by striking the item relating to section 2926 and inserting the following new item: 
 
 
2926. Operational energy.. 
1012.Inclusion of veterans on temporary disability or permanent disabled retirement lists in military adaptive sports programs 
(a)Inclusion of veteransSection 2564a(a)(1) of title 10, United States Code, is amended by striking for members of the armed forces who and all that follows through the period at the end and inserting the following:  for— 
(A)any member of the armed forces who is eligible to participate in adaptive sports because of an injury, illness, or wound incurred in the line of duty in the armed forces; and (B)any veteran (as defined in section 101 of title 38), during the one-year period following the veteran’s date of separation, who— 
(i)is on the Temporary Disability Retirement List or Permanently Disabled Retirement List; (ii)is eligible to participate in adaptive sports because of an injury, illness, or wound incurred in the line of duty in the armed forces; and 
(iii)was enrolled in the program authorized under this section prior to the veteran’s date of separation.. (b)Conforming amendmentSection 2564a(b) of such title is amended by inserting and veterans after members. 
1013.Revision to authorities relating to mail service for members of the Armed Forces and Department of Defense civilians overseas 
(a)Eligibility for free mailSubsection (a) of section 3401 of title 39, United States Code, is amended to read as follows:  (a) (1)First Class letter mail correspondence shall be carried, at no cost to the sender, in the manner provided by this section, when mailed by an eligible individual described in paragraph (2) and addressed to a place within the delivery limits of a United States post office, if— 
(A)such letter mail is mailed by the eligible individual at an Armed Forces post office established in an overseas area designated by the President, where the Armed Forces of the United States are deployed for a contingency operation as determined by the Secretary of Defense; or (B)the eligible individual is hospitalized as a result of disease or injury incurred as a result of service in an overseas area designated by the President under subparagraph (A). 
(2)An eligible individual referred to in paragraph (1) is— (A)a member of the Armed Forces of the United States on active duty, as defined in section 101 of title 10; or 
(B)a civilian employee of the Department of Defense or a military department who is providing support to military operations.. (b)Surface shipment of mail authorizedSuch section is further amended— 
(1)by striking subsection (c); (2)by redesignating subsections (d), (e), (f), and (g) as subsections (c), (d), (e), and (f), respectively; and 
(3)by amending subsection (b) to read as follows:  (b)There shall be transported by either surface or air, consistent with the service purchased by the mailer, between Armed Forces post offices or from an Armed Forces post office to a point of entry into the United States, the following categories of mail matter which are mailed at any such Armed Forces post office: 
(1)Letter mail communications having the character of personal correspondence. (2)Any parcel exceeding one pound in weight but less than 70 pounds in weight and less than 130 linear inches (length plus girth). 
(3)Publications published once each week or more frequently and featuring principally current news of interest to members of the Armed Forces and the general public.. (c)Clerical amendmentThe heading for such section, and the item relating to such section in the table of sections at the beginning of chapter 34 of such title, are each amended by striking the last five words. 
1014.Clarification of inspector general authorities concerning overseas contingency operationsSection 8L(d)(2) of the Inspector General Act of 1978 (5 U.S.C. App. 8L(d)(2)) is amended— (1)in subparagraph (D)— 
(A)in clause (i), by striking to exercise responsibility for discharging oversight responsibilities in accordance with this Act with respect to such matter and inserting to identify and coordinate with the Inspector General with primary jurisdiction over the matter to ensure effective oversight; and (B)by adding at the end the following new clause: 
 
(iii)Upon the written request of an Inspector General with primary jurisdiction over a matter with respect to the contingency operation, and with the approval of the lead Inspector General, an Inspector General specified in subsection (c) may provide investigative support or may conduct an independent investigation of an allegation of criminal activity by United States personnel, contractors, subcontractors, grantees, or vendors within the theater of operations that relates to the matter. If the lead Inspector General determines that no Inspector General has primary jurisdiction over the matter, the lead Inspector General may conduct an independent investigation or may request that another Inspector General specified in subsection (c) conduct an independent investigation.; and (2)by adding at the end the following new subparagraph: 
 
(I)An Inspector General responsible for conducting oversight of any program or operation performed in support of the contingency operation shall coordinate such oversight activities with the lead Inspector General and shall provide information requested by the lead Inspector General relating to the lead Inspector General’s responsibilities specified in subparagraphs (B), (C), and (G).. 1015.Licensure requirements for Department of Defense veterinary professionals: emergencies and disasters (a)Licensure requirementsChapter 55 of title 10, United States Code, is amended by inserting after section 1094a the following new section: 
 
1094b.Licensure requirement for veterinary professionals: emergencies and disasters 
(a)Notwithstanding any provision of law regarding the licensure of veterinary care and service providers, a veterinary professional described in subsection (b) may practice the veterinary profession of the veterinary professional at any location in any State, the District of Columbia, or a territory or possession of the United States, without regard to where such veterinary professional or the patient animal is located, if such practice is within the scope of the authorized Federal duties of such veterinary professional. (b)A veterinary professional described in this subsection is a person who is— 
(1)certified as a veterinary professional by a certification recognized by the Secretary of Defense; (2)currently licensed by a State, the District of Columbia, or a territory or possession of the United States to practice veterinary care and services; and 
(3) 
(A)a member of the armed forces, a civilian employee of the Department of Defense, or otherwise credentialed and privileged at a Federal veterinary institution or location designated by the Secretary for purposes of this section and is performing authorized duties for the Department of Defense for the purposes described in subsection (c); or (B)a member of the National Guard who is performing authorized veterinary care or services for the Department of Defense in a duty status pursuant to section 502(f) of title 32 for the purposes described in subsection (c). 
(c)The purposes described in this subsection are veterinary practice related to— (1)a national emergency declared by the President pursuant to the National Emergencies Act (50 U.S.C. 1601 et seq.); 
(2)a major disaster or emergency (as those terms are defined in section 102 of the Robert T. Stafford Disaster and Emergency Assistance Act (42 U.S.C. 5122)); (3)a public health emergency, as determined by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d); or 
(4)an extraordinary emergency, as determined by the Secretary of Agriculture under section 10407 of the Animal Health Protection Act (7 U.S.C. 8306).. (b)Clerical amendmentThe table of sections at the beginning of chapter 55 of such title is amended by inserting after the item relating to section 1094a the following new item: 
 
 
1094b. Licensure requirement for veterinary professionals: emergencies and disasters.. 
1016.Elimination of requirement to submit reports to Congress in paper formatSection 480 of title 10, United States Code, is amended— (1)in subsection (a), by striking a copy of; 
(2)by redesignating subsection (c) as subsection (d); and (3)by inserting after subsection (b) the following new subsection: 
 
(c)Elimination of paper submission requirementWhenever the Secretary (or other official) provides a report to Congress (or any committee of either House of Congress) in an electronic medium under subsection (a), the Secretary (or other official) shall not be required to submit an additional copy of the report in a paper format.. 1017.Clarification of the authority of military commissions established under chapter 47A to punish contempt (a)Clarification (1)In generalSubchapter IV of chapter 47A of title 10, United States Code, is amended by adding at the end the following new section: 
 
949o–1.Contempt 
(a)Authority To punish 
(1)With respect to any proceeding under this chapter, a judicial officer specified in paragraph (2) may punish for contempt any person who— (A)uses any menacing word, sign, or gesture in the presence of the judicial officer during the proceeding; 
(B)disturbs the proceeding by any riot or disorder; or (C)willfully disobeys a lawful writ, process, order, rule, decree, or command issued with respect to the proceeding. 
(2)A judicial officer referred to in paragraph (1) is any of the following: (A)Any judge of the United States Court of Military Commission Review. 
(B)Any military judge detailed to a military commission or any other proceeding under this chapter. (b)PunishmentThe punishment for contempt under subsection (a) may not exceed confinement for 30 days, a fine of $1,000, or both. 
(c)Review 
(1)A punishment under this section— (A)is not reviewable by the convening authority of a military commission under this chapter; 
(B)if imposed by a military judge, shall constitute a judgment, subject to review in the first instance only by the United States Court of Military Commission Review and then only by the United States Court of Appeals for the District of Columbia Circuit; and (C)if imposed by a judge of the United States Court of Military Commission Review, shall constitute a judgment of the court subject to review only by the United States Court of Appeals for the District of Columbia Circuit. 
(2)In reviewing a punishment for contempt imposed under this section, the reviewing court shall affirm such punishment unless the court finds that imposing such punishment was an abuse of the discretion of the judicial officer who imposed such punishment. (3)A petition for review of punishment for contempt imposed under this section shall be filed not later than 60 days after the date on which the authenticated record upon which the contempt punishment is based and any contempt proceedings conducted by the judicial officer are served on the person punished for contempt. 
(d)Punishment not convictionPunishment for contempt is not a conviction or sentence within the meaning of section 949m of this title. The imposition of punishment for contempt is not governed by other provisions of this chapter applicable to military commissions, except that the Secretary of Defense may prescribe procedures for contempt proceedings and punishments, pursuant to the authority provided in section 949a of this title.. (2)Table of sections amendmentThe table of sections at the beginning of such subchapter is amended by adding at the end the following new item: 
 
 
949o–1. Contempt.. 
(b)Conforming amendmentSection 950t of title 10, United States Code, is amended— (1)by striking paragraph (31); and 
(2)by redesignating paragraph (32) as paragraph (31). (c)Rule of constructionThe amendments made by subsections (a) and (b) shall not be construed to affect the lawfulness of any punishment for contempt adjudged prior to the effective date of such amendments. 
(d)ApplicabilityThe amendments made by subsections (a) and (b) shall take effect on the date of the enactment of this Act and shall apply with respect to conduct by a person that occurs on or after such date. 1018.Tariffs on aircraft traveling through channel routesSection 2652 of title 10, United States Code, is amended by striking the period at the end and inserting the following: , except that such prohibition shall not apply if costs are incurred by United States Transportation Command in supporting the passengers and cargo of that military service transported in such aircraft, or in support of the aircraft itself.. 
1019.Transfer of administrative jurisdiction and control over public lands located in Arlington, Virginia 
(a)Transfer to Secretary of the Army 
(1)TransferEffective on the date of the enactment of this Act, administrative jurisdiction and control is transferred from the Secretary of the Interior to the Secretary of the Army over the approximately 16.09 acre parcel of real property described in paragraph (2). (2)Land descriptionThe parcel of real property described in this paragraph is the parcel in Arlington, Virginia, adjacent to and comprising Memorial Avenue from the western side of the Route 110 overpass west to and including the hemicycle used by the Women in Military Service for America Memorial, as depicted in blue on the map titled Arlington National Cemetery, Memorial Ave – NPS Parcel, dated November 25, 2018. 
(b)Transfer to Secretary of the Interior 
(1)TransferEffective on the date of the enactment of this Act, administrative jurisdiction and control is transferred from the Secretary of the Army to the Secretary of the Interior over the approximately 1.04 acre parcel of real property described in paragraph (2). (2)Land descriptionThe parcel of real property described in this paragraph is the parcel in Arlington, Virginia, adjacent to the Chaffee parking lot and comprising of one structure and bounded on the northeast by Sherman Drive, as depicted in green on the map titled Arlington National Cemetery – Chaffee NPS Land Swap, dated October 31, 2018. 
(c)Land surveysThe exact acreage and legal description of the parcels of real property described in subsections (a)(2) and (b)(2) shall be determined by a survey satisfactory to the Secretary of the Army and the Secretary of the Interior. (d)Authority To correct errorsThe Secretary of the Army and the Secretary of the Interior may correct clerical and typographical errors in the maps referred to in subsections (a)(2) and (b)(2). 
(e)Terms and conditions 
(1)No reimbursement or considerationThe transfers under subsections (a) and (b) shall be without reimbursement or consideration. (2)Management of parcel transferred to Secretary of the ArmyThe real property transferred to the Secretary of the Army under section (a) shall be administered as part of Arlington National Cemetery in accordance with applicable laws and regulations, including section 2409 of title 38, United States Code, which shall govern the erection of monuments on the property. 
(3)Management of parcel transferred to Secretary of the InteriorThe land transferred to the Secretary of the Interior under subsection (b) shall be included within the boundary of the Robert E. Lee Memorial (Arlington House) and shall be administered as part of that park in accordance with applicable laws and regulations. XICivilian personnel matters 1101.Enhancement of capabilities to manage civilian faculty at Army and Navy educational institutions (a)Faculty members at Army institutions (1)In generalSection 7371 of title 10, United States Code, is amended— 
(A)in the heading, by striking and United States Army Command and General Staff College and inserting , United States Army Command and General Staff College, and Army University; (B)in subsection (a), by striking or the United States Army Command and General Staff College and inserting , the United States Army Command and General Staff College, or the Army University; and 
(C)by striking subsection (c) and inserting the following new subsections:  (c)Work scheduleThe Secretary of the Army may, notwithstanding the provisions of subchapter V of chapter 55 of title 5 or section 6101 of such title, prescribe for persons employed under this section the work schedule, including hours of work and tours of duty, set forth with such specificity and other characteristics as the Secretary determines appropriate. 
(d)Agency rightsNotwithstanding chapter 71 of title 5, the authority conferred by this section shall be exercised at the sole and exclusive discretion of the Secretary of the Army, or the Secretary’s designee.. (2)Table of sections amendmentThe table of sections at the beginning of chapter 373 of such title is amended by striking the item relating to section 7371 and inserting the following new item: 
 
 
7371. Army War College, United States Army Command and General Staff College, and Army University: civilian faculty members.. 
(b)Faculty members at Navy and Marine Corps institutionsSection 8748 of such title is amended by striking subsection (c) and inserting the following new subsections:  (c)Work scheduleThe Secretary of the Navy may, notwithstanding the provisions of subchapter V of chapter 55 of title 5 or section 6101 of such title, prescribe for persons employed under this section the work schedule, including hours of work and tours of duty, set forth with such specificity and other characteristics as the Secretary determines appropriate. 
(d)Agency rightsNotwithstanding chapter 71 of title 5, the authority conferred by this section shall be exercised at the sole and exclusive discretion of the Secretary of the Navy, or the Secretary’s designee.. 1102.Employment authority for civilian faculty at certain military department schools (a)Addition of Army University and additional faculty (1)In generalSection 7371 of title 10, United States Code, is amended— 
(A)in subsection (a), by striking the Army War College or the United States Army Command and General Staff College and inserting the Army War College, the United States Army Command and General Staff College, and the Army University; and (B)by striking subsection (c). 
(2)Conforming amendments 
(A)Section headingSection 7371 of such title is amended by striking the section designation and heading and inserting the following:  7371.Army War College, United States Army Command and General Staff College, and Army University: civilian faculty members. (B)Table of contentsThe table of sections at the beginning of chapter 747 of such title is amended by striking the item relating to section 7371 and inserting the following: 
 
 
7371. Army War College, United States Army Command and General Staff College, and Army University: civilian faculty members.. 
(b)Naval War College and Marine Corps UniversitySection 8748 of such title is amended by striking subsection (c). (c)Air UniversitySection 9371 of such title is amended by striking subsection (c). 
1103.One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas 
(a)Extension of authoritySection 1101(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as most recently amended by section 1104 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is further amended by striking through 2019 and inserting through 2020. (b)Effective dateThe amendment made by this section shall take effect on January 1, 2020. 
1104.One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zoneParagraph (2) of section 1603(a) of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443), as added by section 1102 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616) and as most recently amended by section 1115 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is further amended by striking 2020 and inserting 2021. 1105.Revision to certain overseas contingency operations-related inspector general authorities: hiring authoritiesSection 8L(d) of the Inspector General Act of 1978 (5 U.S.C. App. 8L(d)) is amended— 
(1)in paragraph (2)(E), by inserting (but without regard to subsection (b)(2) of such section) after United States Code,; (2)in paragraph (3), by amending subparagraph (C) to read as follows: 
 
(C) 
(i)An annuitant receiving an annuity under the Foreign Service Retirement and Disability System or the Foreign Service Pension System under chapter 8 of title I of the Foreign Service Act of 1980 (22 U.S.C. 4041 et seq.) who is reemployed under this subsection shall continue to receive such annuity and shall not be considered a participant for purposes of chapter 8 of title I of the Foreign Service Act of 1980 (22 U.S.C. 4041 et seq.) or an employee for purposes of subchapter III of chapter 83 or chapter 84 of title 5, United States Code. (ii)An annuitant described in clause (i) may elect in writing for the reemployment of such annuitant under this subsection to be subject to section 824 of the Foreign Service Act of 1980 (22 U.S.C. 4064). A reemployed annuitant shall make an election under this clause not later than 90 days after the date of the reemployment of such annuitant.; and 
(3)by adding at the end the following new paragraph:  (5) (A)A person employed by a lead Inspector General for an overseas contingency operation under this section is eligible for noncompetitive conversion to a career-conditional or career appointment in the same position upon the completion of two years of service as an employee under this section. 
(B)No person may be converted to a career-conditional or career appointment under subparagraph (A) after December 31, 2024.. XIIMatters relating to foreign nations 1201.Extension of cross-servicing agreements for loan of personnel protection and survivability equipment in coalition operations Section 1207(e) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 2342 note) is amended by striking 2019 and inserting 2024. 
1202.Extension of Commanders’ Emergency Response ProgramSection 1201 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1619) is amended— (1)in subsection (a), by striking December 31, 2019 and inserting December 31, 2020; 
(2)in subsection (b)(1), by striking 2019 and inserting 2020; and (3)in subsection (f) in the first sentence, by striking December 31, 2019 and inserting December 31, 2020. 
1203.Authority to reimburse National Guard and reserve salaries for certain activities in support of the Department of StateSection 503(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2311(a)) is amended— (1)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively; 
(2)by striking (a) The and inserting (a)(1) The; (3)in the matter following subparagraph (C) (as redesignated by paragraph (1) of this section), by striking Sales which and inserting the following: 
 
(2)Sales that; and (4)in paragraph (2) (as designated by paragraph (3) of this section)— 
(A)by striking paragraph (3) and inserting paragraph (1)(C); and (B)by striking United States and all that follows and inserting the following:  
United States other than members of— (A)the Coast Guard; and 
(B)the reserve components of the Army, Navy, Air Force, or Marine Corps who are ordered to active duty pursuant to chapter 1209 of title 10, United States Code, and at the request of the Secretary of State.. 1204.Department of Defense support to stabilization activities in the national security interest of the United States (a)In generalThe Secretary of Defense may, with the concurrence of the Secretary of State and in consultation with the Administrator of the United States Agency for International Development and the Director of the Office of Management and Budget, designate a foreign area under subsection (b), provide support for the stabilization activities of other Federal agencies under subsection (c), or carry out transitional stabilization activities under subsection (d). 
(b)Designation of foreign areasAmounts authorized to be provided pursuant to this section shall be available only for stabilization activities— (1)in a foreign area designated by the Secretary of Defense as being necessary to address conflict and instability; and 
(2)that are in the national security interest of the United States. (c)Support to other agenciesThe Secretary of Defense may provide logistic support, supplies, and services and training on a reimbursable or non-reimbursable basis to the Department of State, the United States Agency for International Development, or other Federal agencies to support stabilization in foreign areas designated under subsection (b). 
(d)Transitional stabilization activities 
(1)In generalThe Secretary of Defense may carry out transitional stabilization activities if such activities are in the national security interest of the United States. (2)Complementary activitiesTransitional stabilization activities carried out under this section should complement, and should not duplicate, any other form of social or economic assistance which may be provided to the country concerned by any other department or agency of the United States. 
(e)Waiver authorityThe Secretary of Defense may, with the concurrence of the Secretary of State, waive sections 40 and 40A of the Arms Export Control Act (22 U.S.C. 2780 and 2785) if the Secretary of Defense determines that such provision of law would prohibit, restrict, delay, or otherwise limit the provision of assistance under this section and a notice of and justification for such waiver is submitted to the appropriate committees of Congress. (f)Authority in addition to other authoritiesThe authority to provide assistance under this section is in addition to any other authority to provide assistance to foreign nations. 
(g)Use of funds 
(1)Source of fundsAmounts for activities carried out under this section in a fiscal year shall be derived only from amounts authorized to be appropriated for such fiscal year for the Department of Defense for Operation and Maintenance, Defense-wide. (2)LimitationNot more than $25,000,000 in each fiscal year is authorized to be used to provide non-reimbursable logistic support, supplies, and services or training under subsection (c) or to carry out transitional stabilization activities under subsection (d) during the period in which this section is in effect. 
(h)ExpirationThe authority provided under this section may not be exercised after September 30, 2021. Any program directed under this section before that date may be completed, but only using funds available for fiscal years 2020 through 2021. (i)DefinitionsIn this section: 
(1)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. (2)Logistic support, supplies, and servicesThe term logistic support, supplies, and services has the meaning given the term in section 2350(1) of title 10, United States Code. 
(3)Transitional stabilization activitiesThe term transitional stabilization activities means transitional activities, excluding humanitarian assistance, conducted to create conditions where legitimate local authorities and systems can peaceably manage conflict and prevent a resurgence of violence, including— (A)providing, maintaining, or re-establishing security and basic public order; 
(B)providing or restoring essential basic services for the immediate needs of the population; and (C)repairing, restoring, and protecting critical infrastructure. 
1205.Extension of authority for support of special operations for irregular warfare Section 1202(a) of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1639) is amended by striking 2020 and inserting 2024. 1206.Extension of authority for reimbursement of certain coalition nations for support provided to United States military operations (a)ExtensionSubsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as most recently amended by section 1225 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is further amended in the matter preceding paragraph (1) by striking October 1, 2018, and ending on December 31, 2019 and inserting October 1, 2019, and ending on December 31, 2020. 
(b)Limitation on amounts availableSubsection (d)(1) of such section is amended by striking October 1, 2018, and ending on December 31, 2019, may not exceed $350,000,000 and inserting October 1, 2019, and ending on December 31, 2020, may not exceed $450,000,000. 1207.Extension of Afghan Special Immigrant ProgramSection 602(b)(3)(F) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended— 
(1)in the heading, by striking 2015, 2016, and 2017 and inserting 2015 through 2020; (2)in the matter preceding clause (i), by striking 18,500 and inserting 22,500; 
(3)in clause (i), by striking December 31, 2020 and inserting December 31, 2021; and (4)in clause (ii), by striking December 31, 2020 and inserting December 31, 2021. 
1208.NATO special operations headquartersSection 1244 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2541), as most recently amended by section 1280 of the National Defense Authorization Act of Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1080), is further amended— (1)in subsection (a), by striking each of the fiscal years 2013 through 2020 and inserting each of the fiscal years 2013 through 2025; 
(2)by striking section (c); and (3)by redesignating subsection (d) as subsection (c). 
1209.Afghanistan Security Forces Fund 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2020 for the Afghanistan Security Forces Fund, as established by section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428), as most recently amended by section 1223(b) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), in the amount of $4,803,978,000. (b)Continuation of prior authorities and notice and reporting requirementsFunds available to the Department of Defense for the Afghanistan Security Forces Fund for fiscal year 2020 shall be subject to the conditions contained in subsections (b) through (f) of such section 1513. 
(c)Use of funds 
(1)In generalSubsection (b)(1) of such section 1513 is amended by striking security forces of the Ministry of Defense and the Ministry of the Interior of the Government of the Islamic Republic of Afghanistan and inserting security forces of Afghanistan. (2)Type of assistanceSubsection (b)(2) of such section 1513 is amended by inserting (including program and security assistance management support) after services. 
(d)Equipment disposition 
(1)Acceptance of certain equipmentSubject to paragraph (2), the Secretary of Defense may accept equipment that is procured using amounts in the Afghanistan Security Forces Fund authorized under this Act and is intended for transfer to the security forces of Afghanistan, but is not accepted by such security forces. (2)Conditions on acceptance of equipmentBefore accepting any equipment under the authority provided by paragraph (1), the Commander of United States forces in Afghanistan shall make a determination that the equipment was procured for the purpose of meeting requirements of the security forces of Afghanistan, as agreed to by both the Government of Afghanistan and the United States, but is no longer required by such security forces or was damaged before transfer to such security forces. 
(3)Elements of determinationIn making a determination under paragraph (2) regarding equipment, the Commander of United States forces in Afghanistan shall consider alternatives to Secretary of Defense acceptance of the equipment. An explanation of each determination, including the basis for the determination and the alternatives considered, shall be included in the relevant quarterly report required under paragraph (5). (4)Treatment as Department of Defense stocksEquipment accepted under the authority provided by paragraph (1) may be treated as stocks of the Department of Defense upon notification to the congressional defense committees of such treatment. 
(5)Quarterly reports on equipment dispositionNot later than 90 days after the date of the enactment of this Act and every 90-day period thereafter during which the authority provided by paragraph (1) is exercised, the Secretary of Defense shall submit to the congressional defense committees a report describing the equipment accepted under this subsection, under section 1531(d) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 938; 10 U.S.C. 2302 note), and under section 1532(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3612) during the period covered by the report. Each report shall include a list of all equipment that was accepted during the period covered by the report and treated as stocks of the Department, and copies of the determinations made under paragraph (2), as required by paragraph (3). 1210.Extension of authority to support operations and activities of the Office of Security Cooperation in IraqSubsections (c), (d), and (f)(1) of section 1215 of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 113 note), as most recently amended by section 1235 of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), are each amended by striking fiscal year 2019 and inserting fiscal year 2020. 
1211.Extension of authority to provide assistance to the vetted Syrian opposition 
(a)ExtensionSubsection (a) of section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3541), as most recently amended by section 1231 of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is further amended by striking December 31, 2019 and inserting December 31, 2021. (b)Reprogramming requirementSubsection (f)(1) of such section 1209, as most recently amended by section 1231 of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is further amended by striking December 31, 2019 and inserting December 31, 2021. 
1212.Extension of authority to provide assistance to counter the Islamic State of Iraq and Syria 
(a)ExtensionSubsection (a) of section 1236 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3559), as most recently amended by section 1233 of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), is further amended by striking December 31, 2020 and inserting December 31, 2021. (b)FundingSubsection (g) of such section 1236, as most recently so amended, is further amended— 
(1)by striking fiscal year 2019 and inserting fiscal year 2020; and (2)by striking $850,000,000 and inserting $745,000,000. 
1213.Provision of goods and services at Kwajalein Atoll, Republic of the Marshall Islands 
(a)In generalChapter 767 of title 10, United States Code, is amended by adding at the end the following new section:  7596.Goods and services at Kwajalein Atoll (a)Authority (1)Subject to the requirements of this section, the Secretary of the Army may, with the concurrence of the Secretary of State, provide goods and services, including inter-atoll transportation, to the Government of the Republic of the Marshall Islands and to other eligible patrons, as determined by the Secretary, at Kwajalein Atoll. 
(2)The Secretary may not provide goods or services under this section if doing so would be inconsistent, as determined by the Secretary of State, with the Compact of Free Association between the Government of the United States of America and the Government of the Republic of the Marshall Islands or any subsidiary agreement or implementing arrangement. (b)Reimbursement (1)The Secretary of the Army may collect reimbursement from the Government of the Republic of the Marshall Islands and eligible patrons for the provision of goods and services under subsection (a). 
(2)Any amount collected for goods or services under this subsection shall not be greater than the total amount of the actual costs to the United States of providing the goods or services. (c)Necessary expensesAmounts appropriated to the Department of the Army may be used for all necessary expenses associated with providing goods and services under this section. 
(d)RegulationsThe Secretary of the Army shall issue regulations to carry out this section.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
7596. Goods and services at Kwajalein Atoll.. 
1214.Availability of appropriations for Ri’katak Guest Student Program at United States Army Garrison–Kwajalein Atoll 
(a)Authority for Ri’katak Guest Student ProgramThe Secretary of the Army, with the concurrence of the Secretary of State, is authorized to conduct an assistance program to educate up to five local national students per grade, per academic year, on a space-available basis at the contractor-operated schools on United States Army Garrison–Kwajalein Atoll. Such program shall be known as the Ri’katak Guest Student Program. (b)Sole source of fundsAmounts for the program carried out pursuant to subsection (a) may be derived only from amounts authorized to be appropriated for Research, Development, Test and Evaluation, Army and available for the operation and maintenance of the activities of the United States Army Garrison–Kwajalein Atoll. 
(c)Student assistanceAssistance that may be provided to students participating in the program carried out pursuant to subsection (a) includes the following: (1)Classroom instruction. 
(2)Extracurricular activities. (3)Student meals. 
(4)Transportation. 1215.Two-year extension of program authority for the Global Security Contingency FundSection 1207 of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 2151 note) is amended— 
(1)in subsection (i)(1), by striking September 30, 2019 and inserting September 30, 2021; and (2)in subsection (o)— 
(A)by striking September 30, 2019 and inserting September 30, 2021; and (B)by striking through 2019 and inserting through 2021. 
XIIICooperative threat reduction 
1301.Authority to carry out Department of Defense Cooperative Threat Reduction Program 
(a)AuthoritySection 1321(a) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (50 U.S.C. 3711(a)) is amended by adding at the end the following new paragraph:  (7)Subject to subsection (c), contribute funds to a program of a foreign government or international organization intended to accomplish goals described in paragraphs (1) through (6).. 
(b)Scope of authoritySection 1321(c) of such Act (50 U.S.C. 3711(c)) is amended by striking and services and all that follows and inserting services, and other support, but does not include authority to provide funds directly to a country receiving assistance under the Program.. 1302.Use of contributions to Department of Defense Cooperative Threat Reduction Program (a)In generalSection 1325 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (50 U.S.C. 3715) is amended— 
(1)in the heading, by inserting promote the goals of the before Department; and (2)in subsection (a)(1)— 
(A)by striking agreements with any person and inserting the following:  agreements with— 
(A)any person; (B)in subparagraph (A), as designated by subparagraph (A) of this paragraph, by striking the period and inserting ; and; and 
(C)by adding at the end the following new subparagraph:  (B)a foreign government or international organization under which the Department of Defense may contribute to a program of such foreign government or international organization that is intended to accomplish goals described in section 1321(a).. 
(b)Conforming amendmentsSuch section is further amended— (1)in subsection (b), by striking subsection (a) and inserting subsection (a)(1)(A); 
(2)in subsection (c), by striking subsection (a) and inserting subsection (a)(1)(A); (3)in subsection (d)— 
(A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking funds contributed and inserting or contributing funds; and 
(ii)in subparagraph (B), by inserting or identifying the foreign government or international organization who received the contribution, as the case may be before the period; and (B)in paragraph (2), by striking subsection (a) and inserting subsection (a)(1)(A); and 
(4)in subsection (e)(1), by striking subsection (a) and inserting subsection (a)(1)(A). XIVOther authorizations AMilitary programs 1401.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds in the amount of $1,426,211,000. 
1402.Joint Urgent Operational Needs FundFunds are hereby authorized to be appropriated for fiscal year 2020 for the Joint Urgent Operational Needs Fund in the amount of $99,200,000. 1403.Chemical Agents and Munitions Destruction, Defense (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, in the amount of $985,499,000, of which— 
(1)$107,351,000 is for Operation and Maintenance; (2)$875,930,000 is for Research, Development, Test, and Evaluation; and 
(3)$2,218,000 is for Procurement. (b)UseAmounts authorized to be appropriated under subsection (a) are authorized for— 
(1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and (2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act. 
1404.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, in the amount of $799,402,000. 1405.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, in the amount of $363,499,000, of which— 
(1)$360,201,000 is for Operation and Maintenance; (2)$2,965,000 is for Research, Development, Test and Evaluation; and 
(3)$333,000 is for Procurement. 1406.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for the Defense Health Program, in the amount of $32,998,687,000, of which— 
(1)$31,812,090,000 is for Operation and Maintenance; (2)$732,273,000 is for Research, Development, Test, and Evaluation; and 
(3)$454,324,000 is for Procurement. BOther matters 1411.Authority for transfer of funds to joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois (a)Authority for transfer of fundsOf the funds authorized to be appropriated for section 1406 and available for the Defense Health Program for operation and maintenance, $127,000,000 may be transferred by the Secretary of Defense to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of such section 1704, any funds so transferred shall be treated as amounts authorized and appropriated specifically for the purpose of such a transfer. 
(b)Use of transferred fundsFor the purposes of subsection (b) of such section 1704, facility operations for which funds transferred under subsection (a) may be used are operations of the Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility under an operational agreement covered by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500). 1412.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2020 from the Armed Forces Retirement Home Trust Fund the sum of $64,300,000 for the operation of the Armed Forces Retirement Home. 
XVAuthorization of additional appropriations for overseas contingency operations 
1501.PurposeThe purpose of this title is to authorize appropriations for the Department of Defense for fiscal year 2020 to provide additional funds for overseas contingency operations being carried out by the Armed Forces. 1502.Army procurementFunds are hereby authorized to be appropriated for fiscal year 2020 for procurement for the Army in amounts as follows: 
(1)For aircraft procurement, $381,541,000. (2)For missile procurement, $4,645,755,000. 
(3)For weapons and tracked combat vehicles, $353,454,000. (4)For ammunition procurement, $2,843,230,000. 
(5)For other procurement, $1,139,650,000. 1503.Navy and Marine Corps procurementFunds are hereby authorized to be appropriated for fiscal year 2020 for procurement for the Navy and Marine Corps in amounts as follows: 
(1)For aircraft procurement, Navy, $119,045,000. (2)For weapons procurement, Navy, $4,332,710,000. 
(3)For ammunition procurement, Navy and Marine Corps, $1,186,128,000. (4)For other procurement, Navy, $357,600,000. 
(5)For procurement, Marine Corps, $20,589,000. 1504.Air Force procurementFunds are hereby authorized to be appropriated for fiscal year 2020 for procurement for the Air Force in amounts as follows: 
(1)For aircraft procurement, $309,110,000. (2)For missile procurement, $201,671,000. 
(3)For ammunition procurement, $2,607,394,000. (4)For other procurement, $4,193,098,000. 
1505.Defense-wide activities procurementFunds are hereby authorized to be appropriated for fiscal year 2020 for the procurement account for Defense-wide activities in the amount of $452,047,000. 1506.Research, development, test, and evaluationFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Department of Defense for research, development, test, and evaluation as follows: 
(1)For the Army, $204,124,000. (2)For the Navy, $164,410,000. 
(3)For the Air Force, $450,248,000. (4)For Defense-wide activities, $827,950,000. 
1507.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Armed Forces for expenses, not otherwise provided for, for operation and maintenance, in amounts as follows: (1)For the Army, $37,987,549,000. 
(2)For the Navy, $31,734,683,000. (3)For the Marine Corps, $5,123,470,000. 
(4)For the Air Force, $33,028,712,000. (5)For Defense-wide activities, $8,448,612,000. 
(6)For the Army Reserve, $1,986,599,000. (7)For the Navy Reserve, $886,868,000. 
(8)For the Marine Corps Reserve, $239,693,000. (9)For the Air Force Reserve, $1,195,131,000. 
(10)For the Army National Guard, $4,376,939,000. (11)For the Air National Guard, $3,291,982,000. 
(12)For the Afghanistan Security Forces Fund, $4,803,978,000. (13)Counter-Islamic State of Iraq and Syria Train and Equip Fund, $1,045,000,000. 
1508.Military personnelFunds are hereby authorized to be appropriated for fiscal year 2020 to the Department of Defense for military personnel accounts in the total amount of $4,485,808,000. 1509.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2020 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for Defense Working Capital Funds in the amount of $20,100,000. 
1510.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for the Defense Health Program in the amount of $347,746,000 for operation and maintenance. 1511.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide in the amount of $163,596,000. 
1512.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2020 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense in the amount of $24,254,000. XVIStrategic programs, cyber, and intelligence matters ASpace activities 1601.Demonstration of backup and complementary positioning, navigation, and timing capabilities of global positioning systemEffective on June 1, 2019, section 1606 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 131 Stat. 1725) is amended— 
(1)in subsection (c)(2), by striking the date that is 18 months after the date of the enactment of this Act and inserting December 31, 2020; and (2)in subsection (d), by striking 18 months after the date of the enactment of this Act and inserting December 31, 2020. 
BDefense intelligence and intelligence-Related activities 
1611.Authority to provide additional allowances and benefits for Defense Clandestine Service employeesSection 1603 of title 10, United States Code, is amended by adding at the end the following new subsection:  (c)Additional allowances and benefits for employees of the Defense Clandestine ServiceIn addition to the authority to provide compensation under subsection (a), the Secretary of Defense may provide an employee in a defense intelligence position who is assigned to the Defense Clandestine Service allowances and benefits under paragraph (1) of section 9904 of title 5 without regard to the limitations in that section— 
(1)that the employee be assigned to activities outside the United States; or (2)that the activities to which the employee is assigned be in support of Department of Defense activities abroad.. 
1612.Modification of integration of Department of Defense intelligence, surveillance, and reconnaissance capabilities 
(a)RepealSection 426 of title 10, United States Code, is hereby repealed. (b)Table of sections amendmentThe table of sections at the beginning of subchapter I of chapter 21 of title 10, United States Code, is amended by striking the item relating to section 426. 
1613.Renaming the Under Secretary of Defense for Intelligence to Under Secretary of Defense for Intelligence and Security 
(a)In generalSection 137 of title 10, United States Code, is amended— (1)in the heading, by inserting and Security after Intelligence; and 
(2)in subsections (a), (b), and (c), by striking Under Secretary of Defense for Intelligence each place it appears and inserting Under Secretary of Defense for Intelligence and Security. (b)Conforming amendments (1)Title 5Sections 5314 and 5315 of title 5, United States Code, are amended by striking Under Secretary of Defense for Intelligence each place it appears and inserting Under Secretary of Defense for Intelligence and Security. 
(2)Title 10Title 10, United States Code, is amended by striking Under Secretary of Defense for Intelligence each place it appears and inserting Under Secretary of Defense for Intelligence and Security in the following provisions: (A)The table of sections at the beginning of chapter 4. 
(B)Section 131(b)(3)(F). (C)Section 137a(c)(6). 
(D)Section 139a(d)(6). (E)Section 139b(c)(2)(E). 
(F)Section 181(d)(1)(B). (G)Section 393(b)(2)(C). 
(H)Section 426. (I)Section 430. 
(c)Other references in lawAny reference to the Under Secretary of Defense for Intelligence in a provision of law in effect on the date of the enactment of this Act shall be deemed to be a reference to the Under Secretary of Defense for Intelligence and Security. 1614.Expenditure of funds for Department of Defense intelligence and counterintelligence activities (a)In generalSubchapter I of chapter 21 of title 10, United States Code, is amended by inserting after section 423 the following new section: 
 
423a.Expenditure of funds by the Secretary of Defense 
(a)In generalSubject to subsections (b) and (c), the Secretary of Defense may expend covered funds for objects of a confidential, extraordinary, or emergency nature without regard to the provisions of law relating to the expenditure of Government funds. (b)Limitation on amountThe Secretary of Defense may not expend more than five percent of covered funds made available in a fiscal year for objects described in subsection (a) unless— 
(1)the Secretary notifies the congressional defense committees and the congressional intelligence committees of the intent to expend the amounts; and (2)30 days have elapsed from the date on which the Secretary provides the notice described in paragraph (1). 
(c)CertificationFor each expenditure of funds under this section, the Secretary shall certify that such expenditure was made for an object of a confidential, extraordinary, or emergency nature. (d)ReportNot later than December 31 of each year, the Secretary of Defense shall submit to the congressional defense committees and the congressional intelligence committees a report on expenditures made under this section during the preceding fiscal year. 
(e)DefinitionsIn this section: (1)The term congressional intelligence committees has the meaning given the term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003). 
(2)The term covered funds means amounts made available to the Secretary of Defense for the Military Intelligence Program for intelligence and counterintelligence activities.. (b)Table of sections amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 423 the following new item: 
 
 
423a. Expenditure of funds by the Secretary of Defense.. 
CCyberspace-Related matters 
1621.Authority to use operation and maintenance funds for cyber operations-peculiar capability development projects 
(a)In generalSubchapter I of chapter 134 of title 10, United States Code, is amended by inserting after section 2243 the following new section:  2243a.Authority to use operation and maintenance funds for cyber operations-peculiar capability development projects (a)In generalThe Secretary of Defense and each Secretary concerned may use $3,000,000 of amounts authorized to be appropriated for operation and maintenance in each fiscal year to carry out cyber operations-peculiar capability development projects. 
(b)Relationship to other lawsThe authority in subsection (a) may be used without regard to any provision of law establishing a limit on the unit cost of an investment item that may be purchased with funds made available for operation and maintenance.. (b)Table of sections amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 2243 the following new item: 
 
 
2243a. Authority to use operation and maintenance funds for cyber operations-peculiar capability development projects.. 
1622.Expansion of authority for access and information relating to cyberattacks on Department of Defense operationally critical contractorsSection 391(c) of title 10, United States Code, is amended— (1)in paragraph (3)— 
(A)by amending subparagraph (A) to read as follows:  (A)include mechanisms for Department personnel— 
(i)if requested by an operationally critical contractor, to assist the contractor in detecting and mitigating penetrations; or (ii)at the request of the Department, to obtain access to equipment or information of an operationally critical contractor necessary to conduct a forensic analysis, in addition to any analysis conducted by the contractor; and; and 
(B)in subparagraph (B)— (i)by striking to determine whether information and inserting the following:  
to determine whether— (i)information; 
(ii)in clause (i), as so designated— (I)by inserting or compromised on after exfiltrated from; and 
(II)by striking the period at the end and inserting or compromised; or; and (iii)by adding at the end the following new clause: 
 
(ii)the ability of the contractor to provide operationally critical support has been affected and, if so, how and to what extent it has been affected.; (2)in paragraph (4), by inserting , so as to minimize delays in or any curtailing of the Department’s cyber response and defensive actions after specific person; and 
(3)in paragraph (5)(C), by inserting or counterintelligence activities after investigations. DOther matters 1631.Additional protection of certain facilities and assets from unmanned aircraft threatsSection 130i of title 10, United States Code, is amended— 
(1)in subsection (a), by inserting or a temporarily covered facility or asset after a covered facility or asset; (2)by striking subsection (i); 
(3)by redesignating subsection (j) as subsection (i); and (4)in subsection (i) (as so redesignated)— 
(A)by redesignating paragraphs (3), (4), (5), and (6) as paragraphs (4), (5), (6), and (9), respectively; (B)in subparagraph (C) of paragraph (4) (as so redesignated)— 
(i)in clause (viii), by striking ; or and inserting a semicolon; (ii)in clause (ix), by striking the period and inserting a semicolon; and 
(iii)by adding at the end the following new clauses:  (x)command and control of armed forces by commanders of unified and specified combatant commands to perform military operations directed by the Secretary and approved by the President in support of a covered contingency operation; 
(xi)deployment and sustainment of armed forces; (xii)organizing, training, equipping, and other functions in preparation to deploy and conduct military operations in support of a covered contingency operation; 
(xiii)assistance in support of Department of Justice activities during an emergency situation involving a weapon of mass destruction pursuant to section 282 of this title; (xiv)transportation, storage, treatment, and disposal of nondefense toxic and hazardous materials by the Department pursuant to section 2692 of this title; 
(xv)production, storage, transportation, or decommissioning of chemical or biological materials by the Department; (xvi)assistance to Federal, State, or local officials in responding to threats involving nuclear, radiological, biological, or chemical weapons, or high-yield explosives, or related materials or technologies, including assistance in identifying, neutralizing, dismantling, and disposing of nuclear, radiological, biological, or chemical weapons, or high-yield explosives, and related materials and technologies pursuant to section 1414(a) of the Defense Against Weapons of Mass Destruction Act of 1996 (50 U.S.C. 2314(a)); 
(xvii)detainee operations pursuant to lawful authority, which may include an authorization for the use of military force or a declaration of war; and (xviii)physical protection and personal security of senior leaders of the Department of Defense in accordance with section 714 of this title.; 
(C)by inserting after paragraph (2) the following new paragraph:  (3)The term covered contingency operation means a contingency operation as defined in subparagraph (A) of section 101(a)(13) of this title.; and 
(D)by inserting after paragraph (6) (as so redesignated) the following new paragraphs:  (7)The terms specified combatant command and unified combatant command have the meaning given the terms in section 161 of this title. 
(8)The term temporarily covered facility or asset means a facility or asset determined by the Secretary of Defense to be temporarily at high risk of loss due to a specific, highly significant vulnerability or due to specific indications that such a facility or asset is a target for hostile action.. XVIISpace Force AUnited States Space Force 1701.Establishment of United States Space Force in the Department of the Air ForcePart I of subtitle D of title 10, United States Code, is amended by adding at the end the following new chapter: 
 
909The Space Force 
 
Sec. 
9091. Establishment of the Space Force. 
9092. The Space Staff: function; composition. 
9093. The Space Staff: general duties. 
9094. Chief of Staff of the Space Force. 
9095. Vice Chief of Staff of the Space Force.  
9091.Establishment of the Space Force 
(a)EstablishmentThere is established a United States Space Force as an armed force within the Department of the Air Force. (b)Functions (1)The Space Force shall be organized, trained, and equipped— 
(A)to provide for freedom of operations in, from, and to the space domain for the United States; (B)to provide independent military options for joint and national leadership; and 
(C)to enable the lethality and effectiveness of the joint force. (2)The Space Force includes both combat and combat-support functions to enable prompt and sustained offensive and defensive space operations and joint operations in all domains. 
(c)CompositionThe Space Force consists of— (1)the Regular Space Force and associated reserve components; 
(2)all persons appointed or enlisted in, or conscripted into, the Space Force, including those not assigned to units, necessary to form the basis for a complete and immediate mobilization for the national defense in the event of a national emergency; and (3)all Space Force units and other Space Force organizations, including installations and supporting and auxiliary combat, training, administrative, and logistic elements. 
(d)DutiesExcept as otherwise specifically prescribed by law, the Space Force shall be organized in such manner, and the members of the Space Force shall perform such duties and have such titles, as the Secretary of the Air Force may prescribe. 9092.The Space Staff: function; composition (a)FunctionThere is in the executive part of the Department of the Air Force a Space Staff to assist the Secretary of the Air Force in carrying out the responsibilities of the Secretary. 
(b)CompositionThe Space Staff is composed of the following: (1)The Chief of Staff of the Space Force. 
(2)The Vice Chief of Staff of the Space Force. (3)Such other offices and officials as may be established by law or as the Secretary of the Air Force may establish or designate. 
(4)Other members of the Air Force and Space Force assigned or detailed to the Space Staff. (5)Civilian employees in the Department of the Air Force assigned or detailed to the Space Staff. 
(c)OrganizationExcept as otherwise specifically prescribed by law, the Space Staff shall be organized in such manner, and the members of the Space Staff shall perform such duties and have such titles, as the Secretary of the Air Force may prescribe. 9093.The Space Staff: general duties (a)Professional assistanceThe Space Staff shall furnish professional assistance to the Secretary of the Air Force, the Chief of Staff of the Space Force, and other personnel of the Office of the Secretary of the Air Force or the Space Staff. 
(b)AuthoritiesUnder the authority, direction, and control of the Secretary of the Air Force, the Space Staff shall— (1)subject to subsections (c) and (d) of section 9014 of this title, prepare for such employment of the Space Force, and for such recruiting, organizing, supplying, equipping (including research and development), training, servicing, mobilizing, demobilizing, administering, and maintaining of the Space Force, as will assist in the execution of any power, duty, or function of the Secretary of the Air Force or the Chief of Staff of the Space Force; 
(2)investigate and report upon the efficiency of the Space Force and its preparation to support military operations by commanders of the combatant commands; (3)prepare detailed instructions for the execution of approved plans and supervise the execution of those plans and instructions; 
(4)as directed by the Secretary of the Air Force or the Chief Staff of the Space Force, coordinate the action of organizations of the Space Force; and (5)perform such other duties, not otherwise assigned by law, as may be prescribed by the Secretary of the Air Force. 
9094.Chief of Staff of the Space Force 
(a)Appointment 
(1)There is a Chief of Staff of the Space Force, appointed by the President, by and with the advice and consent of the Senate, from the general officers of the Space Force. The Chief of Staff shall serve at the pleasure of the President. (2)The Chief of Staff shall be appointed for a term of four years. In time of war or during a national emergency declared by Congress, the Chief of Staff may be reappointed for a term of not more than four years. 
(3)The President may appoint an officer as Chief of Staff only if— (A)the officer has had significant experience in joint duty assignments; and 
(B)such experience includes at least one full tour of duty in a joint duty assignment (as defined in section 664(d) of this title) as a general officer. (4)The President may waive paragraph (3) in the case of an officer if the President determines such action is necessary in the national interest. 
(b)GradeThe Chief of Staff of the Space Force, while so serving, has the grade of general without vacating the permanent grade of the officer. (c)Relationship to the Secretary of the Air ForceExcept as otherwise prescribed by law and subject to section 9013(f) of this title, the Chief of Staff of the Space Force performs the duties of such position under the authority, direction, and control of the Secretary of the Air Force and is directly responsible to the Secretary. 
(d)DutiesSubject to the authority, direction, and control of the Secretary of the Air Force, the Chief of Staff of the Space Force shall— (1)preside over the Space Staff; 
(2)transmit the plans and recommendations of the Space Staff to the Secretary of the Air Force and advise the Secretary with regard to such plans and recommendations; (3)after approval of the plans or recommendations of the Space Staff by the Secretary of the Air Force, act as the agent of the Secretary in carrying them into effect; 
(4)exercise supervision, consistent with the authority assigned to commanders of unified or specified combatant commands under chapter 6 of this title, over such of the members and organizations of the Space Force and the Air Force as the Secretary of the Air Force determines; (5)perform the duties prescribed for the Chief of Staff by sections 171 and 2547 of this title and other provisions of law; and 
(6)perform such other military duties, not otherwise assigned by law, as are assigned to the Chief of Staff by the President, the Secretary of Defense, or the Secretary of the Air Force. (e)Joint Chiefs of Staff (1)The Chief of Staff of the Space Force shall also perform the duties prescribed for the Chief of Staff as a member of the Joint Chiefs of Staff under section 151 of this title. 
(2)To the extent that such action does not impair the independence of the Chief of Staff in the performance of the duties of the Chief of Staff as a member of the Joint Chiefs of Staff, the Chief of Staff shall inform the Secretary of the Air Force regarding military advice rendered by members of the Joint Chiefs of Staff on matters affecting the Department of the Air Force. (3)Subject to the authority, direction, and control of the Secretary of Defense, the Chief of Staff shall keep the Secretary of the Air Force fully informed of significant military operations affecting the duties and responsibilities of the Secretary of the Air Force. 
9095.Vice Chief of Staff of the Space Force 
(a)AppointmentThere is a Vice Chief of Staff of the Space Force, appointed by the President, by and with the advice and consent of the Senate, from the general officers of the Space Force. (b)GradeThe Vice Chief of Staff of the Space Force, while so serving, has the grade of general without vacating the permanent grade of the officer so serving. 
(c)DutiesThe Vice Chief of Staff has such authority and duties with respect to the Space Force as the Chief of Staff of the Space Force, with the approval of the Secretary of the Air Force, may delegate to or prescribe for the Vice Chief of Staff. Orders issued by the Vice Chief of Staff in performing such duties have the same effect as those issued by the Chief of Staff. (d)Vacancy in Office of Chief of StaffWhen there is a vacancy in the office of Chief of Staff of the Space Force or during the absence or disability of the Chief of Staff— 
(1)the Vice Chief of Staff shall perform the duties of the Chief of Staff until a successor is appointed or the absence or disability ceases; or (2)if there is a vacancy in the office of the Vice Chief of Staff or the Vice Chief of Staff is absent or disabled, unless the President directs otherwise, the most senior officer of the Space Force in the Space Staff who is not absent or disabled and who is not restricted in performance of duty shall perform the duties of the Chief of Staff until a successor to the Chief of Staff or the Vice Chief of Staff is appointed or until the absence or disability of the Chief of Staff or Vice Chief of Staff ceases, whichever occurs first.. 
1702.Under Secretary of the Air Force for Space 
(a)EstablishmentSection 9015 of title 10, United States Code, is amended— (1)in the heading, by striking Under Secretary and inserting Under Secretaries; 
(2)in subsection (a), by striking is an Under Secretary of the Air Force and inserting are two Under Secretaries of the Air Force; and (3)by striking subsection (b) and inserting the following new subsections: 
 
(b) 
(1)One of the Under Secretaries shall be the Under Secretary of the Air Force. (2)The Under Secretary of the Air Force shall be the first assistant to the Secretary of the Air Force and shall assist the Secretary in the performance of the duties of the Secretary and shall act for, and exercise the powers of, the Secretary when the Secretary dies, resigns, or is otherwise unable to perform the functions and duties of the office. 
(c) 
(1)One of the Under Secretaries shall be the Under Secretary of the Air Force for Space, who shall also be known as the Under Secretary for Space. (2)The Under Secretary for Space shall be responsible for the overall supervision of space matters. 
(d)In addition to the duties and powers described in subsections (b) and (c), the Under Secretaries shall perform such duties and exercise such powers as the Secretary of the Air Force may prescribe.. (b)Conforming amendments (1)Table of sectionsThe table of sections at the beginning of chapter 903 of such title is amended by striking the item relating to section 9015 and inserting the following new item: 
 
 
9015. Under Secretaries of the Air Force.. 
(2)Secretary of the Air ForceSection 9013(f) of such title is amended— (A)in the first sentence, by striking Under Secretary and inserting Under Secretaries; and 
(B)in the second sentence, by striking the Under Secretary and inserting either Under Secretary. (3)Office of the Secretary of the Air ForceSection 9014(b)(1) of such title is amended by striking Under Secretary and inserting Under Secretaries. 
(4)Successor to dutiesSection 9017 of such title is amended— (A)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; and 
(B)by inserting after paragraph (1) the following new paragraph:  (2)The Under Secretary of the Air Force for Space.. 
1703.Inclusion of the Space Force on the Joint Chiefs of Staff and Joint Staff 
(a)Membership of the Chief of Staff of the Space Force on the Joint Chiefs of StaffSection 151(a) of title 10, United States Code, is amended— (1)by redesignating paragraph (7) as paragraph (8); and 
(2)by inserting after paragraph (6) the following new paragraph:  (7)The Chief of Staff of the Space Force.. 
(b)Appointment of chairmanSection 152(b)(1)(B) of such title is amended by striking or the Commandant of the Marine Corps and inserting the Commandant of the Marine Corps, or the Chief of Staff of the Space Force. (c)Inclusion of the Space Force on the Joint StaffSection 155(a)(2)(C) of such title is amended by inserting and the Space Force after the Air Force. 
1704.Civilian personnel supporting the Space Force 
(a)Organization of chapter 
(1)Chapter 947Chapter 947 of title 10, United States Code, is amended— (A)by striking the table of sections and inserting the following: 
 
 
SubchapterSec. 
I.General Civilian Personnel Matters9371 
II.Space Force Civilian Personnel Matters9375 
IGeneral civilian personnel matters 
 
Sec. 
9371. Air University: civilian faculty members. 
9372. Production of supplies and munitions: hours and pay of laborers and mechanics. 
9373. Civilian special agents of the Office of Special Investigations: authority to execute warrants and make arrests.;and 
(B)by redesignating sections 9375 and 9377 as sections 9372 and 9373, respectively. (2)Chapter 949Chapter 949 of title 10, United States Code, is amended— 
(A)in the table of sections, by striking the item relating to section 9381 and inserting the following new item:   9391. Fatality reviews.;and (B)by redesignating section 9381 as section 9391. 
(b)Civilian personnel supporting the Space ForceChapter 947 of title 10, United States Code, as amended by subsection (a) of this section, is further amended by adding at the end the following new subchapter:  IISpace Force civilian personnel matters  Sec. 9375. Definitions and implementation. 9376. Space Force civilian personnel: general authority to establish excepted positions, appoint personnel, and fix rates of pay. 9377. Basic pay. 9378. Additional compensation, allowances, and incentives. 9379. Limitation on certain payments. 9380. Benefits for certain employees assigned outside the United States. 9381. Space Force Senior Executive Service. 9382. Space Force Senior Level positions. 9383. Time-limited appointments. 9384. Termination of Space Force employees. 9385. Reductions and other adjustments in force. 9386. Postemployment assistance: certain terminated Space Force employees. 9387. Appointment of Space Force employees to competitive service positions in the Department of Defense. 9388. Merit system principles; civil service protections; right of appeal.  9375.Definitions and implementation (a)DefinitionsIn this subchapter: 
(1)The term competitive service has the meaning given such term in section 2102 of title 5. (2)The term excepted service has the meaning given such term in section 2103 of title 5. 
(3)The term preference eligible has the meaning given such term in section 2108(3) of title 5. (4)The term Senior Executive Service position has the meaning given such term in section 3132(a)(2) of title 5. 
(5)The term Space Force position means a position as a civilian employee of the Department of the Air Force supporting the Space Force or United States Space Command, as determined by the Secretary of Defense. (b)ImplementationThe Secretary of Defense may implement this subchapter without regard to any provision of chapter 71 of title 5. 
9376.Space Force civilian personnel: general authority to establish excepted positions, appoint personnel, and fix rates of pay 
(a)In generalThe Secretary of Defense may— (1)establish, as positions in the excepted service, such positions in the Department of the Air Force as the Secretary of Defense determines necessary to support the Space Force, including— 
(A)Space Force Senior Level positions designated under section 9382 of this title; and (B)positions in the Space Force Senior Executive Service; 
(2)after taking into consideration the availability of preference eligibles for appointment to those positions (except with respect to positions referred to in subparagraphs (A) and (B) of paragraph (1)), appoint individuals to those positions; and (3)fix the compensation of such individuals for service in those positions. 
(b)Construction with other lawsThe authority of the Secretary of Defense under subsection (a) applies without regard to the provisions of any other law relating to the appointment, number, classification, or compensation of employees. 9377.Basic pay (a)Authority To fix rates of basic payThe Secretary of Defense shall fix the rates of basic pay for positions established under section 9376 of this title in relation to the rates of pay provided for comparable positions in the Department of Defense and subject to the same limitations on maximum rates of pay established for employees of the Department of Defense by law or regulation, or based upon compensation for similar positions in a labor market, as necessary to recruit and retain employees in support of the Space Force. The rate of basic pay for any position under the authority of this subchapter may not exceed the rate payable for a position at Level II of the Executive Schedule. 
(b)Prevailing rate systemsNotwithstanding any other provision of law, the Secretary of Defense may, consistent with section 5341 of title 5, adopt such provisions of that title as to provide for prevailing rate systems of basic pay and may apply those provisions to positions for civilian employees in or under which the Department of Defense may employ individuals described by section 5342(a)(2)(A) of that title. 9378.Additional compensation, allowances, and incentives (a)Additional compensationThe Secretary of Defense may provide employees in Space Force positions compensation in addition to basic pay, including benefits, incentives, and allowances, consistent with and not in excess of the level authorized for comparable positions authorized by title 5. 
(b)Allowances based on living costs and environment 
(1)In addition to basic pay, employees in Space Force positions who are citizens or nationals of the United States and are stationed outside the continental United States or in Alaska may be paid an allowance, in accordance with regulations prescribed by the Secretary of Defense, while they are so stationed. (2)An allowance under this subsection shall be based on— 
(A)living costs substantially higher than in the District of Columbia; or (B)conditions of environment that— 
(i)differ substantially from conditions of environment in the continental United States; and (ii)warrant an allowance as a recruitment incentive. 
(3)An allowance under this subsection may not exceed the allowance authorized to be paid by section 5941(a) of title 5 for employees whose rates of basic pay are fixed by statute. 9379.Limitation on certain paymentsNo allowance, differential, bonus, award, or other similar cash payment under this title may be paid to an employee in a calendar year if, or to the extent that, when added to the total basic pay paid or payable to such employee for service performed in such calendar year, such payment would cause the total to exceed the total annual compensation payable to the Vice President under section 104 of title 3 as of the end of such calendar year. 
9380.Benefits for certain employees assigned outside the United States 
(a)In generalThe Secretary of Defense may provide to civilian personnel described in subsection (c) allowances and benefits comparable to those provided by the Secretary of State to officers and employees of the Foreign Service under paragraphs (2) through (8) and (13) of section 901 and sections 705 and 903 of the Foreign Service Act of 1980 (22 U.S.C. 4081 (2), (3), (4), (5), (6), (7), (8), and (13), 4025, 4083) and under section 5924(4) of title 5. (b)ApplicabilitySubsection (a) shall apply to civilian personnel of the Department of Defense who— 
(1)are United States nationals; (2)are assigned to duty outside the United States; and 
(3)are designated by the Secretary of Defense for the purposes of subsection (a). 9381.Space Force Senior Executive Service (a)EstablishmentThe Secretary of Defense may establish a Space Force Senior Executive Service for Space Force positions established pursuant to section 9376(a) of this title that are equivalent to Senior Executive Service positions. 
(b)Regulations consistent with title 5 provisions 
(1)The Secretary of Defense shall prescribe regulations for the Space Force Senior Executive Service that are consistent with the requirements set forth in sections 3131, 3132(a)(2), 3396(c), 3592, 3595(a), 5384, and 6304 of title 5, subsections (a), (b), and (c) of section 7543 of such title (except that any hearing or appeal to which a member of the Space Force Senior Executive Service is entitled shall be held or decided pursuant to those regulations), and subchapter II of chapter 43 of such title. (2)To the extent that the Secretary determines it practicable to apply to members of, or applicants for, the Space Force Senior Executive Service other provisions of title 5 that apply to members of, or applicants for, the Senior Executive Service, the Secretary shall also prescribe regulations to implement those provisions with respect to the Space Force Senior Executive Service. 
(c)Award of rank to members of the Space Force Senior Executive ServiceThe President, based on the recommendation of the Secretary of Defense, may award a rank referred to in section 4507 of title 5 to a member of the Space Force Senior Executive Service. The award of such rank shall be made in a manner consistent with the provisions of that section. (d)Performance appraisals (1)The Space Force Senior Executive Service shall be subject to a performance appraisal system that, as designed and applied, is certified by the Secretary of Defense under section 5307 of title 5 as making meaningful distinctions based on relative performance. 
(2)The performance appraisal system applicable to the Space Force Senior Executive Service under paragraph (1) may be the same performance appraisal system that is established and implemented within the Department of Defense for members of the Senior Executive Service. 9382.Space Force Senior Level positions (a)Designation of positionsThe Secretary of Defense may designate as a Space Force Senior Level position any Space Force position that, as determined by the Secretary— 
(1)is classifiable above grade GS–15 of the General Schedule; (2)does not satisfy functional or program management criteria for being designated a Space Force Senior Executive Service position; and 
(3)has no more than minimal supervisory responsibilities. (b)RegulationsSubsection (a) shall be carried out in accordance with regulations prescribed by the Secretary of Defense. 
(c)Award of rank to employees in space force senior level positionsThe President, based on the recommendation of the Secretary of Defense, may award a rank referred to in section 4507a of title 5 to an employee in a Space Force Senior Level position designated under subsection (a). The award of such rank shall be made in a manner consistent with the provisions of that section. 9383.Time-limited appointments (a)Authority for time-Limited appointmentsThe Secretary of Defense may authorize time-limited appointments to Space Force positions. 
(b)Review of use of authorityThe Secretary of Defense shall review each time-limited appointment in a Space Force position at the end of the first year of the period of the appointment and determine whether the appointment should be continued for the remainder of the period. (c)Condition on permanent appointment to Space Force Senior Executive ServiceAn employee serving in a Space Force position pursuant to a time-limited appointment is not eligible for a permanent appointment to a Space Force Senior Executive Service position (including a position in which the employee is serving) unless the employee is selected for the permanent appointment on a competitive basis. 
(d)Time-Limited appointment definedIn this section, the term time-limited appointment means an appointment for a period not to exceed three years. 9384.Termination of Space Force employees (a)Termination authorityNotwithstanding any other provision of law, the Secretary of Defense may terminate the employment of any employee in a Space Force position if the Secretary— 
(1)considers that action to be in the interests of the United States; and (2)determines that the procedures prescribed in other provisions of law that authorize the termination of the employment of such employee cannot be invoked in a manner consistent with the national security. 
(b)FinalityA decision by the Secretary of Defense to terminate the employment of an employee under this section is final and may not be appealed or reviewed outside the Department of Defense. (c)Notification to congressional defense committeesWhenever the Secretary of Defense terminates the employment of an employee under the authority of this section, the Secretary shall promptly notify the congressional defense committees of such termination. 
(d)Preservation of right To seek other employmentAny termination of employment under this section shall not affect the right of the terminated employee to seek or accept employment with any other department or agency of the United States if that employee is declared eligible for such employment by the Director of the Office of Personnel Management. (e)Limitation on delegationThe authority of the Secretary of Defense under this section may be delegated only to the Deputy Secretary of Defense or the Secretary of the Air Force. An action to terminate employment of an employee by the Deputy Secretary of Defense or the Secretary of the Air Force may be appealed to the Secretary of Defense. 
9385.Reductions and other adjustments in force 
(a)In generalThe Secretary of Defense shall prescribe regulations for the separation of employees in Space Force positions, including members of the Space Force Senior Executive Service and employees in Space Force Senior Level positions, during a reduction in force or other adjustment in force. Such regulations shall apply to such a reduction in force or other adjustment in force notwithstanding sections 3501(b) and 3502 of title 5. (b)DeterminationsThe determination of which employees shall be separated from employment in Space Force positions during a reduction in force or other adjustment in force shall be made primarily on the basis of performance. 
(c)Regulations relating to Space Force SESThe regulations prescribed under this section relating to removal from the Space Force Senior Executive Service in a reduction in force or other adjustment in force shall be consistent with section 3595(a) of title 5. 9386.Postemployment assistance: certain terminated Space Force employees (a)AuthoritySubject to subsections (b) and (c), the Secretary of Defense may, in the case of any individual who is a qualified former Space Force employee, use appropriated funds to— 
(1)assist that individual in finding and qualifying for employment other than in a Space Force position; (2)assist that individual in meeting the expenses of treatment of medical or psychological disabilities of that individual; and 
(3)provide financial support to that individual during periods of unemployment. (b)ConditionsAssistance may be provided to a qualified former Space Force employee under subsection (a) only if the Secretary determines that such assistance is essential to— 
(1)maintain the judgment and emotional stability of the qualified former Space Force employee; and (2)avoid circumstances that might lead to the unlawful disclosure of classified information to which the qualified former Space Force employee had access. 
(c)Duration of assistanceAssistance may not be provided under this section in the case of any individual after the end of the five-year period beginning on the date of the termination of the employment of the individual in a Space Force position. (d)Qualified former space force employee definedIn this section, the term qualified former Space Force employee means an individual who was employed in a Space Force position— 
(1)who has been found to be ineligible for continued access to information designated as Sensitive Compartmented Information and employment in the Space Force; or (2)whose employment in a Space Force position has been terminated. 
9387.Appointment of Space Force employees to competitive service positions in the Department of Defense 
(a)AuthoritySubject to subsection (b), the Secretary of Defense may appoint an employee serving in a Space Force position in the excepted service to a position in the Department of Defense in the competitive service without competition. (b)ConditionsThe Secretary may only exercise the authority under subsection (a) if— 
(1)the employee concerned has served continuously for at least two years in a Space Force position that is not time-limited under an excepted appointment or has been involuntarily separated from such position without personal cause within the preceding 12 months; (2)the employee concerned meets the qualification standards and requirements for the competitive service position in accordance with Office of Personnel Management standards; and 
(3)the employee concerned is considered for selection to competitive service positions in the same manner that other individuals are considered for appointments without competition. 9388.Merit system principles; civil service protections; right of appeal (a)Merit system principlesSection 2301 of title 5 shall apply to the exercise of authority under this subchapter (other than sections 9380 and 9386). 
(b)Civil service protections 
(1)If, in the case of a position established under authority other than section 9376(a)(1) of this title that is reestablished as an excepted service position under that section, the provisions of law referred to in paragraph (2) applied to the person serving in that position immediately before the position is so reestablished and such provisions of law would not otherwise apply to the person while serving in the position as so reestablished, then such provisions of law shall, subject to paragraph (3), continue to apply to the person with respect to service in that position for as long as the person continues to serve in the position without a break in service. (2)The provisions of law referred to in paragraph (1) are the following provisions of title 5: 
(A)Section 2302, relating to prohibited personnel practices. (B)Chapter 75, relating to adverse actions. 
(3) 
(A)Notwithstanding any provision of chapter 75 of title 5, an appeal of an adverse action by an individual employee covered by paragraph (1) shall be determined within the Department of Defense if the employee so elects. (B)The Secretary of Defense shall prescribe the procedures for initiating and determining appeals of adverse actions pursuant to elections made under subparagraph (A). 
(c)Right of appealThe Secretary of Defense shall prescribe regulations to provide a right of appeal regarding a personnel action under this subchapter. The appeal shall be determined within the Department of Defense. An appeal determined at the highest level provided in the regulations shall be final and not subject to review outside the Department of Defense. A personnel action covered by the regulations is not subject to any other provision of law that provides appellate rights or procedures.. 1705.Decorations and awards (a)In generalChapter 937 of title 10, United States Code, is amended by adding at the end the following new section: 
 
9287.General authority to provide Space Force decorations and awardsIn addition to the decorations and awards available to all personnel of the Department of the Air Force pursuant to the other sections of this chapter, the Secretary of the Air Force may provide such awards and decorations as the Secretary considers appropriate to any person who, while serving in any capacity with the Space Force, distinguished himself or herself.. (b)Table of sections amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
9287. General authority to provide Space Force decorations and awards.. 
1706.Repeal of provision related to Air Force Space Command 
(a)Repeal 
(1)In generalSection 2279c of title 10, United States Code, is repealed. (2)Table of sections amendmentThe table of sections at the beginning of chapter 135 of title 10, United States Code, is amended by striking the item relating to section 2279c. 
(b)Continuation of procurement authority 
(1)In generalChapter 963 of title 10, United States Code, is amended by inserting before section 9532 the following new section:  9531.Procurement of commercial satellite communications servicesThe Secretary of the Air Force, in consultation with the Chief Information Officer of the Department of Defense, shall be responsible for the procurement of commercial satellite communications services for the Department of Defense.. 
(2)ApplicabilitySection 9531 of title 10, United States Code, as added by paragraph (1) of this subsection, shall apply with respect to services procured after the date of the enactment of this Act. (3)Table of sections amendmentThe table of sections at the beginning of chapter 963 of such title is amended by inserting before the item relating to section 9532 the following new item: 
 
 
9531. Procurement of commercial satellite communications services.. 
1707.Transfer of personnel, property, and resources and other transition matters 
(a)Transition period 
(1)In generalSubject to paragraph (2), for purposes of this section, the transition period is the period that ends on the date that is five years after the date of the enactment of this Act. (2)ExtensionThe Secretary of Defense may extend the transition period described in paragraph (1) for not more than two years if the Secretary— 
(A)determines an extension is necessary to accomplish the initial establishment of the United States Space Force; and (B)submits to the congressional defense committees notice of the Secretary’s intent to extend the transition period. 
(b)Transfer of military members 
(1)Transfer authorityNotwithstanding any other provision of law, the Secretary of Defense, in the sole and exclusive discretion of the Secretary, may, during the transition period, transfer officers and enlisted members of the Armed Forces within the Department of Defense to become officers and enlisted members of the United States Space Force. (2)BasisA transfer under paragraph (1) may be made on a voluntary or involuntary basis. 
(3)Status of personnel 
(A)Retention of grade and statusMilitary personnel transferred to the Space Force from another Armed Force within the Department of Defense pursuant to this subsection shall retain the grade and date of obtaining such grade that the individual person had before the date of the transfer unless otherwise altered or terminated in accordance with law. For all purposes under law, the length, character, and type of service of such personnel transferred to the Space Force shall be calculated to include the same length, character, and type of service in the Armed Force from which such personnel are transferred as if there was no break in service. (B)Rights and benefitsNo transfer under this subsection shall alter or prejudice the status of any individual so transferred, so as to deprive the individual of any right, benefit, or privilege to which the individual may be entitled under law due to the service of the individual in an Armed Force within the Department of Defense other than the Space Force. 
(C)BonusesNo funds previously paid to a military member as a valid pay or bonus provided pursuant to chapter 5 of title 37, United States Code, may be recouped if a member’s disqualification for the pay or bonus is solely due to a transfer under this subsection. (c)Transfer of civilian employees (1)AuthorityNotwithstanding any other provision of law, the Secretary of Defense, in the sole and exclusive discretion of the Secretary, may, during the transition period— 
(A)establish regulations to effectuate any necessary transfers of civilian personnel among the military departments and other components of the Department of Defense, and any necessary reductions or adjustments in force; and (B)effectuate such transfers (on a voluntary or involuntary basis) and reductions or adjustments in force pursuant to the regulations established in subparagraph (A). 
(2)No reduction in payNo employee transferred in accordance with this subsection shall suffer any loss of or decrease in pay as a result of that transfer. (3)Effect of transferA personnel action taken pursuant to this subsection is final and is not subject to any other provision of law that provides appellate rights or procedures for civilian employees of the Department of Defense. 
(d)Transfer of equipment, supplies, other property, and recordsNotwithstanding any other provision of law, the Secretary of Defense, in the sole and exclusive discretion of the Secretary, may, during the transition period, direct the transfer of equipment, supplies, other property not deemed to be real property, and records from a military department or other Department of Defense component to the Department of the Air Force. (e)Transfer of functionsNotwithstanding any other provision of law, the Secretary of Defense, in the sole and exclusive discretion of the Secretary, may, during the transition period, transfer organizations or functions within the Department of Defense to the Space Force, including civilian personnel, assets, equipment, and obligations of those organizations or functions. 
(f)Transfer of funds during transition period 
(1)AuthorityNotwithstanding any other provision of law, the Secretary of Defense, in the sole and exclusive discretion of the Secretary, may, during the transition period— (A)transfer to the Department of the Air Force balances from appropriations or funds currently available for obligation by the military departments and other components of the Department of Defense from which personnel, equipment, supplies, property, or records have been transferred pursuant to subsections (b), (c) and (d), to be used for a purpose for which the appropriations or funds were originally available; and 
(B)credit amounts transferred to an applicable existing or new appropriation account or fund, to be merged with and to be available for the same time period as the appropriation or fund, to which transferred. (2)Relationship to other lawsThe authority under this subsection is in addition to any other transfer authority provided by law. 
(g)Mission assurance during transition periodNotwithstanding any other provision of law, the Secretary of Defense may, during the transition period, authorize space forces, organizations, functions, personnel, installations, or facilities transferred to the Department of the Air Force to be funded, operated, or controlled by another Department of Defense component, including a military department, without compensation or reimbursement, if the Secretary determines that action is essential to maintain space mission integrity and readiness. (h)Exclusion of space organizations from fiscal year 2020 and 2021 headquarters costs ceilings (1)ExclusionThe amounts expended on space organizations shall be excluded from the calculation of the amounts that may be obligated and expended on major headquarters activities pursuant to section 931 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) and major Department of Defense headquarters activities pursuant to section 346(b) of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 111 note). 
(2)DefinitionsIn this subsection, the term space organizations means the following: (A)The office of the Under Secretary of the Air Force for Space. 
(B)The Space Staff. (i)Suspension of manpower limitations during transition periodNotwithstanding any other provision of law, during the transition period, members of the Armed Forces appointed, assigned, or transferred to the Space Force and civilian employees appointed, assigned, or transferred to or within the Department of the Air Force to support the Space Force shall not count against any limitation on manpower that may apply to the Department of the Air Force, including— 
(1)sections 517, 523, 525, 526, 526a, 9014, and 9110 of title 10, United States Code; (2)section 3133 of title 5, United States Code; and 
(3)sections 501 and 1109 of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. 525 note; 5 U.S.C. 3133 note). BConforming amendments 1711.Department of the Air Force provisions in title 10, United States Code (a)Organization (1)Secretary of the Air ForceSection 9013 of title 10, United States Code, is amended— 
(A)in subsection (f), by inserting and Space Force after Officers of the Air Force; and (B)in subsection (g)(1), by inserting and Space Force after members of the Air Force. 
(2)Office of the Secretary of the Air ForceSection 9014 of such title is amended— (A)in subsection (c)— 
(i)in paragraph (1), by striking and the Air Staff and inserting , the Air Staff, and the Space Staff; (ii)in paragraph (2), by inserting or the Space Staff after the Air Staff; 
(iii)in paragraph (3), by striking to the Chief of Staff and to the Air Staff and all that follows through the period and inserting to the Chief of Staff of the Air Force and the Air Staff, and to the Chief of Staff of the Space Force and the Space Staff, and shall ensure that each such office or entity provides each Chief of Staff such staff support as the Chief of Staff concerned considers necessary to perform the Chief’s duties and responsibilities.; and (iv)in paragraph (4)— 
(I)by inserting and the Space Staff after the Air Staff; and (II)by striking Chief and inserting Chiefs; 
(B)in subsection (d)— (i)in paragraph (1), by striking and the Air Staff and inserting , the Air Staff, and the Space Staff; 
(ii)in paragraph (2), by inserting and the Space Staff after the Air Staff; and (iii)in paragraph (4), by striking to the Chief of Staff of the Air Force and to the Air Staff and all that follows through the period and inserting to the Chief of Staff of the Air Force and the Air Staff, and to the Chief of Staff of the Space Force and the Space Staff, and shall ensure that such office or entity provides each Chief of Staff such staff support as the Chief of Staff concerned considers necessary to perform the Chief’s duties and responsibilities.; and 
(C)in subsection (e)— (i)by striking and the Air Staff and inserting , the Air Staff, and the Space Staff; and 
(ii)by striking to the other and inserting to any of the others. (3)Secretary of the air force: successors to dutiesSection 9017(5) of such title, as redesignated by section 1702 of this Act, is amended by inserting before the period the following: of the Air Force and the Chief of Staff of the Space Force, in the order prescribed by the Secretary of the Air Force and approved by the Secretary of Defense. 
(4)Inspector generalSection 9020 of such title is amended— (A)in subsection (a)— 
(i)by inserting Department of the after Inspector General of the; and (ii)by inserting or the Space Force after general officers of the Air Force; 
(B)in subsection (b)— (i)in the matter preceding paragraph (1), by striking or the Chief of Staff and inserting , the Chief of Staff of the Air Force, or the Chief of Staff of the Space Force; 
(ii)in paragraph (1), by inserting Department of the before Air Force; and (iii)in paragraph (2), by striking the Chief and inserting either Chief; and 
(C)in subsection (e), by inserting or the Space Force before for a tour of duty. (5)The air staff: function; compositionSection 9031(b) of such title is amended— 
(A)in each of paragraphs (1), (2), (3), and (4), by inserting of the Air Force before the period; and (B)in paragraph (8), by inserting or the Space Force after of the Air Force. 
(6)Chief of staff 
(A)In generalThe heading of section 9033 of such title is amended by inserting of the Air Force after Staff. (B)Table of sectionsThe item relating to section 9033 in the table of sections at the beginning of chapter 905 of such title is amended to read as follows: 
 
 
9033. Chief of Staff of the Air Force.. 
(7)Vice Chief of Staff 
(A)In generalThe heading of section 9034 of such title is amended by inserting of the Air Force after Staff. (B)Table of sectionsThe item relating to section 9034 in the table of sections at the beginning of chapter 905 of such title is amended to read as follows: 
 
 
9034. Vice Chief of Staff of the Air Force.. 
(8)Deputy Chiefs of Staff and Assistant Chiefs of Staff 
(A)In generalSection 9035 of such title is amended— (i)in the heading, by inserting of the Air Force after Staff both places it appears; and 
(ii)in subsection (a), by inserting of the Air Force after Staff both places it appears. (B)Table of sectionsThe item relating to section 9035 in the table of sections at the beginning of chapter 905 of such title is amended to read as follows: 
 
 
9034. Deputy Chiefs of Staff of the Air Force and Assistant Chiefs of Staff of the Air Force.. 
(9)Surgeon General: appointment; dutiesSection 9036 of such title is amended— (A)in paragraph (1), by striking Secretary of the Air Force and the Chief of Staff of the Air Force on all health and medical matters of the Air Force and inserting Secretary of the Air Force, the Chief of Staff of the Air Force, and the Chief of Staff of the Space Force on all health and medical matters of the Air Force and the Space Force; and 
(B)in paragraph (2), by inserting and the Space Force after of the Air Force both places it appears. (10)Judge Advocate General, Deputy Judge Advocate General: appointment; dutiesSection 9037 of such title is amended— 
(A)in subsection (e)(2)(B), by inserting or the Space Force after of the Air Force; and (B)in subsection (f)(1), by striking the Secretary of the Air Force or the Chief of Staff of the Air Force and inserting the Secretary of the Air Force, the Chief of Staff of the Air Force, or the Chief of Staff of the Space Force. 
(11)Chief of Chaplains: appointment; dutiesSection 9039(a) of such title is amended by striking in the Air Force and inserting for the Air Force and the Space Force. (12)Provision of certain professional functions for the Space ForceSection 9067 of title 10, United States Code, is amended— 
(A)in subsections (a) through (i), by striking in the Air Force each place it appears and inserting in the Air Force and the Space Force; and (B)in subsection (i), as amended by subparagraph (A) of this paragraph, by inserting or the Space Force after members of the Air Force. 
(13)Commands: territorial organization 
(A)In generalChapter 909 of such title, as added by section 1701 of this Act, is amended by adding at the end the following new section:  9096.Commands: territorial organization (a)Except as otherwise prescribed by law or by the Secretary of Defense, the Space Force shall be divided into such organizations as the Secretary of the Air Force may prescribe. 
(b)For Space Force purposes, the United States, its possessions, and other places in which the Space Force is stationed or is operating, may be divided into such areas as directed by the Secretary. Officers of the Space Force may be assigned to command Space Force activities, installations, and personnel in those areas. In the discharge of the Space Force’s functions or other functions authorized by law, officers so assigned have the duties and powers prescribed by the Secretary.. (B)Table of sectionsThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
9096. Commands: territorial organization.. 
(14)Officer career field for spaceSection 9084 of such title is repealed. The table of sections at the beginning of chapter 907 of such title is amended by striking the item relating to such section. (15)Regular Space Force (A)In generalChapter 909 of such title, as added by section 1701 of this Act, is further amended by adding at the end the following new section: 
 
9097.Regular Space Force: composition 
(a)The Regular Space Force is the component of the Space Force that consists of persons whose continuous service on active duty in both peace and war is contemplated by law, and of retired members of the Regular Space Force. (b)The Regular Space Force includes— 
(1)the officers and enlisted members of the Regular Space Force; and (2)the retired officers and enlisted members of the Regular Space Force.. 
(B)Table of sectionsThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:   9097. Regular Space Force: composition.. (16)Table of chaptersThe table of chapters for part I of subtitle D of title 10, United States Code, is amended by adding at the end the following new item: 
 
 
909.The Space Force9091. 
(b)Personnel 
(1)Gender-free basis for acceptance of original enlistments 
(A)In generalSection 9132 of such title is amended— (i)in the heading, by inserting and Regular Space Force before the colon; and 
(ii)by inserting or the Regular Space Force after Regular Air Force. (B)Table of sectionsThe item relating to section 9132 in the table of sections at the beginning of chapter 913 of such title is amended to read as follows: 
 
 
9132. Regular Air Force and Regular Space Force: gender-free basis for acceptance of original enlistments.. 
(2)Reenlistment after service as an officer 
(A)In generalSection 9138 of such title is amended— (i)in the heading, by inserting and Regular Space Force before the colon; and 
(ii)in subsection (a)— (I)by inserting or the Regular Space Force after Regular Air Force both places it appears; and 
(II)by inserting or the Space Force after officer of the Air Force both places it appears. (B)Table of sectionsThe item relating to section 9138 in the table of sections at the beginning of chapter 913 of such title is amended to read as follows: 
 
 
9138. Regular Air Force and Regular Space Force: reenlistment after service as an officer.. 
(3)Appointments in the Regular Air Force and the Regular Space Force 
(A)The heading of chapter 915 of such title is amended by adding and Regular Space Force after Air Force, and the item relating to such chapter in the table of chapters at the beginning of part II of subtitle D of such title is amended by inserting and Regular Space Force after Air Force. (B)Section 9151 of such title is amended by inserting and the Regular Space Force after Regular Air Force. 
(C)Section 9160 of such title is amended— (i)by inserting or the Regular Space Force after Regular Air Force; and 
(ii)by inserting or the Space Force before the period. (4)Retired commissioned officers: statusSection 9203 of such title is amended by inserting or the Space Force after the Air Force. 
(5)Duties: chaplains; assistance required of commanding officersSection 9217(a) of such title is amended by inserting or the Space Force after the Air Force. (6)Rank: commissioned officers serving under temporary appointmentsSection 9222 of such title is amended by inserting or the Space Force after the Air Force both places it appears. 
(7)Requirement of exemplary conductSection 9233 of such title is amended by inserting and the Space Force after the Air Force each place it appears. (8)Enlisted members: officers not to use as servantsSection 9239 of such title is amended by inserting or the Space Force after Air Force both places it appears. 
(9)Presentation of United States flag upon retirementSection 9251(a) of such title is amended by inserting or the Space Force after member of the Air Force. (10)Service credit: regular enlisted members; service as an officer to be counted as enlisted serviceSection 9252 of such title is amended— 
(A)by inserting or the Regular Space Force after Regular Air Force; and (B)by inserting in the Space Force, after in the Air Force,. 
(11)When Secretary may require hospitalizationSection 9263 of such title is amended by inserting or the Space Force after member of the Air Force. (12)Decorations and awards (A)Chapter 937 of such title is amended by inserting or the Space Force after the Air Force each place it appears in the following provisions: 
(i)Section 9271. (ii)Section 9273. 
(iii)Section 9281 other than the first reference in subsection (a). (iv)Section 9286(a) other than the first reference. 
(B)Section 9272 of such title is amended by inserting or the Space Force after with the Air Force. (C)Section 9275 of such title is amended by inserting or space after separate air. 
(D)Section 9276 of such title is amended by inserting or the Space Force after with the Air Force. (E) (i)Such chapter is further amended by inserting after section 9280 the following new section: 
 
9280a.Space Force Medal: award; limitations 
(a)The President may award a decoration called the Space Force Medal, of appropriate design with accompanying ribbon, to any person who, while serving in any capacity with the Space Force, distinguishes himself or herself by heroism not involving actual conflict with an enemy. (b)Not more than one Space Force Medal may be awarded to a person. However, for each succeeding act that would otherwise justify award of such a medal, the President may award a suitable bar or other device to be worn as the President directs.. 
(ii)The table of sections at the beginning of such title is amended by inserting after the item relating to section 9280 the following new item:   9280a. Space Force Medal: award; limitations.. (13)Twenty years or more: regular or reserve commissioned officersSection 9311(a) of such title is amended by inserting or the Space Force after officer of the Air Force. 
(14)Twenty to thirty years: enlisted membersSection 9314 of such title is amended by inserting or the Space Force after member of the Air Force. (15)Thirty years or more: regular enlisted membersSection 9317 of such title is amended by inserting or the Space Force after Air Force. 
(16)Thirty years or more: regular commissioned officersSection 9318 of such title is amended by inserting or the Space Force after Air Force. (17)Forty years or more: Air Force officers (A)In generalSection 9324 of such title is amended— 
(i)in the heading, by inserting and Space Force after Air Force; and (ii)in subsections (a) and (b), by inserting or the Space Force after Air Force. 
(B)Table of sectionsThe item relating to section 9324 in the table of sections at the beginning of chapter 941 of such title is amended to read as follows:   9124. Forty years or more: Air Force and Space Force officers.. (18)Computation of years of service: voluntary retirement; enlisted membersSection 9325(a) of such title is amended by inserting or the Space Force after Air Force. 
(19)Computation of years of service: voluntary retirement; regular and reserve commissioned officersSection 9326(a) of such title is amended by inserting or the Space Force after Air Force both places it appears. (20)Computation of retired pay: law applicableSection 9329 of such title is amended by inserting or the Space Force after Air Force. 
(21)Retired grade 
(A)Section 9341 of such title is amended— (i)in subsection (a), by inserting or the Space Force after regular commissioned officer of the Air Force; and 
(ii)in subsection (b), by inserting or a Regular of the Space Force after Air Force. (B)Section 9344 of such title is amended— 
(i)in subsection (a), by inserting or the Space Force after member of the Air Force; (ii)in subsection (b)(1), by inserting or the Space Force after Air Force; and 
(iii)in subsection (b)(2), by inserting or the Regular Space Force after Regular Air Force. (C)Section 9345 of such title is amended by inserting or the Space Force after member of the Air Force. 
(D)Section 9346 of such title is amended— (i)in subsections (a) and (d), by inserting or the Regular Space Force after Regular Air Force; 
(ii)in subsection (b)(1), by inserting before the semicolon the following: , or for commissioned officers of the Space Force other than of the Regular Space Force; and (iii)in subsections (b)(2) and (c), by inserting or the Space Force after Air Force. 
(22)Recomputation of retired pay to reflect advancement on retired listSection 9362(a) of such title is amended by inserting or the Space Force after Air Force. (23)Fatality reviewsSection 9391(a) of such title, as redesignated by section 1704(a)(2) of this title, is amended by inserting or the Space Force after Air Force in each of paragraphs (1), (2), and (3). 
(c)Training 
(1)Members of air force: detail as students, observers, and investigators at educational institutions, industrial plants, and hospitals 
(A)In generalSection 9401 of title 10, United States Code, is amended— (i)in the heading, by inserting and Space Force after Air Force; 
(ii)in subsection (a), by inserting and the Space Force after members of the Air Force; (iii)in subsection (b), by inserting or the Regular Space Force after Regular Air Force; 
(iv)in subsection (e), by inserting or the Space Force after Air Force; and (v)in subsection (f)— 
(I)by inserting or the Regular Space Force after Regular Air Force; and (II)by inserting or the Space Force after the Air Force. 
(B)Table of sectionsThe item relating to section 9401 in the table of sections at the beginning of chapter 951 of such title is amended to read as follows:   9401. Members of Air Force and Space Force: detail as students, observers, and investigators at educational institutions, industrial plants, and hospitals.. (2)Enlisted members of Air Force: schools (A)In generalSection 9402 of such title is amended— 
(i)in the heading, by inserting or Space Force after Air Force; (ii)in subsection (a)— 
(I)in the first sentence, by inserting and the Space Force after members of the Air Force; and (II)in the third sentence, by inserting and Space Force officers after Air Force officers; and 
(iii)in subsection (b), by inserting or the Space Force after Air Force each place it appears. (B)Table of sectionsThe item relating to section 9402 in the table of sections at the beginning of chapter 951 of such title is amended to read as follows: 
 
 
9402. Enlisted members of Air Force or Space Force: schools.. 
(3)Aviation students: detail of enlisted members of Air Force 
(A)In generalSection 9404 of such title is amended— (i)in the heading, by inserting or Space Force after Air Force; and 
(ii)by inserting or the Space Force after Regulars of the Air Force. (B)Table of sectionsThe item relating to section 9404 in the table of sections at the beginning of chapter 951 of such title is amended to read as follows: 
 
 
9402. Aviation students: detail of enlisted members of Air Force or Space Force.. 
(4)Service schools: leaves of absence for instructorsSection 9406 of such title is amended by inserting or Space Force after Air Force. (5)Degree granting authority for United States Air Force Institute of TechnologySection 9414(d)(1) of such title is amended by inserting and the Space Force after needs of the Air Force. 
(6)United States Air Force Institute of Technology: administrationSection 9414b(a)(2) is amended by inserting or the Space Force after the Air Force each place it appears. (7)Community College of the Air Force: associate degreesSection 9415 of such title is amended— 
(A)in subsection (a) in the matter preceding paragraph (1), by striking in the Air Force and inserting in the Department of the Air Force; (B)in subsection (b)(1), by inserting or the Space Force after Air Force; and 
(C)in subsection (b)(2), by striking other than and all that follows through schools and inserting other than the Air Force or the Space Force who are serving as instructors at Department of the Air Force training schools. (8)Air Force Academy establishment; superintendent; facultySection 9431(a) of such title is amended by striking Air Force cadets and inserting cadets. 
(9)Air Force Academy superintendent; faculty: appointment and detailSection 9433(a) of such title is amended by inserting or the Space Force after Air Force. (10)Air Force Academy permanent professors; director of admissionsSection 9436 of such title is amended by inserting or the Regular Space Force after Regular Air Force each place it appears. 
(11)Cadets: appointment; numbers, territorial distributionSection 9442 of such title is amended— (A)by striking Air Force Cadets each place it appears and inserting cadets; and 
(B)in subsection (b)— (i)in paragraph (2), by inserting or the Regular Space Force after Regular Air Force; and 
(ii)in paragraph (3), by inserting or the Space Force after Air Force. (12)Cadets: agreement to serve as officerSection 9448(a)(2)(A) of such title is amended by inserting or the Regular Space Force after Regular Air Force. 
(13)Cadets: organization; service; instructionSection 9449 of such title is amended by striking subsection (d). (14)Cadets: hazingSection 9452(c) of such title is amended— 
(A)by striking Air Force cadet and inserting cadet; and (B)by striking or Marine Corps and inserting Marine Corps, or Space Force. 
(15)Cadets: degree and commission on graduationSection 9453(b) of such title is amended by inserting or the Regular Space Force after Regular Air Force. (16)Support of athletic programsSection 9462(c)(2) of such title is amended by striking personnel of the Air Force and inserting personnel of the Department of the Air Force. 
(17)Schools and camps: establishment: purposeSection 9481 of such title is amended by inserting , the Space Force, after members of the Air Force,. (18)Schools and camps: operationSection 9482 of such title is amended— 
(A)in paragraph (4), by inserting or the Regular Space Force after Regular Air Force; and (B)in paragraph (7) in the matter preceding subparagraph (A), by inserting or Space Force after Air Force. 
(d)Service, supply, and procurement 
(1)Equipment: bakeries, schools, kitchens, and mess hallsSection 9536 of title 10, United States Code, is amended in the matter preceding paragraph (1) by inserting or the Space Force after the Air Force. (2)RationSection 9561 of such title is amended— 
(A)in subsection (a)— (i)in the first sentence, by inserting and the Space Force ration after the Air Force ration; and 
(ii)in the second sentence, by inserting or the Space Force after the Air Force; and (B)in subsection (b), by inserting or the Space Force after the Air Force. 
(3)ClothingSection 9562 of such title is amended by inserting and the Space Force after the Air Force. (4)Clothing: replacement when destroyed to prevent contagionSection 9563 of such title is amended by inserting or the Space Force after member of the Air Force. 
(5)Colors, standards, and guidons of demobilized organizations: dispositionSection 9565 of such title is amended— (A)in subsection (a) in the matter preceding paragraph (1), by inserting or the Space Force after organizations of the Air Force; and 
(B)in subsection (b), by inserting or the Space Force after the Air Force. (6)Utilities: proceeds from overseas operationsSection 9591 of such title is amended by inserting or the Space Force after the Air Force. 
(7)Quarters: heat and lightSection 9593 of such title is amended by inserting and the Space Force after the Air Force. (8)Air Force Military History Institute: fee for providing historical information to the public (A)In generalSection 9594 of such title is amended— 
(i)in the heading, by inserting Department of the before Air Force; (ii)in subsections (a) and (d), by inserting Department of the before Air Force Military History each place it appears; and 
(iii)in subsection (e)(1)— (I)by inserting Department of the before Air Force Military History; and 
(II)by inserting and the Space Force after materials of the Air Force. (B)Table of sectionsThe item relating to section 9594 in the table of sections at the beginning of chapter 9657 of such title is amended to read as follows: 
 
 
9594. Department of the Air Force Military History Institute: fee for providing historical information to the public.. 
(9)Subsistence and other supplies: members of Armed Forces; veterans; executive or military departments and employees; pricesSection 9621 of such title is amended— (A)in subsection (a)— 
(i)in paragraph (1), by inserting and the Space Force after the Air Force; and (ii)in paragraph (2), by inserting and the Space Force after the Air Force; 
(B)in subsection (b), by inserting or the Space Force after the Air Force; (C)in subsection (c), by inserting or the Space Force after the Air Force; 
(D)in subsection (d), by striking or Marine Corps and inserting Marine Corps, or Space Force; (E)in subsection (e), by inserting or the Space Force after the Air Force each place it appears; 
(F)in subsection (f), by inserting or the Space Force after the Air Force; and (G)in subsection (h), by inserting or the Space Force after the Air Force each place it appears. 
(10)Rations: commissioned officers in fieldSection 9622 of such title is amended by inserting and the Space Force after officers of the Air Force. (11)Medical supplies: civilian employees of the Air ForceSection 9624(a) of such title is amended— 
(A)by striking air base and inserting Air Force or Space Force military installation; and (B)by striking Air Force when and inserting Department of the Air Force when. 
(12)Ordnance property: officers of Armed Forces; civilian employees of Air ForceSection 9625 of such title is amended— (A)in subsection (a), by inserting or the Space Force after officers of the Air Force; and 
(B)in subsection (c), by striking Air Force and inserting Department of the Air Force. (13)Supplies: educational institutionsSection 9627 of such title is amended— 
(A)by inserting or the Space Force after for the Air Force; (B)by inserting or the Space Force after officer of the Air Force; and 
(C)by inserting and space after professor of air. (14)Airplane parts and accessories: civilian flying schoolsSection 9628 of such title is amended by inserting or the Space Force after airplanes of the Air Force. 
(15)Supplies: military instruction campsSection 9654 of such title is amended by inserting or Space Force after an Air Force. (16)Disposition of effects of deceased persons by summary court-martialSection 9712(a) of such title is amended— 
(A)in paragraph (1), by inserting or the Space Force after the Air Force; and (B)in paragraph (2), by inserting or Space Force after Air Force. 
(17)Acceptance of donations: land for mobilization, training, supply base, or aviation field 
(A)In generalSection 9771 of such title is amended— (i)in the heading, by striking or aviation field and inserting aviation field, or space-related facility; and 
(ii)in paragraph (2), by inserting or space-related facility after aviation field. (B)Table of sectionsThe item relating to section 9771 in the table of sections at the beginning of chapter 979 of such title is amended to read as follows: 
 
 
9771. Acceptance of donations: land for mobilization, training, supply base, aviation field, or space-related facility.. 
(18)Acquisition and construction: air bases and depots 
(A)In generalSection 9773 of such title is amended— (i)in subsection (a)— 
(I)by striking permanent air bases and inserting permanent Air Force and Space Force military installations; (II)by striking existing air bases and inserting existing installations; and 
(III)by inserting or the Space Force after training of the Air Force; (ii)in the heading and in subsections (b) and (c), by striking air bases each place it appears and inserting installations; and 
(iii)in subsection (c)— (I)in paragraph (1), by inserting or Space Force after Air Force; and 
(II)in paragraphs (3) and (4), by inserting or the Space Force after Air Force both places it appears. (B)Table of sectionsThe item relating to section 9773 in the table of sections at the beginning of chapter 979 of such title is amended to read as follows: 
 
 
9773. Acquisition and construction: installations and depots.. 
(19)Emergency construction: fortificationsSection 9776 of such title is amended by striking air base and inserting installation. (20)Use of public propertySection 9779(a) of such title is amended by inserting or the Space Force after economy of the Air Force. 
(21)Disposition of real property at missile sitesSection 9781(a)(2) of such title is amended— (A)in the matter preceding subparagraph (A), by striking Air Force and inserting Department of the Air Force; 
(B)in subparagraph (A), by striking Air Force the first two places it appears and inserting Department of the Air Force; and (C)in subparagraph (C), by striking Air Force and inserting Department of the Air Force. 
(22)Maintenance and repair of real propertySection 9782 of such title is amended in subsections (c) and (d) by inserting or the Space Force after the Air Force both places it appears. (23)Settlement of accounts: remission or cancellation of indebtedness of membersSection 9837(a) of such title is amended by inserting or the Space Force after member of the Air Force. 
(24)Final settlement of officer’s accountsSection 9840 of such title is amended by inserting or the Space Force after Air Force. (25)Payment of small amounts to public creditorsSection 9841 of such title is amended by inserting or Space Force after official of Air Force. 
(26)Settlement of accounts of line officersSection 9842 of such title is amended— (A)by inserting or the Space Force after Air Force; and 
(B)by striking Comptroller General both places it appears and inserting Secretary of the Air Force. 1712.Other provisions of title 10, United States Code (a)Table of subtitlesThe table of subtitles at the beginning of title 10, United States Code, is amended by striking the item relating to subtitle D and inserting the following new item: 
 
 
D.Air Force and Space Force9011. 
(b)DefinitionsSection 101 of such title is amended— (1)in subsection (a)— 
(A)in paragraph (4), by inserting Space Force, after Marine Corps,; and (B)in paragraph (9)(C), by inserting and the Space Force after concerning the Air Force; and 
(2)in subsection (b)— (A)in paragraph (4), by striking or Marine Corps and inserting Marine Corps, or Space Force; and 
(B)in paragraph (13), by striking or Marine Corps and inserting Marine Corps, or Space Force. (c)Other provisions of subtitle A (1)Space Force ISubtitle A of such title is further amended by striking and Marine Corps each place it appears and inserting Marine Corps, and Space Force in the following provisions: 
(A)Section 116(a)(1) in the matter preceding subparagraph (A). (B)Section 533(a)(2). 
(C)The item relating to section 632 in the table of sections at the beginning of subchapter III of chapter 36. (D)The heading of section 632. 
(E)Section 645(1)(A). (F)Section 646. 
(G)Section 661(a). (H)Section 712(a). 
(I)Section 717(c)(1). (J)Section 741 (including the table in subsection (a)). 
(K)Section 1111(b)(4). (L)Subsections (a)(2)(A) and (c)(2)(A)(ii) of section 1143. 
(M)Section 1174(j). (N)Subparagraphs (F) and (G) of section 1370(a)(2). 
(O)Section 1463(a). (P)Section 1566. 
(Q)Section 2217(c). (R)Section 2259(a). 
(S)Section 2640(j). (2)Space Force IISuch subtitle is further amended by striking Marine Corps, each place it appears and inserting Marine Corps, Space Force, in the following provisions: 
(A)Section 123(a). (B)Section 172(a). 
(C)Section 518. (D)The item relating to section 747 in the table of sections at the beginning of chapter 43. 
(E)Section 747 (including the heading). (F)Section 749. 
(G)Section 1552(c). (H)Section 2632(c). 
(I)Section 2686(a). (J)Section 2733(a). 
(3)Space Force IIISuch subtitle is further amended by striking or Marine Corps each place it appears and inserting Marine Corps, or Space Force in the following provisions: (A)Section 125(b). 
(B)Section 275. (C)Subsection (b)(2) and the first place it appears in subsection (e) of section 533. 
(D)Section 541(a). (E)Section 601(a). 
(F)Section 603(a). (G)Section 605. 
(H)Section 611(a). (I)Section 619(a). 
(J)Section 619a(a). (K)Section 623(c). 
(L)Section 625(b). (M)Section 631. 
(N)Section 632(a). (O)Section 637(a)(2). 
(P)Section 638(a). (Q)Section 741. 
(R)Section 771. (S)Section 772. 
(T)Section 773. (U)Section 1123. 
(V)Section 1143(d). (W)Section 1174(a)(2). 
(X)Section 1251(a). (Y)Section 1252(a). 
(Z)Section 1253(a). (AA)Paragraphs (1) and (2)(A) of section 1370(a). 
(BB)Section 1375. (CC)Section 1413a(h). 
(DD)Section 1551. (EE)Section 1561(a). 
(FF)Section 1733(b)(1)(A)(ii). (GG)Section 2102(a). 
(HH)Section 2103a(a). (II)Section 2104. 
(JJ)Section 2107. (KK)Section 2421. 
(LL)Section 2631(a). (MM)Section 2787(a). 
(4)Regular Space Force ISuch subtitle is further amended by striking or Regular Marine Corps each place it appears and inserting Regular Marine Corps, or Regular Space Force in the following provisions: (A)Section 531(c). 
(B)Section 532(a) in the matter preceding paragraph (1). (C)Subsections (a)(1), (b)(1), and (f) of section 533. 
(D)Section 633(a). (E)Section 634(a). 
(F)Section 635. (G)Section 636(a). 
(H)Section 647(c). (I)Section 688(b)(1). 
(J)Section 1181. (5)Regular Space Force IISuch subtitle is further amended by striking Regular Marine Corps, each place it appears and inserting Regular Marine Corps, Regular Space Force, in the following provisions: 
(A)Section 505. (B)Section 506. 
(C)Section 508. (6)Armed Forces Policy CouncilSection 171 of such title is amended— 
(A)in paragraph (12), by striking and; (B)in paragraph (13), by striking the period and inserting ; and; and 
(C)by adding at the end the following new paragraph:  (14)the Chief of Staff of the Space Force.. 
(7)Joint Requirements Oversight CouncilSection 181(c)(1) of such title is amended by adding at the end the following new subparagraph:  (F)A Space Force officer in the grade of general.. 
(8)Unfunded prioritiesSection 222a(b) of such title is amended— (A)by redesignating paragraph (5) as paragraph (6); and 
(B)by inserting after paragraph (4) the following new paragraph:  (5)The Chief of Staff of the Space Force.. 
(9)Theater security cooperation expensesSection 312(b)(3) of such title is amended by inserting the Chief of Staff of the Space Force, after the Commandant of the Marine Corps,. (10)Western Hemisphere InstituteSection 343(e)(1)(E) of such title is amended by inserting or Space Force after for the Air Force. 
(11)Original appointments of commissioned officersSection 531(a) of such title is amended by striking and Regular Marine Corps each place it appears and inserting Regular Marine Corps, and Regular Space Force. (12)Service creditSection 533(e) of such title is further amended by striking Air Force or Marine Corps and inserting Air Force, Marine Corps, or Space Force. 
(13)Senior members of Military Staff Committee of United NationsSection 711 of such title is amended by inserting or Space Force after Air Force. (14)Rank: Chief of StaffChapter 43 of such title is amended— 
(A)in the table of sections at the beginning by striking the item relating to section 743 and inserting the following new item:   743. Rank: Chief of Staff of the Army; Chief of Naval Operations; Chief of Staff of the Air Force; Commandant of the Marine Corps; Chief of Staff of the Space Force.;and (B)in section 743— 
(i)in the heading, by inserting ; Chief of Staff of the Space Force after Commandant of the Marine Corps; (ii)by striking and the Commandant of the Marine Corps and inserting the Commandant of the Marine Corps, and the Chief of Staff of the Space Force; and 
(iii)by striking and Marine Corps and inserting Marine Corps, and Space Force. (15)Uniform Code of Military JusticeChapter 47 of such title (Uniform Code of Military Justice) is amended— 
(A)in section 822(a) (article 22)— (i)in paragraph (5), by striking or Marine Corps and inserting Marine Corps, or Space Force; and 
(ii)in paragraph (7), by striking or Marine Corps and inserting , Marine Corps, or Space Force; (B)in section 823(a) (article 23)— 
(i)in paragraph (2)— (I)by striking Air Force base and inserting Air Force or Space Force military installation; and 
(II)by striking or the Air Force and inserting the Air Force, or the Space Force; and (ii)in paragraph (4), by inserting or a corresponding unit of the Space Force after Air Force; and 
(C)in section 824(a)(3) (article 24), by inserting or a corresponding unit of the Space Force after Air Force. (16)Service as cadet or midshipman not counted for length of serviceSection 971(b)(2) of such title is amended by striking or Air Force and inserting , Air Force, or Space Force. 
(17)Referral bonusSection 1030(h)(3) of such title is amended by inserting and the Space Force after concerning the Air Force. (18)Return to active duty from temporary disabilitySection 1211(a) of such title is amended— 
(A)in the matter preceding paragraph (1), by striking or the Air Force and inserting , the Air Force, or the Space Force; and (B)in paragraph (6)— 
(i)by striking or the Air Force, who and inserting the Air Force, or the Space Force who; and (ii)by striking or the Air Force, as and inserting the Air Force, or the Space Force, as. 
(19)Years of serviceSection 1405(c) of such title is amended by striking or Air Force and inserting , Air Force, or Space Force. (20)Retired pay base for persons who became members before September 8, 1980Section 1406 of such title is amended— 
(A)in the heading of subsection (e), by inserting and Space Force after Air Force; and (B)in subsection (i)(3)— 
(i)in subparagraph (A)— (I)by redesignating clause (v) as clause (vi); and 
(II)by inserting after clause (iv) the following new clause:  (v)Chief of Staff of the Space Force.;and 
(ii)in subparagraph (B)— (I)by redesignating clause (v) as clause (vi); and 
(II)by inserting after clause (iv) the following new clause:  (v)Chief Master Sergeant of the Space Force.. 
(21)Special requirements for military personnel in acquisition fieldSection 1722a(a) of such title is amended by striking and the Commandant of the Marine Corps (with respect to the Army, Navy, Air Force, and Marine Corps, respectively) and inserting , the Commandant of the Marine Corps, and the Chief of Staff of the Space Force (with respect to the Army, Navy, Air Force, Marine Corps, and Space Force, respectively). (22)Senior military acquisition advisorsSection 1725(e)(1)(C) of such title is amended by inserting and Space Force before the period. 
(23)Military Family Readiness CouncilSection 1781a(b)(1) of such title is amended by striking Marine Corps, and Air Force each place it appears and inserting Air Force, Marine Corps, and Space Force. (24)Acquisition-related functions of Chiefs of the Armed ForcesSection 2547(a) of such title is amended by striking and the Commandant of the Marine Corps and inserting the Commandant of the Marine Corps, and the Chief of Staff of the Space Force. 
(25)Agreements related to military training, testing, and operationsSection 2684a(i) of such title is amended by inserting Space Force, before or Defense-wide activities each place it appears. (d)Provisions of subtitle B (1)In generalSubtitle B of such title is amended by striking or Marine Corps each place it appears and inserting Marine Corps, or Space Force in the following provisions: 
(A)Section 7452(c). (B)Section 7621(d). 
(2)Computation of years of serviceSection 7326(a)(1) of such title is amended by striking or the Air Force and inserting , the Air Force, or the Space Force. (e)Provisions of subtitle C (1)In generalSubtitle C of such title is amended by striking or Marine Corps each place it appears and inserting Marine Corps, or Space Force in the following provisions: 
(A)Section 8464(f). (B)Section 8806(d). 
(2)Sales pricesChapter 879 of such title is amended— (A)in the table of sections at the beginning by striking the item relating to section 8802 and inserting the following: 
 
 
8802. Sales: members of Army, Air Force, and Space Force; prices.;and 
(B)in section 8802— (i)in the heading, by striking and Air Force and inserting , Air Force, and Space Force; and 
(ii)by striking or the Air Force and inserting , the Air Force, or the Space Force. (3)Sales to certain veteransSection 8803 of such title is amended by striking or the Marine Corps and inserting the Marine Corps, or the Space Force. 
(4)Scope of chapter on prizeSection 8851 of such title is amended by striking or the Air Force and inserting , the Air Force, or the Space Force. 1713.Title 5, United States Code (a)Armed Forces definitionSection 2101(2) of title 5, United States Code, is amended by inserting after Marine Corps, the following: Space Force,. 
(b)Position at level IIISection 5314 of such title is amended by striking Under Secretary of the Air Force and inserting Under Secretaries of the Air Force.. 1714.Title 14, United States Code (a)Voluntary retirementSection 291 of title 14, United States Code, is amended by striking or Marine Corps and inserting Marine Corps, or Space Force. 
(b)Computation of length of serviceSection 467 of such title is amended by inserting after Air Force, the following: Space Force,. 1715.Title 18, United States Code (a)Posse comitatusSection 1385 of title 18, United States Code, is amended by striking or the Air Force and inserting , the Air Force, or the Space Force. 
(b)Firearms as nonmailableSection 1715 of such title is amended by inserting Space Force, after Marine Corps,. 1716.Title 31, United States Code (a)Definitions relating to claimsSection 3701(a)(7) of title 31, United States Code, is amended by inserting Space Force, after Marine Corps,. 
(b)Collection and compromiseSection 3711(f) of such title is amended in paragraphs (1) and (3) by inserting Space Force, after Marine Corps, each place it appears. 1717.Title 37, United States Code (a)DefinitionsSection 101 of title 37, United States Code, is amended— 
(1)in paragraphs (3) and (4), by inserting Space Force, after Marine Corps, each place it appears; and (2)in paragraph (5)(C), by inserting and the Space Force after Air Force. 
(b)Basic pay rates 
(1)Commissioned officersFootnote 2 of the table titled COMMISSIONED OFFICERS in section 601(c) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 37 U.S.C. 1009 note) is amended by inserting after Commandant of the Marine Corps, the following: Chief of Staff of the Space Force,. (2)Enlisted membersFootnote 2 of the table titled ENLISTED MEMBERS in section 601(c) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 37 U.S.C. 1009 note) is amended by inserting after Sergeant Major of the Marine Corps, the following: Chief Master Sergeant of the Space Force,. 
(c)Pay grades: assignment to; general rulesThe table in section 201(a) of title 37, United States Code, is amended by striking and Marine Corps and inserting Marine Corps, and Space Force in the heading for the second column. (d)Pay of senior enlisted membersSection 210(c) of such title is amended— 
(1)by redesignating paragraph (5) as paragraph (6); and (2)by inserting after paragraph (4) the following new paragraph (5): 
 
(5)The Chief Master Sergeant of the Space Force.. (e)Allowances other than travel and transportation allowances (1)Personal money allowanceSection 414 of such title is amended— 
(A)in subsection (a)(5), by inserting Chief of Staff of the Space Force, after Commandant of the Marines Corps,; and (B)in subsection (b), by inserting the Chief Master Sergeant of the Space Force, after the Sergeant Major of the Marine Corps,. 
(2)Clothing allowance: enlisted membersSection 418(d) of such title is amended— (A)in paragraph (1), by inserting Space Force, after Air Force,; and 
(B)in paragraph (4), by inserting the Space Force, after the Air Force,. (f)Travel and transportation allowances: parking expensesSection 481i(b) of such title is amended by striking or Marine Corps and inserting Marine Corps, or Space Force. 
(g)Leave 
(1)Addition of space forceChapter 9 of such title is amended by inserting Space Force, after Marine Corps, each place it appears in the following provisions: (A)Subsections (b)(1) and (e)(1) of section 501. 
(B)Section 502(a). (C)Section 503(a). 
(2)Addition of Regular Space ForceSection 501(b)(5)(C) of such title is amended by striking or Regular Marine Corps and inserting Regular Marine Corps, or Regular Space Force. (h)Contract surgeonsSubsections (a), (c), and (d) of section 701 of such title are each amended by inserting Space Force, after Air Force,. 
(i)Forfeiture of payChapter 15 of such title is amended— (1)in section 802, by striking or Marine Corps and inserting Marine Corps, or Space Force; and 
(2)in section 803, by striking or the Air Force and inserting the Air Force, or the Space Force. (j)Effect on pay of extension of enlistmentSection 906 of such title is amended by inserting Space Force, after Marine Corps,. 
(k)Administration of payChapter 19 of such title is amended— (1)in section 1005, by striking and of the Air Force and inserting the Air Force, and the Space Force; and 
(2)in section 1007— (A)in subsections (b), (d), (f), and (g), by striking or the Air Force and inserting , the Air Force, or the Space Force; and 
(B)in subsection (e), by striking or Marine Corps and inserting Marine Corps, or Space Force. 1718.Title 38, United States Code (a)References to military, naval, or air service amended To add space serviceTitle 38, United States Code, is amended by striking or air service and inserting air, or space service each place it appears in the following provisions: 
(1)Paragraphs (2), (5), (12), (16), (17), (18), and (24) of section 101. (2)Section 105. 
(3)Section 106. (4)Section 1101. 
(5)Section 1103. (6)Section 1110. 
(7)Section 1112. (8)Section 1113. 
(9)Section 1131. (10)Section 1132. 
(11)Section 1133. (12)Section 1137. 
(13)Section 1141. (14)Section 1153. 
(15)Section 1154. (16)Section 1301. 
(17)Section 1302. (18)Section 1310. 
(19)Section 1521(j). (20)Section 1541(h). 
(21)Section 1703. (22)Section 1710(a)(2)(B). 
(23)Section 1712. (24)Section 1712A. 
(25)Section 1717. (26)Section 1720A. 
(27)Section 1720D. (28)Section 1720E(a). 
(29)Section 1720G. (30)Section 1720I. 
(31)Section 1781. (32)Section 1783. 
(33)Section 1922. (34)Section 2002. 
(35)Section 2101A. (36)Section 2301. 
(37)Section 2302. (38)Section 2303. 
(39)Section 2306. (40)Section 2402(a)(1). 
(41)Section 3018B. (42)Section 3102. 
(43)Section 3103. (44)Section 3113. 
(45)Section 3501. (46)Section 3512. 
(47)Section 3679. (48)Section 3701. 
(49)Section 3712. (50)Section 3729. 
(51)Section 3901. (52)Section 5103A. 
(53)Section 5110. (54)Section 5111. 
(55)Section 5113. (56)Section 5303. 
(57)Section 6104. (58)Section 6105. 
(59)Section 6301. (60)Section 6303. 
(61)Section 6304. (62)Section 8301. 
(b)Definitions 
(1)Armed ForcesParagraph (10) of section 101 of such title is amended by inserting Space Force, after Air Force,. (2)Secretary concernedParagraph (25)(C) of such section is amended by inserting or the Space Force before the semicolon. 
(3)Former prisoner of warParagraph (32) of such section is amended by striking naval or air service and inserting naval, air, or space service. (c)Placement of employees in military installationsSection 701 of such title is amended— 
(1)by striking and Air Force and inserting Air Force, and Space Force; and (2)by striking or air service and inserting air, or space service. 
(d)Special provisions relating to pension 
(1)In generalSection 1562(a) of such title is amended by inserting Space Force, after Air Force, both places it appears. (2)Subchapter headingThe heading of subchapter IV of chapter 15 of such title is amended by inserting SPACE FORCE, after AIR FORCE,, and the item relating to such subchapter in the table of sections at the beginning of chapter 15 of such title is amended by inserting SPACE FORCE, after AIR FORCE,. 
(e)Premium paymentsSection 1908 of such title is amended by inserting Space Force after Marine Corps,. (f)Secretary concernedSection 3020(l)(3) of such title is amended by inserting or the Space Force before the semicolon. 
(g)DefinitionsSection 3301(2)(C) of such title is amended by inserting or the Space Force after Air Force. (h)Provision of credit protection and other servicesSection 5724(c)(2) of such title is amended by striking or Marine Corps and inserting Marine Corps, or Space Force. 
1719.Title 41, United States CodeSection 6309 of title 41, United States Code, is amended by inserting Space Force, after Marine Corps,. 1720.Title 51, United States CodeSection 20113(l) of title 51, United States Code, is amended by striking and Marine Corps and inserting , Marine Corps, and Space Force. 
1721.Other provisions of law 
(a)Secretary of Defense authorityThe authority of the Secretary of Defense with respect to the Air Force or members of the Air Force under any covered provision of law may be exercised by the Secretary with respect to the Space Force or members of the Space Force. (b)Secretary of Air Force authorityThe authority of the Secretary of the Air Force with respect to the Air Force or members of the Air Force under any covered provision of law may be exercised with respect to the Space Force or members of the Space Force. 
(c)Benefits for membersA member of the Space Force shall be eligible for any benefit under a covered provision of law that is available to a member of the Air Force under the same terms and conditions as the provision of law applies to members of the Air Force. (d)Covered provision of law definedIn this section, the term covered provision of law means a provision of law other than a provision of title 5, 10, 14, 18, 31, 37, 38, 41, or 51, United States Code. 
BMilitary construction authorizations 
2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2020. 2002.Expiration of authorizations and amounts required to be specified by law (a)Expiration of authorizations after five yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of— 
(1)October 1, 2024; or (2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2025. 
(b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of— (1)October 1, 2024; or 
(2)the date of the enactment of an Act authorizing funds for fiscal year 2025 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program. 2003.Effective dateTitles XXI through XXVII and title XXIX shall take effect on the later of— 
(1)October 1, 2019; or (2)the date of the enactment of this Act. 
XXIArmy military construction 
2101.Authorized Army construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects inside the United States as specified in the funding table in section 3002, the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: Army: Inside the United States  StateInstallationAmount  AlabamaRedstone Arsenal$38,000,000 ColoradoFort Carson, Colorado$71,000,000 GeorgiaFort Gordon$107,000,000 Hunter Army Airfield$62,000,000 KentuckyFort Campbell$61,300,000  MassachusettsSoldier Systems Center Natick$50,000,000 MichiganDetroit Arsenal$24,000,000 New YorkFort Drum$23,000,000 North CarolinaFort Bragg$12,500,000 OklahomaFort Sill$73,000,000 PennsylvaniaCarlisle Barracks$98,000,000 South CarolinaFort Jackson$54,000,000 TexasCorpus Christi Army Depot$86,000,000 Fort Hood$32,000,000 VirginiaFort Belvoir$60,000,000 Joint Base Langley-Eustis$55,000,000 WashingtonJoint Base Lewis-McChord$46,000,000 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects outside the United States as specified in the funding table in section 3002, the Secretary of the Army may acquire real property and carry out the military construction project for the installations or locations outside the United States, and in the amount, set forth in the following table: 
Army: Outside the United States 
 
CountryInstallationAmount 
 
HondurasSoto Cano Air Base$34,000,000 
2102.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 3002, the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table: Army: Family Housing  State/CountryInstallationUnitsAmount  PennsylvaniaTobyhanna Army DepotFamily Housing Replacement Construction$19,000,000 (b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 3002, the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $9,222,000. 
2103.Authorization of appropriations, Army 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2018, for military construction, land acquisition, and military family housing functions of the Department of the Army as specified in the funding table in section 3002. (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 3002. 
2104.Modification of authority to carry out certain fiscal year 2019 projectIn the case of the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. xxxx) for Anniston Army Depot, Alabama, for construction of a weapon maintenance shop, the Secretary of the Army may construct a 21,000 square foot weapon maintenance shop. XXIINavy military construction 2201.Authorized Navy construction and land acquisition projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects inside the United States as specified in the funding table in section 3002, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Navy: Inside the United States 
 
StateInstallation or LocationAmount 
 
ArizonaYuma$90,160,000 
CaliforniaCamp Pendleton$185,569,000 
China Lake$64,500,000 
Coronado$86,830,000 
Seal Beach$95,310,000 
Travis Air Force Base$64,000,000 
ConnecticutNew London$72,260,000 
FloridaJacksonville$32,420,000 
HawaiiKaneohe Bay$134,050,000 
West Loch$53,790,000 
North CarolinaCamp Lejeune$229,010,000 
Cherry Point Marine Corps Air Station$114,570,000 
New River$11,320,000 
VirginiaNorfolk$79,100,000 
Portsmouth$48,930,000 
Quantico$143,350,000 
WashingtonBremerton$51,010,000 
Keyport$25,050,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects outside the United States as specified in the funding table in section 3002, the Secretary of the Navy may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amounts, set forth in the following table: Navy: Outside the United States  CountryInstallation or LocationAmount  Bahrain IslandSW Asia$53,360,000 GuamJoint Region Marianas$226,000,000 ItalySigonella$77,400,000 JapanIwakuni$15,870,000 Yokosuka$174,692,000 2202.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 3002, the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $5,863,000. 
2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 3002, the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $41,798,000. 2204.Authorization of appropriations, Navy (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for military construction, land acquisition, and military family housing functions of the Department of the Navy, as specified in the funding table in section 3002. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2201 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 3002. XXIIIAir Force military construction 2301.Authorized Air Force construction and land acquisition projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects inside the United States as specified in the funding table in section 3002, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Air Force: Inside the United States 
 
StateInstallation or LocationAmount 
 
AlaskaEielson Air Force Base$8,600,000 
ArkansasLittle Rock Air Force Base$47,000,000 
CaliforniaTravis Air Force Base$26,100,000 
ColoradoSchriever Air Force Base$148,000,000 
IllinoisScott Air Force Base$100,000,000 
MontanaMalmstrom Air Force Base$235,000,000 
NevadaNellis Air Force Base$65,200,000 
New MexicoKirtland Air Force Base$37,900,000 
North DakotaMinot Air Force Base$5,500,000 
TexasJoint Base San Antonio$207,300,000 
UtahHill Air Force Base$114,500,000 
WashingtonFairchild Air Force Base$31,000,000 
WyomingF. E. Warren Air Force Base$18,100,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects outside the United States as specified in the funding table in section 3002, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amount, set forth in the following table: Air Force: Outside the United States  CountryInstallation or LocationAmount  AustraliaTindal$70,600,000 CyprusRoyal Air Force Akrotiri$27,000,000 GuamJoint Region Marianas$65,000,000 JapanYokota Air Base$12,400,000 JordanAzraq$66,000,000 Mariana IslandsTinian$316,000,000 United KingdomRoyal Air Force Lakenheath$14,300,000 2302.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 3002, the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $3,409,000. 
2303.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 3002, the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $53,584,000. 2304.Authorization of appropriations, Air Force (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for military construction, land acquisition, and military family housing functions of the Department of the Air Force, as specified in the funding table in section 3002. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2301 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 3002. 2305.Modification of authority to carry out certain fiscal year 2015 project In the case of the authorization contained in the table in section 2301(b) of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3679) for Royal Air Force Croughton, for JIAC Consolidation Phase 1, the location shall be Royal Air Force Molesworth. 
2306.Modification of authority to carry out certain fiscal year 2016 project In the case of the authorization contained in the table in section 2301(b) of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1153), as modified by section 2305 of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. xxxx) for an unspecified location in the United Kingdom, for JIAC Consolidation Phase 2, the Secretary of the Air Force may construct a 5,152 square meter Intelligence Analytic Center, a 5,234 square meter Intelligence Fusion Center, and a 807 square meter Battlefield Information Collection and Exploitation System Center at Royal Air Force Molesworth, United Kingdom. 2307.Modification of authority to carry out certain fiscal year 2017 project In the case of the authorization contained in the table in section 2301(b) of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2697), as modified by section 2305 of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. xxxx) for an unspecified location in the United Kingdom, for JIAC Consolidation Phase 3, the Secretary of the Air Force may construct a 1,562 square meter Regional Joint Intelligence Training Facility and a 4,495 square meter Combatant Command Intelligence Facility at Royal Air Force Molesworth, United Kingdom. 
2308.Modification of authority to carry out certain fiscal year 2018 projects 
(a)Joint Base San AntonioIn the case of the authorization contained in the table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2018 (division B of Public Law 115–91; 131 Stat. 1826) for Joint Base San Antonio, Texas, for construction of a Dining and Classroom Facility, the Secretary of the Air Force may construct a 750 square meter equipment building. (b)Joint Base San Antonio-LacklandIn the case of the authorization contained in table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2018 (division B of Public Law 115–91; 131 Stat. 1825) for Joint Base San Antonio-Lackland, Texas, for construction of an Air Traffic Control Tower, the Secretary of the Air Force may construct a 636 square meter air traffic control tower. 
(c)Incirlik Air BaseIn the case of the authorization contained in the table in section 2903 of the Military Construction Authorization Act for Fiscal Year 2018 (division B of Public Law 115–91; 131 Stat. 1876) for Incirlik Air Base, Turkey, for Relocating Main Base Main Access Control Point, the Secretary of the Air Force may construct a 176 square meter pedestrian search building. (d)Rygge Air StationIn the case of the authorization contained in the table in section 2903 of the Military Construction Authorization Act for Fiscal Year 2018 (division B of Public Law 115–91; 131 Stat. 1876) for Rygge Air Station, Norway, for Repair and Expand Quick Reaction Alert Pad, the Secretary of the Air Force may construct 1,327 square meters of Aircraft Shelter and a 404 square meter fire protection support building. 
2309.Modification of authority to carry out certain fiscal year 2019 projects 
(a)Hanscom Air Force BaseIn the case of the authorization contained in the table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. xxxx) for Hanscom Air Force Base, Massachusetts, for the construction of a semi-conductor/microelectronics lab facility, the Secretary of the Air Force may construct a 1,000 kilowatt stand-by generator. (b)Royal Air Force LakenheathIn the case of the authorization contained in the table in section 2301(b) of the Military Construction Authorization Act for Fiscal Year 2019 (division B of Public Law 115–232; 132 Stat. xxxx) for Royal Air Force Lakenheath, United Kingdom, for the construction of an F–35 Dormitory, the Secretary of the Air Force may construct a 5,900 square meter dormitory. 
XXIVDEFENSE AGENCIES MILITARY CONSTRUCTION 
2401.Authorized Defense Agencies construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects inside the United States as specified in the funding table in section 3002, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: Defense Agencies: Inside the United States  StateInstallation or LocationAmount  CaliforniaBeale Air Force Base$33,700,000 Camp Pendleton$17,700,000 CONUS ClassifiedClassified Location$82,200,000 FloridaEglin Air Force Base$16,500,000 Hurlburt Field$108,386,000 Key West$16,000,000 HawaiiJoint Base Pearl Harbor-Hickam$67,700,000 MarylandFort Detrick$27,846,000 MississippiColumbus Air Force Base$16,800,000 North CarolinaCamp Lejeune$13,400,000 Fort Bragg$84,103,000 OklahomaTulsa International Airport$18,900,000 Rhode IslandQuonset State Airport$11,600,000 South CarolinaJoint Base Charleston$33,300,000 South DakotaEllsworth Air Force Base$24,800,000 VirginiaDam Neck$12,770,000 Def Distribution Depot Richmond$98,800,000 Joint Expeditionary Base Little Creek - Story$45,604,000 Pentagon$28,802,000 WashingtonJoint Base Lewis-McChord$47,700,000 WisconsinGeneral Mitchell International Airport$25,900,000 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects outside the United States as specified in the funding table in section 3002, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Defense Agencies: Outside the United States 
 
CountryInstallation or LocationAmount 
 
GermanyGeilenkirchen Air Base$30,479,000 
GuamJoint Region Marianas$19,200,000 
JapanYokota Air Base$136,411,000 
Worldwide ClassifiedClassified Location$52,000,000 
2402.Authorized energy conservation projects Using amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects as specified in the funding table in section 3002, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, in the amount set forth in the table. 2403.Authorization of appropriations, Defense Agencies (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments), as specified in the funding table in section 3002. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2401 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 3002. XXVInternational programs ANorth Atlantic Treaty Organization Security Investment Program 2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States. 
2502.Authorization of appropriations, NATO 
(a)AuthorizationFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501 as specified in the funding table in section 3002. (b)Authority To recognize NATO authorization amounts as budgetary resources for project executionWhen the United States is designated as the Host Nation for the purposes of executing a project under the NATO Security Investment Program (NSIP), the Department of Defense construction agent may recognize the NATO project authorization amounts as budgetary resources to incur obligations for the purposes of executing the NSIP project. 
BHost country in-Kind contributions 
2511.Republic of Korea funded construction projectsPursuant to agreement with the Republic of Korea for required in-kind contributions, the Secretary of Defense may accept military construction projects for the installations or locations, set forth in the following table: Republic of Korea Funded Construction Projects  CountryComponentInstallation or LocationProjectAmount  KoreaArmyCamp CarrollArmy Prepositioned Stock-4 Wheeled Vehicle Maintenance Facility$51,000,000 ArmyCamp HumphreysUnaccompanied Enlisted Personnel Housing, P1$154,000,000 ArmyCamp HumphreysUnaccompanied Enlisted Personnel Housing, P2$211,000,000 ArmyCamp HumphreysSatellite Communications Facility$32,000,000 Air ForceGwangju Air BaseHydrant Fuel System$35,000,000 Air ForceKunsan Air BaseUpgrade Electrical Distribution System$14,200,000 Air ForceKunsan Air BaseDining Facility$21,000,000 Air ForceSuwon Air BaseHydrant Fuel System$24,000,000 XXVIGuard and Reserve Forces facilities 2601.Authorized Army National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 3002, the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations inside the United States, and in the amounts, set forth in the following table: 
Army National Guard 
 
StateLocationAmount 
 
AlabamaFoley$12,000,000 
CaliforniaCamp Roberts$12,000,000 
IdahoOrchard Training Area$29,000,000 
MarylandHavre De Grace$12,000,000 
MassachusettsCamp Edwards$9,700,000 
MinnesotaNew Ulm$11,200,000 
MississippiCamp Shelby$8,100,000 
MissouriSpringfield$12,000,000 
NebraskaBellevue$29,000,000 
New HampshireConcord$5,950,000 
PennsylvaniaMoon Township$23,000,000 
WashingtonRichland$11,400,000 
2602.Authorized Army Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 3002, the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations inside the United States, and in the amounts, set forth in the following table: Army Reserve  StateLocationAmount  DelawareDover Air Force Base$21,000,000 WisconsinFort McCoy$25,000,000 2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 3002, the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve locations inside the United States, and in the amounts, set forth in the following table: 
Navy Reserve and Marine Corps Reserve 
 
StateLocationAmount 
 
LouisianaNew Orleans$25,260,000 
2604.Authorized Air National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 3002, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations inside the United States, and in the amounts, set forth in the following table: Air National Guard  StateLocationAmount  GeorgiaSavannah/Hilton Head International Airport$24,000,000 MissouriRosecrans Memorial Airport$9,500,000 WisconsinTruax Field$34,000,000 2605.Authorized Air Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 3002, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve locations inside the United States, and in the amounts, set forth in the following table: 
Air Force Reserve 
 
StateLocationAmount 
 
GeorgiaRobins Air Force Base$43,000,000 
2606.Authorization of appropriations, National Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), as specified in the funding table in section 3002. XXVIIBase realignment and closure activities 2701.Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure AccountFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account established by section 2906 of such Act (as amended by section 2711 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2140)), as specified in the funding table in section 3002. 
XXVIIIMilitary construction general provisions 
2801.Revision to architectural and engineering services and construction design authoritySection 2807(b) of title 10, United States Code, is amended by striking $1,000,000 and inserting $5,000,000. 2802.Expansion of temporary authority for acceptance and use of contributions for certain construction, maintenance, and repair projects mutually beneficial to the Department of Defense and the military forces of Kuwait and the Republic of KoreaSection 2804 of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 2350j note) is amended— 
(1)in the heading, by striking Kuwait military forces and inserting the military forces of Kuwait and the Republic of Korea; (2)in subsection (a)— 
(A)by striking government of Kuwait and inserting government of Kuwait and the Republic of Korea; and (B)by striking Kuwait military forces and inserting military forces of the contributing country; 
(3)in subsection (b), by inserting for contributions from the contributing country after Secretary of Defense; (4)in subsection (c), by striking government of Kuwait and inserting government of the contributing country; and 
(5)in subsection (e)— (A)in paragraph (1), by striking government of Kuwait and inserting government of the contributing country; and 
(B)in paragraph (2)— (i)in subparagraph (A), by striking Kuwait military forces and inserting military forces of the contributing country; and 
(ii)in subparagraph (C), by striking Kuwait military forces and inserting military forces of the contributing country. 2803.Authorized cost variations for unspecified minor military constructionSection 2853 of title 10, United States Code, is amended— 
(a)in subsection (a)— (1)by striking the cost authorized for a military construction project and all that follows; 
(2)by adding a new subsection (a)(1) as follows:  (1)the cost authorized for a military construction project or for the construction, improvement, and acquisition of a military family housing project may be increased or decreased by not more than 25 percent of the amount appropriated for such project or 200 percent of the minor construction project ceiling specified in section 2805(a) of this title, whichever is less, if the Secretary concerned determines that such revised cost is required for the sole purpose of meeting unusual variations in cost and that such variations in cost could not have reasonably been anticipated at the time the project was authorized by Congress; and; and 
(3)by adding a new subsection (a)(2) as follows:  (2)the cost of an unspecified minor military construction project undertaken pursuant to section 2805(b)(1) or section 2805(d) of this title may be increased above the applicable ceiling in section 2805(a)(2) or section 2805(d)(1) of this title by not more than 25 percent of such ceiling, if the Secretary concerned determines that such revised cost is required for the sole purpose of meeting unusual and unanticipated variations in cost occurring after award of the project.; 
(b)by redesignating subsection (c) as subsection (c)(1); (c)in the newly redesignated subsection (c)(1)— 
(1)by striking The limitation on and inserting The limitations on the amount of; (2)by striking or and inserting and; 
(3)by striking does and inserting do; (4)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B) respectively; and 
(5)in the redesignated subparagraph (A), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii) respectively; and (d)by adding a new subsection (c)(2) as follows: 
 
(2)An unspecified minor military construction project undertaken pursuant to section 2805(b)(1) or section 2805(d) may be decreased in cost or reduced in scope at the discretion of the Secretary concerned.. 2804.Modification of alternative authority for acquisition and improvement of military housingSection 2872a(b) of title 10, United States Code, is amended by adding at the end the following new paragraphs: 
 
(13)Street sweeping. (14)Tree trimming and removal.. 
XXIXOverseas contingency operations military construction 
2901.Authorized Army construction and land acquisition projectsThe Secretary of the Army may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table: Army: Outside the United States  CountryInstallationAmount  CubaGuantanamo Bay$122,300,000 Worldwide UnspecifiedUnspecified Worldwide Locations$42,200,000 2902.Authorized Navy construction and land acquisition projectsThe Secretary of the Navy may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table: 
Navy: Outside the United States 
 
CountryInstallationAmount 
 
SpainRota$69,570,000 
2903.Authorized Air Force construction and land acquisition projectsThe Secretary of the Air Force may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table: Air Force: Outside the United States  CountryInstallationAmount  IcelandKeflavik$57,000,000 SpainMoron$8,500,000 Worldwide UnspecifiedUnspecified Worldwide Locations$175,000,000 2904.Authorized Defense Agencies construction and land acquisition projectsThe Secretary of Defense may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table: 
Defense Agencies: Outside the United States 
 
CountryInstallationAmount 
 
GermanyGemersheim$46,000,000 
2905.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2019, for the military construction projects outside the United States authorized by this title as specified in the funding table in section 3003. XXXMilitary construction funding 3001.Authorization of amounts in funding tables (a)In generalWhenever a funding table in this title specifies a dollar amount authorized for a project, program, or activity, the obligation and expenditure of the specified dollar amount for the project, program, or activity is hereby authorized, subject to the availability of appropriations. 
(b)Merit-Based decisionsA decision to commit, obligate, or expend funds with or to a specific entity on the basis of a dollar amount authorized pursuant to subsection (a) shall— (1)be based on merit-based selection procedures in accordance with the requirements of sections 2304(k) and 2374 of title 10, United States Code, or on competitive procedures; and 
(2)comply with other applicable provisions of law. (c)Relationship to transfer and programming authorityAn amount specified in the funding tables in this title may be transferred or reprogrammed under a transfer or reprogramming authority provided by another provision of this Act or by other law. The transfer or reprogramming of an amount specified in such funding tables shall not count against a ceiling on such transfers or reprogrammings under any other provision of this Act or any other provision of law, unless such transfer or reprogramming would move funds between appropriation accounts. 
(d)Applicability to classified annexThis section applies to any classified annex that accompanies this Act. (e)Oral and written communicationsNo oral or written communication concerning any amount specified in the funding tables in this division shall supersede the requirements of this section. 
3002.Military construction table 
 
 
SEC. 3002. MILITARY CONSTRUCTION(In Thousands of Dollars) 
AccountState/Countryand InstallationProject TitleFY 2020 BudgetRequest 
 
Alabama 
ArmyRedstone ArsenalAircraft and Flight Equipment Building38,000 
Colorado 
ArmyFort CarsonCompany Operations Facility71,000 
Georgia 
ArmyFort GordonCyber Instructional Fac (Admin/Command)107,000 
ArmyHunter Army AirfieldAircraft Maintenance Hangar62,000 
Hawaii 
ArmyFort ShafterCommand and Control Facility, Incr 560,000 
Honduras 
ArmySoto Cano ABAircraft Maintenance Hangar34,000 
Kentucky 
ArmyFort CampbellAutomated Infantry Platoon Battle Course7,100 
ArmyFort CampbellEasements3,200 
ArmyFort CampbellGeneral Purpose Maintenance Shop51,000 
Massachusetts 
ArmySoldier Systems Center NatickHuman Engineering Lab50,000 
Michigan 
ArmyDetroit ArsenalSubstation24,000 
New York 
ArmyFort DrumUnmanned Aerial Vehicle Hangar23,000 
North Carolina 
ArmyFort BraggDining Facility12,500 
Oklahoma 
ArmyFort SillAdv Individual Training Barracks Cplx, Ph273,000 
Pennsylvania 
ArmyCarlisle BarracksGeneral Instruction Building98,000 
South Carolina 
ArmyFort JacksonReception Complex, Ph254,000 
Texas 
ArmyCorpus Christi Army DepotPowertrain Facility (Machine Shop)86,000 
ArmyFort HoodBarracks32,000 
Virginia 
ArmyFort BelvoirSecure Operations and Admin Facility60,000 
ArmyJoint Base Langley-EustisAdv Individual Training Barracks Cplx, Ph455,000 
Washington 
ArmyJoint Base Lewis-McChordInformation Systems Facility46,000 
Worldwide Unspecified 
ArmyUnspecified Worldwide LocationsHost Nation Support31,000 
ArmyUnspecified Worldwide LocationsPlanning and Design94,099 
ArmyUnspecified Worldwide LocationsUnspecified Minor Construction70,600 
ArmyUnspecified Worldwide LocationsUnspecified Worldwide Construction211,000 
Total Military Construction, Army1,453,499 
 
Arizona 
NavyYumaHangar 95 Renovation & Addition90,160 
Bahrain Island 
NavySW AsiaElectrical System Upgrade53,360 
California 
NavyCamp Pendleton62 Area Mess Hall and Consolidated Warehouse71,700 
NavyCamp PendletonI MEF Consolidated Information Center113,869 
NavyChina LakeRunway & Taxiway Extension64,500 
NavyCoronadoNavy V-22 Hangar86,830 
NavySan DiegoPier 8 Replacement (INC)59,353 
NavySeal BeachAmmunition Pier95,310 
NavyTravis AFBAlert Force Complex64,000 
Connecticut 
NavyNew LondonSSN Berthing Pier 3272,260 
District of Columbia 
NavyNaval ObservatoryMaster Time Clocks & Operations Fac (INC)75,600 
Florida 
NavyJacksonvilleTargeting & Surveillance Syst Prod Supp Fac32,420 
Guam 
NavyJoint Region MarianasBachelor Enlisted Quarters H164,100 
NavyJoint Region MarianasEOD Compound Facilities61,900 
NavyJoint Region MarianasMachine Gun Range (INC)91,287 
Hawaii 
NavyKaneohe BayBachelor Enlisted Quarters134,050 
NavyWest LochMagazine Consolidation, Phase 153,790 
Italy 
NavySigonellaCommunications Station77,400 
Japan 
NavyIwakuniVTOL Pad - South15,870 
NavyYokosukaPier 5 (Berths 2 and 3)174,692 
North Carolina 
NavyCamp Lejeune10th Marines HIMARS Complex35,110 
NavyCamp Lejeune2nd MARDIV/2nd MLG Ops Center Replacement60,130 
NavyCamp Lejeune2nd Radio BN Complex, Phase 2 (INC)25,650 
NavyCamp LejeuneACV-AAV Maintenance Facility Upgrades11,570 
NavyCamp LejeuneII MEF Operations Center Replacement122,200 
NavyCherry Point Marine Corps Air StationAircraft Maintenance Hangar (INC)73,970 
NavyCherry Point Marine Corps Air StationATC Tower & Airfield Operations61,340 
NavyCherry Point Marine Corps Air StationF-35 Training and Simulator Facility53,230 
NavyCherry Point Marine Corps Air StationFlightline Utility Modernization (INC)51,860 
NavyNew RiverCH-53K Cargo Loading Trainer11,320 
Utah 
NavyHill AFBD5 Missile Motor Receipt/Storage Fac (INC)50,520 
Virginia 
NavyNorfolkMariner Skills Training Center79,100 
NavyPortsmouthDry Dock Flood Protection Improvements48,930 
NavyQuanticoWargaming Center143,350 
Washington 
NavyBremertonDry Dock 4 & Pier 3 Modernization51,010 
NavyKeyportUndersea Vehicle Maintenance Facility25,050 
Worldwide Unspecified 
NavyUnspecified Worldwide LocationsPlanning and Design167,715 
NavyUnspecified Worldwide LocationsUnspecified Minor Construction81,237 
Total Military Construction, Navy2,805,743 
 
Alaska 
AFEielson AFBF-35 AME Storage Facility8,600 
Arkansas 
AFLittle Rock AFBC-130H/J Fuselage Trainer Facility47,000 
Australia 
AFTindalAPR - RAAF Tindal/Earth Covered Magazine11,600 
AFTindalAPR-RAAF Tindal/Bulk Storage Tanks59,000 
California 
AFTravis AFBKC-46A Alter B181/B185/B187 Squad Ops/AMU6,600 
AFTravis AFBKC-46A Regional Maintenance Training Facility19,500 
Colorado 
AFSchriever AFBConsolidated Space Operations Facility148,000 
Cyprus 
AFRAF AkrotiriNew Dormitory for 1 ERS27,000 
Guam 
AFJoint Region MarianasMunitions Storage Igloos III65,000 
Illinois 
AFScott AFBJoint Operations & Mission Planning Center100,000 
Japan 
AFYokota ABFuel Receipt & Distribution Upgrade12,400 
Jordan 
AFAzraqAir Traffic Control Tower24,000 
AFAzraqMunitions Storage Area42,000 
Mariana Islands 
AFTinianAirfield Development Phase 1109,000 
AFTinianFuel Tanks w/ Pipeline/Hydrant System109,000 
AFTinianParking Apron98,000 
Maryland 
AFJoint Base AndrewsPresidential Aircraft Recap Complex Inc 386,000 
Massachusetts 
AFHanscom AFBMIT-Lincoln Lab (West Lab CSL/MIF) Inc 2135,000 
Montana 
AFMalmstrom AFBWeapons Storage and Maintenance Facility235,000 
Nevada 
AFNellis AFB365th ISR Group Facility57,000 
AFNellis AFBF-35A Munitions Assembly Conveyor Facility8,200 
New Mexico 
AFKirtland AFBCombat Rescue Helicopter Simulator (CRH) ADAL15,500 
AFKirtland AFBUH-1 Replacement Facility22,400 
North Dakota 
AFMinot AFBHelo/TRFOps/AMUFacility5,500 
Ohio 
AFWright-Patterson AFBADAL Intelligence Prod. Complex (NASIC) Inc 2120,900 
Texas 
AFJoint Base San AntonioAquatics Tank69,000 
AFJoint Base San AntonioBMT Recruit Dormitory 8110,000 
AFJoint Base San AntonioT-XA DAL Ground Based Trng Sys (GBTS) Sim9,300 
AFJoint Base San AntonioT-XMX Trng Sys Centrailized Trng Fac19,000 
United Kingdom 
AFRoyal Air Force LakenheathF-35A PGM Facility14,300 
Utah 
AFHill AFBGBSD Mission Integration Facility108,000 
AFHill AFBJoint Advanced Tactical Missile Storage Fac6,500 
Washington 
AFFairchild AFBConsolidated TFI Base Operations31,000 
Worldwide Unspecified 
AFVarious Worldwide LocationsPlanning and Design142,148 
AFVarious Worldwide LocationsUnspecified Minor Construction79,682 
Wyoming 
AFF. E. Warren AFBConsolidated Helo/TRF Ops/AMU and Alert Fac18,100 
Total Military Construction, Air Force2,179,230 
 
California 
Def - WideBeale AFBHydrant Fuel System Replacement33,700 
Def - WideCamp PendletonAmbul Care Center/Dental Clinic Replacement17,700 
CONUS Classified 
Def - WideClassified LocationBattalion Complex, Ph 382,200 
Florida 
Def - WideEglin AFBSOF Combined Squadron Ops Facility16,500 
Def - WideHurlburt FieldSOF AMU & Weapons Hangar72,923 
Def - WideHurlburt FieldSOF Combined Squadron Operations Facility16,513 
Def - WideHurlburt FieldSOF Maintenance Training Facility18,950 
Def - WideKey WestSOF Watercraft Maintenance Facility16,000 
Germany 
Def - WideGeilenkirchen ABAmbulatory Care Center/Dental Clinic30,479 
Guam 
Def - WideJoint Region MarianasXray Wharf Refueling Facility19,200 
Hawaii 
Def - WideJoint Base Pearl Harbor-HickamSOF Undersea Operational Training Facility67,700 
Japan 
Def - WideYokosukaKinnick High School Inc 2130,386 
Def - WideYokota ABBulk Storage Tanks PH1116,305 
Def - WideYokota ABPacific East District Superintendent's Office20,106 
Maryland 
Def - WideBethesda Naval HospitalMEDCEN Addition/Altertion Incr 396,900 
Def - WideFort DetrickMedical Research Acquisition Building27,846 
Def - WideFort MeadeNSAW Recapitalize Building #3 Inc 2426,000 
Mississippi 
Def - WideColumbus AFBFuel Facilities Replacement16,800 
Missouri 
Def - WideFort Leonard WoodHospital Replacement Incr 250,000 
Def - WideSt LouisNext NGA West (N2W) Complex Phase 2 Inc. 2218,800 
North Carolina 
Def - WideCamp LejeuneSOF Marine Raider Regiment HQ13,400 
Def - WideFort BraggSOF Assessment and Selection Training Complex12,103 
Def - WideFort BraggSOF Human Platform-Force Generation Facility43,000 
Def - WideFort BraggSOF Operations Support Bldg29,000 
Oklahoma 
Def - WideTulsa IAPFuels Storage Complex18,900 
Rhode Island 
Def - WideQuonset State AirportFuels Storage Complex Replacement11,600 
South Carolina 
Def - WideJoint Base CharlestonMedical Consolidated Storage & Distrib Center33,300 
South Dakota 
Def - WideEllsworth AFBHydrant Fuel System Replacement24,800 
Virginia 
Def - WideDam NeckSOF Demolition Training Compound Expansion12,770 
Def - WideDef Distribution Depot RichmondOperations Center Phase 298,800 
Def - WideJoint Expeditionary Base Little Creek - StorySOF NSWG-10 Operations Support Facility32,600 
Def - WideJoint Expeditionary Base Little Creek - StorySOF NSWG2 JSOTF Ops Training Facility13,004 
Def - WidePentagonBackup Generator8,670 
Def - WidePentagonControl Tower & Fire Day Station20,132 
Washington 
Def - WideJoint Base Lewis-McChordSOF 22 STS Operations Facility47,700 
Wisconsin 
Def - WideGen Mitchell IAPPOL Facilities Replacement25,900 
Worldwide Classified 
Def - WideClassified LocationMission Support Compound52,000 
Worldwide Unspecified 
Def - WideUnspecified Worldwide LocationsContingency Construction10,000 
Def - WideUnspecified Worldwide LocationsERICP150,000 
Def - WideUnspecified Worldwide LocationsExercise Related Minor Construction, TJS11,770 
Def - WideUnspecified Worldwide LocationsUnspecified Minor Construction, Defense Level Activities3,000 
Def - WideUnspecified Worldwide LocationsUnspecified Minor Construction, DODEA8,000 
Def - WideUnspecified Worldwide LocationsUnspecified Minor Construction, MDA10,000 
Def - WideUnspecified Worldwide LocationsUnspecified Minor Construction, NSA3,228 
Def - WideUnspecified Worldwide LocationsUnspecified Minor Construction, SOCOM31,464 
Def - WideUnspecified Worldwide LocationsUnspecified Minor Construction, WHS4,950 
Def - WideUnspecified Worldwide LocationsERCIP Design10,000 
Def - WideUnspecified Worldwide LocationsPlanning and Design, Defense Level Activities 14,400 
Def - WideUnspecified Worldwide LocationsPlanning and Design, DODEA29,679 
Def - WideUnspecified Worldwide LocationsPlanning and Design, MDA35,472 
Def - WideUnspecified Worldwide LocationsPlanning and Design, NSA15,000 
Def - WideUnspecified Worldwide LocationsPlanning and Design, WHS4,890 
Def - WideVarious Worldwide LocationsUnspecified Minor Construction, DHA10,000 
Def - WideVarious Worldwide LocationsUnspecified Minor Construction, DLA16,736 
Def - WideVarious Worldwide LocationsPlanning and Design, DHA63,382 
Def - WideVarious Worldwide LocationsPlanning and Design, DLA27,000 
Def - WideVarious Worldwide LocationsPlanning and Design, SOCOM52,532 
Total Military Construction, Defense-Wide2,504,190 
 
Worldwide Unspecified 
Def-WideUnspecified Worldwide LocationsAdministrative Expenses - UHIF500 
Total Military Unaccompanied Housing Improvement Fund500 
 
Worldwide Unspecified 
Def-WideNATO Security Investment ProgramNATO Security Investment Program144,040 
Total NATO Security Investment Program144,040 
 
Alabama 
Army NGFoleyNational Guard Readiness Center12,000 
California 
Army NGCamp RobertsAutomated Multipurpose Machine Gun Range12,000 
Idaho 
Army NGOrchard Training AreaRailroad Tracks29,000 
Maryland 
Army NGHavre De GraceCombined Support Maintenance Shop12,000 
Massachusetts 
Army NGCamp EdwardsAutomated Multipurpose Machine Gun Range9,700 
Minnesota 
Army NGNew UlmNational Guard Vehicle Maintenance Shop11,200 
Mississippi 
Army NGCamp ShelbyAutomated Multipurpose Machine Gun Range8,100 
Missouri 
Army NGSpringfieldNational Guard Readiness Center12,000 
Nebraska 
Army NGBellevueNational Guard Readiness Center29,000 
New Hampshire 
Army NGConcordNational Guard Readiness Center5,950 
Pennsylvania 
Army NGMoon TownshipCombined Support Maintenance Shop23,000 
Washington 
Army NGRichlandNational Guard Readiness Center11,400 
Worldwide Unspecified 
Army NGUnspecified Worldwide LocationsPlanning and Design20,469 
Army NGUnspecified Worldwide LocationsUnspecified Minor Construction15,000 
Total Military Construction, Army National Guard210,819 
 
Delaware 
Army ResDover AFBArmy Reserve Center/BMA21,000 
Wisconsin 
Army ResFort McCoyTransient Training Barracks25,000 
Worldwide Unspecified 
Army ResUnspecified Worldwide LocationsPlanning and Design6,000 
Army ResUnspecified Worldwide LocationsUnspecified Minor Construction8,928 
Total Military Construction, Army Reserve60,928 
 
Louisiana 
Navy ResNew OrleansEntry Control Facility Upgrades25,260 
Worldwide Unspecified 
Navy ResUnspecified Worldwide LocationsPlanning and Design4,780 
Navy ResUnspecified Worldwide LocationsUnspecified Minor Construction24,915 
Total Military Construction, Naval Reserve54,955 
 
Georgia 
Air NGSavannah/Hilton Head IAPConsolidated Joint Air Dominance Hangar/Shops24,000 
Missouri 
Air NGRosecrans Memorial AirportC-130 Flight Simulator Facility9,500 
Puerto Rico 
Air NGLuis Munoz-Marin IAPCommunications Facility12,500 
Air NGLuis Munoz-Marin IAPMaintenance Hangar37,500 
Wisconsin 
Air NGTruax FieldF-35 Simulator Facility14,000 
Air NGTruax FieldFighter Alert Shelters20,000 
Worldwide Unspecified 
Air NGUnspecified Worldwide LocationsUnspecified Minor Construction31,471 
Air NGVarious Worldwide LocationsPlanning and Design17,000 
Total Military Construction, Air National Guard Total165,971 
 
Georgia 
AF ResRobins AFBConsolidated Misssion Complex Phase 343,000 
Worldwide Unspecified 
AF ResUnspecified Worldwide LocationsPlanning and Design4,604 
AF ResUnspecified Worldwide LocationsUnspecified Minor Construction12,146 
Total Military Construction, Air Force Reserve59,750 
 
Germany 
FH Con ArmyBaumholderFamily Housing Improvements29,983 
Korea 
FH Con ArmyCamp HumphreysFamily Housing New Construction Incr 483,167 
Pennsylvania 
FH Con ArmyTobyhanna Army DepotFamily Housing Replacement Construction19,000 
Worldwide Unspecified 
FH Con ArmyUnspecified Worldwide LocationsFamily Housing P & D9,222 
Total Family Housing Construction, Army141,372 
 
Worldwide Unspecified 
FH Ops ArmyUnspecified Worldwide LocationsFurnishings24,027 
FH Ops ArmyUnspecified Worldwide LocationsHousing Privatization Support18,627 
FH Ops ArmyUnspecified Worldwide LocationsLeasing128,938 
FH Ops ArmyUnspecified Worldwide LocationsMaintenance81,065 
FH Ops ArmyUnspecified Worldwide LocationsManagement38,898 
FH Ops ArmyUnspecified Worldwide LocationsMiscellaneous484 
FH Ops ArmyUnspecified Worldwide LocationsServices10,156 
FH Ops ArmyUnspecified Worldwide LocationsUtilities55,712 
Total Family Housing Operation & Maintenance, Army357,907 
 
Worldwide Unspecified 
FH Con NavyUnspecified Worldwide LocationsConstruction Improvements41,798 
FH Con NavyUnspecified Worldwide LocationsPlanning & Design3,863 
FH Con NavyUnspecified Worldwide LocationsUSMC DPRI/Guam PLANNING AND DESIGN2,000 
Total Family Housing Construction, Navy47,611 
 
Worldwide Unspecified 
FH Ops NavyUnspecified Worldwide LocationsFurnishings19,012 
FH Ops NavyUnspecified Worldwide LocationsHousing Privatization Support21,972 
FH Ops NavyUnspecified Worldwide LocationsLeasing64,126 
FH Ops NavyUnspecified Worldwide LocationsMaintenance82,611 
FH Ops NavyUnspecified Worldwide LocationsManagement50,122 
FH Ops NavyUnspecified Worldwide LocationsMiscellaneous151 
FH Ops NavyUnspecified Worldwide LocationsServices16,647 
FH Ops NavyUnspecified Worldwide LocationsUtilities63,229 
Total Family Housing Operation & Maintenance, Navy & Marine Corps317,870 
 
Germany 
FH Con AFSpangdahlem ABConstruct Deficit Military Family Housing53,584 
Worldwide Unspecified 
FH Con AFUnspecified Worldwide LocationsConstruction Improvements46,638 
FH Con AFUnspecified Worldwide LocationsPlanning & Design3,409 
Total Family Housing Construction, Air Force103,631 
 
Worldwide Unspecified 
FH Ops AFUnspecified Worldwide LocationsFurnishings30,283 
FH Ops AFUnspecified Worldwide LocationsHousing Privatization22,593 
FH Ops AFUnspecified Worldwide LocationsLeasing15,768 
FH Ops AFUnspecified Worldwide LocationsMaintenance117,704 
FH Ops AFUnspecified Worldwide LocationsManagement56,022 
FH Ops AFUnspecified Worldwide LocationsMiscellaneous2,144 
FH Ops AFUnspecified Worldwide LocationsServices7,770 
FH Ops AFUnspecified Worldwide LocationsUtilities42,732 
Total Family Housing Operations & Maintenance, Air Force295,016 
 
Worldwide Unspecified 
FH Ops DWUnspecified Worldwide LocationsFurnishings727 
FH Ops DWUnspecified Worldwide LocationsLeasing52,128 
FH Ops DWUnspecified Worldwide LocationsMaintenance32 
FH Ops DWUnspecified Worldwide LocationsUtilities4,113 
Total Family Housing Operations & Maintenance, Defense-Wide57,000 
 
Worldwide Unspecified 
FH IF DWUnspecified Worldwide LocationsAdministrative Expenses - FHIF3,045 
Total Family Housing Improvement Fund, Defense-Wide3,045 
 
Worldwide Unspecified 
BRACUnspecified Worldwide LocationsBase Realignment & Closure, Army66,111 
BRACUnspecified Worldwide LocationsBase Realignment & Closure, Navy158,349 
BRACUnspecified Worldwide LocationsDoD BRAC Activities - Air Force54,066 
Total Base Realignment and Closure Account278,526 
3003.Military construction table for overseas contingency operations 
 
 
SEC. 3003. MILITARY CONSTRUCTION FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
AccountState/Countryand InstallationProject TitleFY 2020 BudgetRequest 
 
Cuba 
ArmyGuantanamo Bay Naval StationOCO: Communications Facility22,000 
ArmyGuantanamo Bay Naval StationOCO: Detention Legal Office and Comms Ctr11,800 
ArmyGuantanamo Bay Naval StationOCO: High Value Detention Facility88,500 
Worldwide Unspecified 
ArmyUnspecified Worldwide LocationsEDI/OCO Planning and Design19,498 
ArmyUnspecified Worldwide LocationsEDI: Bulk Fuel Storage36,000 
ArmyUnspecified Worldwide LocationsEDI: Information Systems Facility6,200 
ArmyUnspecified Worldwide LocationsEDI: Minor Construction5,220 
Total Military Construction, Army189,218 
 
Spain 
NavyRotaEDI: In-Transit Munitions Facility9,960 
NavyRotaEDI: Joint Mobility Center46,840 
NavyRotaEDI: Small Craft Berthing Facility12,770 
Worldwide Unspecified 
NavyUnspecified Worldwide LocationsPlanning and Design25,000 
Total Military Construction, Navy94,570 
 
Iceland 
AFKeflavikEDI-Airfield Upgrades - Dangerous Cargo PAD18,000 
AFKeflavikEDI-Beddown Site Prep7,000 
AFKeflavikEDI-Expand Parking Apron32,000 
Spain 
AFMoronEDI-Hot Cargo Pad8,500 
Worldwide Unspecified 
AFUnspecified Worldwide LocationsEDI-ECAOS DABS/FEV EMEDS Storage107,000 
AFUnspecified Worldwide LocationsEDI-Hot Cargo Pad29,000 
AFUnspecified Worldwide LocationsEDI-MUNITIONS STORAGE AREA39,000 
AFVarious Worldwide LocationsEDI-Planning and Design61,438 
AFVarious Worldwide LocationsEDI-Minor Construction12,800 
Total Military Construction, Air Force314,738 
 
Germany 
Def - WideGemersheimEDI: Logistics Distribution Center Annex46,000 
Total Military Construction, Defense-Wide46,000 
 
Total Military Construction For Overseas Contingency Operations644,526 
3004.Military construction table for emergency funding 
 
 
SEC. 3004. MILITARY CONSTRUCTION FOR EMERGENCY FUNDING(In Thousands of Dollars) 
AccountState/Countryand InstallationProject TitleFY 2020 BudgetRequest 
 
Worldwide Unspecified 
ArmyUnspecified Worldwide Locations Unspecified Worldwide Construction$9,200,000 
Total Emergency Military Construction, Army $9,200,000 
 
